Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 1 of 200 PageID 1286




     C. BINARY OPTIONS MARKETING EMAILS, WEBPAGES, AND SCRIPTS

   DESCRIPTION                                                    PAGE NO.
   3 Week Millionaire                                             1-26
   10k in 7 Days                                                  27
   AI App                                                         28-29
   Alive in 5                                                     30-33
   Auto Profit Signals                                            34-35
   Azure Method                                                   36-39
   Binary Bank Breaker                                            40
   Binary Brain Trust                                             41-45
   Binary Hijack                                                  46-56
   Binary Interceptor                                             57-63
   Binary Interceptor 2                                           64-68
   Binary Matrix Pro                                              69-73
   Cash Code                                                      74-76
   Centument                                                      77-83
   Centument 2.0                                                  84-85
   Cloud Trader                                                   86-87
   Coffee Cash Cheat                                              88-90
   Copy Trade Profit                                              91-93
   Free Cash App                                                  94-96
   Free Profits                                                   97-102
   Home Online Earners                                            104
   Larry’s Cash Machine                                           105-113
   Live Profits                                                   114-117
   Magnetic Profits                                               118-121
   Medallionaire App                                              122
   Midas Touch App                                                123-124
   Mobile Binary Code                                             125-128
   Overnight Profits                                              129-134
   Peak Profits Formula                                           135-138
   Phoenix Trading Formula                                        139-140
   Secret Wealth Club                                             141-144
   Stark Trading System                                           145
   Stock Matrix Pro                                               146-157
   The Freedom Project                                            158-164
   Trade Tracker Pro                                              165
   Trianasoft                                                     166-174
   Virtual Income                                                 175-178

                                       i
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 2 of 200 PageID 1287




   Wealthy Wheat Trader                                           179-194
   Zulander Hack                                                  195-198




                                       ii
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 3 of 200 PageID 1288
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...




                                                                                Philip Mansour <morebank@gmail.com>



         [Personal] Just a humble request for this Monday
         17 messages

         Ronnie Montano <ronniemontano@gmail.com>                                          Sat, Aug 15, 2015 at 2:00 PM
         To: Ronnie Montano <ronniemontano@gmail.com>
         Cc: Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville
         <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam Baxter
         <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kie ran Gill <k@kierangill.me>,
         Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
         <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>,
         Antonio Giuditta <antonio@antoniogiuditta.com>, Paul Liburd <paul.liburd@googlemail.com>, Tim Atkinson
         <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
         <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul
         Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
         <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
         Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
         <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
         Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
         <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
         Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com"
         <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
         Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
         <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,
         "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
         <jvwithscamwell@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, avi frister <afrister@hotmail.com>, Alen
         Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
         <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
         "albtraff@mail.com" <albtraff@mail.com>, Jani G <janigcontact@gmail.com>, Jack Taylor
         <theaffiliatemonster.com@gmail.com>, Philip Mansour <morebankcpa@gmail.com>, Eldi Beshiri
         <informacione@gmail.com>, Edward Barton <edward.p.barton@gmail.com>, Philip Mansour
         <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
         <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, "momullajv@gmail.com"
         <momullajv@gmail.com>, Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson
         <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>,
         Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>, Justin Blake
         <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com" <superbaddesmond@gmail.com>,
         "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen <bulletproofmarketing@gmail.com>, Sean
         Clark <clarky_y2k2@hotmail.com>, Justin Michie <justin@justinmichie.com>, Andrew Fox
         <andrew@launchaproduct.com>, Chris Fox <chrisfoxpersonal@gmail.com>, Michael Beeson
         <jvwithmichaelbeeson@gmail.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
         <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
         <satrallc@gmail.com>, Michael Beeson <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken
         Oboh <kenoboh@googlemail.com>, Matt Benwell <mattbenwelljv@gmail.com>, Kie ran <kierangill@gmail.com>,
         Joey Kissimmee <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
         Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
         <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney




1 of26                                                                                                           10/22/18, 11:33 PM


                                                                                                                       1
                                                                                      SEC-MANSOU RP-LW-E-0000985
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 4 of 200 PageID 1289
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
         <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
         <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
         Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
         <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
         <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
         "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
         <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
         Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
         <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
         Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
         <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
         Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
         Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
         Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

           Hi Friends and Partners,

           I humbly ask for your help and support this Monday, August 17.

           I'm launching http://3weekmillionaire.com/jv/ promptly at 12PM Eastern time.

           So please mark your calendars. I'm ready to put a lot of CPA conversions into your pockets, as always! :-)

           3 Week Millionaire is set to break records with it's Hyper Aggressive-Effective Copy.

           Don't take my word for it.. Come on Monday at 12pm EST and see for yourself.

           You can find swipes here: http://3weekmillionaire.com/jv/

           I'll be back Sunday night to let you all know about the Cash Prizes I'm giving away. You all know I'm notorious
           for giving away BIG Prizes in Cash.

           And it goes without saying, that I WILL be there to crush it on your next launch, as I've been doing for over 4
           years. There's no question about it. I ALWAYS reciprocate in a much bigger way!

           For now, can you please reply back and let me know if I can count on your this Monday at 12pm Eastern.

           Thank you again very much for your love, your friendship, and your partnership.

           Have a GREAT Weekend!

           Regards,
           Ronnie




2of26                                                                                                                10/22/18, 11:33 PM


                                                                                                                             2
                                                                                        SEC-MANSOU RP-LW-E-0000986
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 5 of 200 PageID 1290
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



           PS. To those of you that have reached out through skype or sms. Thank you for your kind words and
           prayers. It means a lot to me, knowing that this community is more than just business. To those that have
           emailed me, I apologize I've been unplugged the past few weeks taking care of family matters. I will get back
           to you as soon as possible.




         Philip Mansour <morebank@gmail.com>                                                 Sat, Aug 15, 2015 at 3:12 PM
         To: Ronnie Montano <ronniemontano@gmail.com>

           Hey man I'm in. My EPC been crap lately but I'll still send and see what happens. Good luck bro and hope all
           with family is better.
           [Quoted text hidden]


           Thank you,

           Philip



         Blake Barrett <bbprofitz@gmail.com>                                               Sat, Aug 15, 2015 at 4:14 PM
         To: Ronnie Montano <ronniemontano@gmail.com>
         Cc: Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville
         <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam Baxter
         <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kie ran Gill <k@kierangill.me>,
         Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
         <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>,
         Antonio Giuditta <antonio@antoniogiuditta.com>, Paul Liburd <paul.liburd@googlemail.com>, Tim Atkinson
         <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
         <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul
         Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
         <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
         Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
         <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
         Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
         <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
         Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com"
         <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
         Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
         <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,
         "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
         <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
         Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
         <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
         Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
         <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
         <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
         Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
         <philbenwell@googlemail.com>, "momullajv@gmail.com" <momullajv@gmail.com>, Gary Ambrose
         <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,



3 of26                                                                                                            10/22/18, 11:33 PM


                                                                                                                           3
                                                                                      SEC-MANSOU RP-LW-E-0000987
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 6 of 200 PageID 1291
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
         <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
         <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
         <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
         <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
         <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
         <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
         <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
         <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
         Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
         <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
         Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
         <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
         <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
         <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
         <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
         Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
         <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
         <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
         "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
         <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
         Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
         <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
         Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
         <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
         Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
         Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
         Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

           Me & Grayson are ALL IN! Gonna smash it:-)

           Thanks,
           Blake
           [Quoted text hidden]



         Paul Liburd <paul.liburd@googlemail.com>                                      Sat, Aug 15, 2015 at 4:31 PM
         To: Blake Barrett <bbprofitz@gmail.com>
         Cc: Ronnie Montano <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah
         <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam
         Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kieran Gill
         <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>,
         Email Van JP <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
         <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Tim Atkinson




4of26                                                                                                            10/22/18, 11:33 PM


                                                                                                                       4
                                                                                      SEC-MANSOU RP-LW-E-0000988
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 7 of 200 PageID 1292
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
         <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul
         Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
         <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
         Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
         <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
         Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
         <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
         Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com"
         <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
         Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
         <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,
         "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
         <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
         Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
         <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
         Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
         <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
         <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
         Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
         <philbenwell@googlemail.com>, "momullajv@gmail.com" <momullajv@gmail.com>, Gary Ambrose
         <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
         Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
         <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
         <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
         <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
         <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
         <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
         <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
         <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
         <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
         Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
         <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
         Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
         <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
         <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
         <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
         <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
         Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
         <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
         <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
         "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
         <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
         Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
         <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
         Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii



5 of26                                                                                                           10/22/18, 11:33 PM


                                                                                                                       5
                                                                                      SEC-MANSOU RP-LW-E-0000989
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 8 of 200 PageID 1293
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
         Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
         Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
         Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

           Hell yea I'm on this
           [Quoted text hidden]


           Regards

           Paul Liburd
           paul.liburd@gmail.com


         Antonio Giuditta <antonio@antoniogiuditta.com>                                    Sat, Aug 15, 2015 at 8:35 PM
         To: Ronnie Montano <ronniemontano@gmail.com>
         Cc: Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville
         <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam Baxter
         <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kie ran Gill <k@kierangill.me>,
         Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
         <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>,
         Paul Liburd <paul.liburd@googlemail.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael
         Clapcott" <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
         <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Desmond
         Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
         Ashley Baker <ashley.3marketing@gmail.com>, Paul Liburd <paul@paul.cm>, Shawn Casey
         <sdibigdog@aol.com>, Bitto sharma <bitto.sh@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson
         <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>,
         "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>, Paul Liburd <paul.liburdOO@gmail.com>,
         Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, "adam@burgoyne.me.uk"
         <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
         <jvwithscamwell@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, avi frister <afrister@hotmail.com>, Richard
         Williams <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak
         <dontuforget@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
         <morebankcpa@gmail.com>, Philip Mansour <morebank@gmail.com>, Mo Latif <latifmm@gmail.com>, Phil
         Benwell <philbenwell@googlemail.com>, Steven Johnson <rpimailings@gmail.com>, Paul Penna
         <paulponna@gmail.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
         <superbaddesmond@gmail.com>, Justin Michie <justin@justinmichie.com>, Andrew Fox
         <andrew@launchaproduct.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Matt Benwell
         <mattbenwelljv@gmail.com>, Kie ran <kierangill@gmail.com>, ChrisFreville <chris@chrisfreville.com>, Steven Lee
         Jones <stevenleejones7@gmail.com>, Mike Auton <mikeautonjv@gmail.com>, Jamie Lewis
         <producerjamie@yahoo.com>, Rob Benwell <rob@robbenwell.com>, Jani Gmoney <janigjv@googlemail.com>,
         Antonio Forex <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow
         <mike@inetsquared.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter
         <daelbaxter@gmail.com>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email Van JP
         <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>




6of26                                                                                                            10/22/18, 11:33 PM


                                                                                                                       6
                                                                                      SEC-MANSOU RP-LW-E-0000990
        Case 6:18-cv-01606-GAP-GJK
Gmail - [Personal]                                   Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 9 of 200 PageID 1294
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



           Of course count me in bro, got fresh leads for you and should be able to do some serious damage ;-)

           Thank you,

           Antonio




           [Quoted text hidden]



         «Michael Beeson» <jvwithmichael@gmail.com>                                        Sat, Aug 15, 2015 at 9:09 PM
         Reply-To: jvwithmichael@gmail.com
         To: Paul Liburd <paul.liburd@googlemail.com>
         Cc: Blake Barrett <bbprofitz@gmail.com>, Ronnie Montano <ronniemontano@gmail.com>, Ian Ross
         <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>,
         Ben S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke
         <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730
         PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
         <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
         <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
         <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
         <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
         <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>,
         Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
         <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
         <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
         Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
         <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
         Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com" <seanmiller027@googlemail.com>,
         "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>, Money Animal
         <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan
         Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, "adam@burgoyne.me.uk"
         <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
         <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
         Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
         <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
         Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
         <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
         <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
         Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
         <philbenwell@googlemail.com>, "momullajv@gmail.com" <momullajv@gmail.com>, Gary Ambrose
         <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
         Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
         <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
         <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
         <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
         <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
         <chrisfoxpersonal@gmail.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
         <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
         <satrallc@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>, Matt
         Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee



7 of26                                                                                                           10/22/18, 11:33 PM


                                                                                                                       7
                                                                                      SEC-MANSOU RP-L W-E-0000991
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 10 of 200 PageID 1295
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
         Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
         <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
         <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
         <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
         <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
         Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
         <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
         <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
         "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
         <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
         Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
         <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
         Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
         <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
         Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
         Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
         Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

           We are definitely in my friend ...

           Bobby
           [Quoted text hidden]



         Chris Freville <chris@web20stampede.com>                                       Sun, Aug 16, 2015 at 12:00 AM
         To: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>
         Cc: Ronnie Montano <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah
         <zilmilinc@gmail.com>, Ben S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>,Aaron
         Darke <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>,
         730 PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
         <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
         <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
         <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
         <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
         <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>,
         Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
         <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
         <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
         Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
         <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
         Inc." <zilmilinc@yahoo.com>, seanmiller027@googlemail.com, adam@5emas-forex-system.com, Money Animal
         <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan
         Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, adam@burgoyne.me.uk, Aaron Liburd




8 of26                                                                                                           10/22/18, 11:33 PM


                                                                                                                      8
                                                                                      SEC-MANSOU RP-LW-E-0000992
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 11 of 200 PageID 1296
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <aaron.liburd@gmail.com>, Rob Benwell <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen
         Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
         <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
         albtraff@mail.com, Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip
         Mansour <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
         <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
         Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
         <philbenwell@googlemail.com>, momullajv@gmail.com, Gary Ambrose <gary.ambrose@gmail.com>, Steven
         Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>, Paul Penna
         <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>,
         Justin Blake <justinblakeceo@gmail.com>, superbaddesmond@gmail.com, mike@mikesteup.com, Michael
         Rasmussen <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
         <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
         <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
         <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, jesseregan13@hotmail.com, Josh
         Higgins <satrallc@gmail.com>, Michael Beeson <jvwithmichael@gmail.com>, Costa Dedes
         <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>, Matt Benwell <mattbenwelljv@gmail.com>,
         Kieran <kierangill@gmail.com>, Joey Kissimmee <joeykissimmee@gmail.com>, Vaibhav Jain
         <paytovaibhav@gmail.com>, Michael Sampson <mike@monetizeddelivery.com>, Mick Moore
         <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>, Bob Beckett <secrettrafficsystem@gmail.com>,
         Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville <chris@chrisfreville.com>, daveguindon@gmail.com,
         Jani Gmoney <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
         <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
         <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
         Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
         <affiliatecraig@gmail.com>, latif@googlesnatch.com, Martin Schranz <lexxeurope@gmail.com>, Jamie Lewis
         <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>, alanmag9@yahoo.com, Rob Benwell
         <rob@robbenwell.com>, RoboTrader <mail@therobotrader.com>, jv@justinmichie.com, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
         Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
         <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
         Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
         <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
         <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
         <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
         Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
         Richard Carter <daelbaxter@yahoo.co.uk>, fapturbosupport@gmail.com, Email Van JP <icaremedia@live.nl>,
         lmran S <profmarketedge@gmail.com>


           Count me in!




           From: Paul Liburd [mailto:paul.liburd@googlemail.com]
           Sent: 16 August 2015 00:31




9 of26                                                                                                           10/22/18, 11:33 PM


                                                                                                                      9
                                                                                      SEC-MANSOU RP-LW-E-0000993
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 12 of 200 PageID 1297
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



           To: Blake Barrett
           Cc: Ronnie Montano; Ian Ross; Mike Shah; Chris Freville; Ben S; Liam Baxter; Aaron Darko; Kieran Gill;
           Warren Brown; 730 PROMO; Email Van JP; Michael; Jamie Lewis; Antonio Giuditta; Tim Atkinson; cc:
           Michael Clapcott; Mike Auton; Grayson Brookshire; Craig K; Paul Liburd; Steven Iser; Desmond Ong; Marc
           Sa; Gregory Wood; Ashley Baker; Vicky Finch; Paul Liburd; Jerome Chapman; Shawn Casey; Zak Meftah;
           Bitto sharma; Gavin Stephenson; Glen Dent; Tim Atkinson; Ashley Baker; Zilmil Inc.;
           seanmiller027@googlemail.com; adam@5emas-forex-system.com; Money Animal; Winter Valko; Paul
           Liburd; Dylan Loh; Joe Walter; adam@burgoyne.me.uk; Aaron Liburd; Rob Benwell; avi frister; Alen
           Sultanic; Peng Joon; Richard Williams; Shawn Casey; Greg Stefaniak; albtraff@mail.com; Jani G; Jack
           Taylor; Philip Mansour; Eldi Beshiri; Edward Barton; Philip Mansour; Azlan AR; Mo Latif; Charles Mutrie;
           Phil Benwell; momullajv@gmail.com; Gary Ambrose; Steven Johnson; Eric Kissel; Paul Ponna; Sushant
           Risodkar; Edmund Loh; Justin Blake; superbaddesmond@gmail.com; mike@mikesteup.com; Michael
           Rasmussen; Sean Clark; Justin Michie; Andrew Fox; Chris Fox; Michael Beeson; Bob Beckett; Eric
           Rockefeller; jesseregan13@hotmail.com; Josh Higgins; Michael Beeson; Costa Dedes; Ken Oboh; Matt
           Benwell; Kieran; Joey Kissimmee; Vaibhav Jain; Michael Sampson; Mick Moore; Mike Kemski; Bob Beckett;
           Philip Mutrie; ChrisFreville; daveguindon@gmail.com Guindon; Jani Gmoney; Mike Chen; Michael
           Rasmussen; StevenLee Jones; Michael Cheney; Mike Merz; Destin Cribbs; Mike Auton; Mo Mulla; Andrew
           X; Patrick Coffey; Craig Hammer; latif@googlesnatch.com; Martin Schranz; Jamie Lewis; Cory Miller;
           alanmag9@yahoo.com; Rob Benwell; RoboTrader; jv@justinmichie.com; John Hostler; Cody Moya; Jani
           Gmoney; Dave Sharpe; Corey Lewis; Antonio Forex; Alex Malave; Mike Burrow; Mike Merz; Socrates
           Socratous; Robert Mclees; Matt Benwell; Rigo Cardenas; Justin Blake; Michael Sampson; Javan Robinson;
           Salman H; Alvin Huang (Success Vantage); James Yii; Brandon Harris; Rasheed Ali; Andrew Fox; Bilal H;
           Steven James; Alan M; Travis Stephenson; Mike Burrow; Dael Baxter; Richard Carter;
           fapturbosupport@gmail.com; Email Van JP; Imran S
           Subject: Re: [Personal] Just a humble request for this Monday

            [Quoted text hidden]



          Mike Auton <mikeautonjv@gmail.com>                                              Sun, Aug 16, 2015 at 1:33 AM
          To: Chris Freville <chris@web20stampede.com>
          Cc: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ronnie Montano
          <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Ben
          S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>,Aaron Darko
          <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730
          PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
          <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
          <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
          <mike@impropergroup.com>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>,
          Paul Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
          <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
          Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
          <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
          Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
          <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
          Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, Sean Miller
          <seanmiller027@googlemail.com>, adam@5emas-forex-system.com, Money Animal
          <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan
          Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, adam@burgoyne.me.uk, Aaron Liburd



10 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     10
                                                                                      SEC-MANSOU RP-LW-E-0000994
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 13 of 200 PageID 1298
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


           <aaron.liburd@gmail.com>, Rob Benwell <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen
           Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
           <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
           albtraff@mail.com, Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip
           Mansour <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
           <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
           Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
           <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>, Gary Ambrose
           <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
           Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
           <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, Desmond Ong
           <superbaddesmond@gmail.com>, "<mike@mikesteup.com>" <mike@mikesteup.com>, Michael Rasmussen
           <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
           <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
           <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
           <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
           <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
           <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
           Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
           <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
           <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
           Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
           <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
           Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
           <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
           <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mo Mulla <momulla1@gmail.com>,
           Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
           <affiliatecraig@gmail.com>, "<latif@googlesnatch.com>" <latif@googlesnatch.com>, Martin Schranz
           <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
           alan magliocca <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
           <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
           <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
           Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
           <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
           Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
           <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
           <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
           Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
           <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
           <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
           Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
           Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

             of course ronnie - always in!

             Mike
             [Quoted text hidden]


             Mike




11 of 26                                                                                                         10/22/18, 11:33 PM


                                                                                                                     11
                                                                                      SEC-MANSOU RP-LW-E-0000995
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 14 of 200 PageID 1299
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          Greg Stefaniak <dontuforget@gmail.com>                                         Sun, Aug 16, 2015 at 3:16 AM
          To: Mike Auton <mikeautonjv@gmail.com>
          Cc: Chris Freville <chris@web20stampede.com>, Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett
          <bbprofitz@gmail.com>, Ronnie Montano <ronniemontano@gmail.com>, Ian Ross
          <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Ben S <tess559830@hotmail.com>, Liam
          Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kieran Gill
          <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>,
          Email Van JP <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
          <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Tim Atkinson
          <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Grayson Brookshire
          <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
          <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>,
          Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
          <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
          <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
          Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
          <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
          Inc." <zilmilinc@yahoo.com>, Sean Miller <seanmiller027@googlemail.com>, "adam@5emas-forex-system.com"
          <adam@5emas-forex-system.com>, Money Animal <moneyanimal@gmail.com>, Winter Valko
          <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter
          <joewalterjv@gmail.com>, "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd
          <aaron.liburd@gmail.com>, Rob Benwell <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen
          Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
          <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
          Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
          <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
          <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
          Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
          <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>, Gary Ambrose
          <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
          Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
          <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, Desmond Ong
          <superbaddesmond@gmail.com>, "<mike@mikesteup.com>" <mike@mikesteup.com>, Michael Rasmussen
          <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
          <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
          Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
          <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
          <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mo Mulla <momulla1@gmail.com>,
          Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
          <affiliatecraig@gmail.com>, "<latif@googlesnatch.com>" <latif@googlesnatch.com>, Martin Schranz
          <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
          alan magliocca <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
          <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
          <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,



12 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     12
                                                                                      SEC-MANSOU RP-LW-E-0000996
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 15 of 200 PageID 1300
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


           Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
           <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
           Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
           <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
           <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
           Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
           <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
           <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
           Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
           Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

             In of course
             [Quoted text hidden]



           Craig K <craigipk@gmail.com>                                                     Sun, Aug 16, 2015 at 3:26 AM
           To: Greg Stefaniak <dontuforget@gmail.com>
           Cc: Mike Auton <mikeautonjv@gmail.com>, Chris Freville <chris@web20stampede.com>, Paul Liburd
           <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ronnie Montano
           <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Ben
           S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>,Aaron Darke
           <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730
           PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
           <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
           <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
           <mike@impropergroup.com>, Grayson Brookshire <gtbrookshire@gmail.com>, Paul Liburd
           <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>,
           Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker
           <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>,
           Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah
           <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>,
           Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker
           <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, Sean Miller
           <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
           Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
           <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,
           "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
           <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
           Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
           <sdibigdog@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>, Jani G <janigcontact@gmail.com>, Jack
           Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour <morebankcpa@gmail.com>, Eldi Beshiri
           <informacione@gmail.com>, Edward Barton <edward.p.barton@gmail.com>, Philip Mansour
           <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
           <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>,
           Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel
           <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>, Sushant Risodkar
           <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>,
           Desmond Ong <superbaddesmond@gmail.com>, "<mike@mikesteup.com>" <mike@mikesteup.com>, Michael
           Rasmussen <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
           <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox




13 of 26                                                                                                         10/22/18, 11:33 PM


                                                                                                                     13
                                                                                      SEC-MANSOU RP-LW-E-0000997
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 16 of 200 PageID 1301
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
          Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
          <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
          <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mo Mulla <momulla1@gmail.com>,
          Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
          <affiliatecraig@gmail.com>, "<latif@googlesnatch.com>" <latif@googlesnatch.com>, Martin Schranz
          <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
          alan magliocca <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
          <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
          <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
          Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
          <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
          Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
          <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
          <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
          <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
          <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
          <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
          <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
          Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
          Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            On it Ronnie!
            [Quoted text hidden]


            - Craig K


          Joe Walter <joewalterjv@gmail.com>                                              Sun, Aug 16, 2015 at 3:43 AM
          To: Ronnie Montano <ronniemontano@gmail.com>
          Cc: Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville
          <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam Baxter
          <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kie ran Gill <k@kierangill.me>,
          Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
          <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>,
          Antonio Giuditta <antonio@antoniogiuditta.com>, Paul Liburd <paul.liburd@googlemail.com>, Tim Atkinson
          <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
          <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Paul Liburd <paul.liburd@gmail.com>,
          Steven Iser <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa
          <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker
          <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>,
          Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah
          <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>,




14 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     14
                                                                                      SEC-MANSOU RP-LW-E-0000998
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 17 of 200 PageID 1302
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


           Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker
           <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com"
           <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
           Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
           <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, "adam@burgoyne.me.uk"
           <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
           <jvwithscamwell@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, avi frister <afrister@hotmail.com>, Alen
           Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
           <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
           "albtraff@mail.com" <albtraff@mail.com>, Jani G <janigcontact@gmail.com>, Jack Taylor
           <theaffiliatemonster.com@gmail.com>, Philip Mansour <morebankcpa@gmail.com>, Eldi Beshiri
           <informacione@gmail.com>, Edward Barton <edward.p.barton@gmail.com>, Philip Mansour
           <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
           <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, "momullajv@gmail.com"
           <momullajv@gmail.com>, Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson
           <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>,
           Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>, Justin Blake
           <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com" <superbaddesmond@gmail.com>,
           "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen <bulletproofmarketing@gmail.com>, Sean
           Clark <clarky_y2k2@hotmail.com>, Justin Michie <justin@justinmichie.com>, Andrew Fox
           <andrew@launchaproduct.com>, Chris Fox <chrisfoxpersonal@gmail.com>, Michael Beeson
           <jvwithmichaelbeeson@gmail.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
           <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
           <satrallc@gmail.com>, Michael Beeson <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken
           Oboh <kenoboh@googlemail.com>, Matt Benwell <mattbenwelljv@gmail.com>, Kie ran <kierangill@gmail.com>,
           Joey Kissimmee <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
           <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
           Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
           <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
           <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
           <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
           <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
           Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
           <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
           <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
           <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
           "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
           <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
           <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
           Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
           <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
           Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
           <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
           <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
           Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
           <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
           <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
           Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
           Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>




15 of 26                                                                                                         10/22/18, 11:33 PM


                                                                                                                     15
                                                                                      SEC-MANSOU RP-LW-E-0000999
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 18 of 200 PageID 1303
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



            In for sure
            [Quoted text hidden]



          Travis Stephenson <stephenson.travis@gmail.com>                                 Sun, Aug 16, 2015 at 4:28 AM
          To: Joe Walter <joewalterjv@gmail.com>
          Cc: Ronnie Montano <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Mike Shah
          <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>, Ben S <tess559830@hotmail.com>, Liam
          Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kieran Gill
          <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>,
          Email Van JP <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
          <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Paul Liburd
          <paul.liburd@googlemail.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
          <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
          <gtbrookshire@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>,
          Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood
          <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
          <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
          <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
          Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
          <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
          Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com" <seanmiller027@googlemail.com>,
          "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>, Money Animal
          <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan
          Loh <dylanloh@gmail.com>, "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd
          <aaron.liburd@gmail.com>, Rob Benwell <jvwithscamwell@gmail.com>, Blake Barrett <bbprofitz@gmail.com>,
          avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>, Peng Joan
          <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>,
          Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>, Jani G
          <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
          <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
          <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
          Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
          <philbenwell@googlemail.com>, "momullajv@gmail.com" <momullajv@gmail.com>, Gary Ambrose
          <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
          Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
          <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
          <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
          <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
          <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
          <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
          <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
          <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
          Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X



16 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     16
                                                                                      SEC-MANSOU RP-LW-E-0001000
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 19 of 200 PageID 1304
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
          <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
          <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
          "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
          <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
          <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
          Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
          <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
          Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
          <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
          <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
          <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
          <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
          <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter
          <daelbaxter@gmail.com>, Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com"
          <fapturbosupport@gmail.com>, Email Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            Definitely in!
            [Quoted text hidden]


            Travis Stephenson



          Aaron Darko <aarondarko21@gmail.com>                                             Sun, Aug 16, 2015 at 4:30 AM
          To: Travis Stephenson <stephenson.travis@gmail.com>
          Cc: Joe Walter <joewalterjv@gmail.com>, Ronnie Montano <ronniemontano@gmail.com>, Ian Ross
          <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>,
          Ben S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>, Kieran Gill <k@kierangill.me>,
          Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
          <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>,
          Antonio Giuditta <antonio@antoniogiuditta.com>, Paul Liburd <paul.liburd@googlemail.com>, Tim Atkinson
          <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
          <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Paul Liburd <paul.liburd@gmail.com>,
          Steven Iser <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa
          <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker
          <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>,
          Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah
          <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>,
          Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker
          <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com"
          <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
          Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
          <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, "adam@burgoyne.me.uk"
          <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
          <jvwithscamwell@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, avi frister <afrister@hotmail.com>, Alen
          Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
          <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
          "albtraff@mail.com" <albtraff@mail.com>, Jani G <janigcontact@gmail.com>, Jack Taylor
          <theaffiliatemonster.com@gmail.com>, Philip Mansour <morebankcpa@gmail.com>, Eldi Beshiri
          <informacione@gmail.com>, Edward Barton <edward.p.barton@gmail.com>, Philip Mansour




17 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     17
                                                                                      SEC-MANSOURP-LW-E-0001001
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 20 of 200 PageID 1305
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


           <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
           <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, "momullajv@gmail.com"
           <momullajv@gmail.com>, Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson
           <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>,
           Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>, Justin Blake
           <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com" <superbaddesmond@gmail.com>,
           "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen <bulletproofmarketing@gmail.com>, Sean
           Clark <clarky_y2k2@hotmail.com>, Justin Michie <justin@justinmichie.com>, Andrew Fox
           <andrew@launchaproduct.com>, Chris Fox <chrisfoxpersonal@gmail.com>, Michael Beeson
           <jvwithmichaelbeeson@gmail.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
           <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
           <satrallc@gmail.com>, Michael Beeson <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken
           Oboh <kenoboh@googlemail.com>, Matt Benwell <mattbenwelljv@gmail.com>, Kie ran <kierangill@gmail.com>,
           Joey Kissimmee <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
           <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
           Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
           <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
           <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
           <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
           <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
           Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
           <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
           <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
           <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
           "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
           <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
           <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
           Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
           <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
           Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
           <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
           <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
           Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
           <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter
           <daelbaxter@gmail.com>, Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com"
           <fapturbosupport@gmail.com>, Email Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

             For sure!
             [Quoted text hidden]



           Ronnie Montano <ronniemontano@gmail.com>                                       Sun, Aug 16, 2015 at 10:47 AM
           To: Michael Beeson <jvwithmichael@gmail.com>
           Cc: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ian Ross
           <ianross1982@hotmail.co.uk>, Mike Shah <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>,
           Ben S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke
           <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730
           PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
           <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
           <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"




18 of 26                                                                                                         10/22/18, 11:33 PM


                                                                                                                     18
                                                                                      SEC-MANSOU RP-LW-E-0001002
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 21 of 200 PageID 1306
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


           <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
           <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
           <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>,
           Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
           <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
           <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
           Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
           <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
           Inc." <zilmilinc@yahoo.com>, "seanmiller027@googlemail.com" <seanmiller027@googlemail.com>,
           "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>, Money Animal
           <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan
           Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, "adam@burgoyne.me.uk"
           <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
           <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
           Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
           <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
           Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
           <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
           <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
           Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
           <philbenwell@googlemail.com>, "momullajv@gmail.com" <momullajv@gmail.com>, Gary Ambrose
           <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
           Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
           <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com"
           <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
           <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
           <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
           <chrisfoxpersonal@gmail.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
           <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
           <satrallc@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>, Matt
           Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
           <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
           <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
           Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
           <chris@chrisfreville.com>, "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jani Gmoney
           <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
           <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
           <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
           Mike Auton <mikeautonjv@gmail.com>, Mo Mulla <momulla1@gmail.com>, Andrew X
           <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, Craig Hammer
           <affiliatecraig@gmail.com>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Martin Schranz
           <lexxeurope@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
           "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
           <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
           <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>,
           Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>, Antonio Forex
           <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike
           Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas
           <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
           <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,



19 of 26                                                                                                         10/22/18, 11:33 PM


                                                                                                                     19
                                                                                      SEC-MANSOU RP-LW-E-0001003
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday        101 Filed  11/21/19 Page 22 of 200 PageID 1307
                                                                      https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
          <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
          Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
          Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            Thank you Aaron, Travis, Joe, Craig, Greg, Mike, Michael, Chris, Bobby, Antonio, Desmond, Paul, Blake and
            Grayson, and Phil. I truly appreciate it guys and won't forget your support. I'll be back later this evening with
            an update and the prizes.

            Cheers,
            Ronnie
            [Quoted text hidden]



          Mike Shah <zilmilinc@gmail.com>                                                  Sun, Aug 16, 2015 at 2:14 PM
          To: Chris Freville <chris@web20stampede.com>
          Cc: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ronnie Montano
          <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>,Ben S <tess559830@hotmail.com>,
          Liam Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kieran Gill
          <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>,
          Email Van JP <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
          <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Tim Atkinson
          <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
          <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul
          Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
          <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
          Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
          <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
          Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
          <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
          Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, Sean Miller
          <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
          Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
          <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,
          "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
          <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
          Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
          <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
          Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
          <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
          <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
          Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
          <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>, Gary Ambrose
          <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
          Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
          <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, Desmond Support Team
          <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
          <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
          <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, Jesse Regan
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson




20 of26                                                                                                                10/22/18, 11:33 PM


                                                                                                                            20
                                                                                          SEC-MANSOU RP-LW-E-0001004
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 23 of 200 PageID 1308
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
          Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
          <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
          <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mike Auton <mikeautonjv@gmail.com>,
          Mo Mu Ila <momulla1@gmail.com>, Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey
          <coffeyucf@gmail.com>, Craig Hammer <affiliatecraig@gmail.com>, "latif@googlesnatch.com"
          <latif@googlesnatch.com>, Martin Schranz <lexxeurope@gmail.com>, Jamie Lewis
          <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>, "alanmag9@yahoo.com"
          <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader <mail@therobotrader.com>,
          "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler <john.r.hostler@gmail.com>, Cody Moya
          <codymoya@gmail.com>, Jani Gmoney <janigjv@googlemail.com>, Dave Sharpe <dave@inetsquared.com>,
          Corey Lewis <info@mediadealer.net>, Antonio Forex <antonio@itdansk.com>, Alex Malave
          <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike Merz <jvnotify@gmail.com>, Socrates
          Socratous <socratesjv@gmail.com>, Robert Mclees <robert.mclees@nicheprofitclassroom.com>, Matt Benwell
          <matt@mattbenwell.com>, Rigo Cardenas <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>,
          Michael Sampson <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
          <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
          <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
          <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
          Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
          Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            On it!
            [Quoted text hidden]



          BEN S <mail@therobotrader.com>                                                  Sun, Aug 16, 2015 at 2:38 PM
          To: Mike Shah <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>
          Cc: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ronnie Montano
          <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>,Ben S <tess559830@hotmail.com>,
          Liam Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke <aarondarko21@gmail.com>, Kieran Gill
          <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>,
          Email Van JP <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
          <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Tim Atkinson
          <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
          <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul
          Liburd <paul.liburd@gmail.com>, Steven Iser <paradigmx@gmail.com>, Desmond Ong
          <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>,
          Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
          <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak
          Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson
          <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley
          Baker <ashley@3marketing.co.uk>, "Zilmil Inc." <zilmilinc@yahoo.com>, Sean Miller
          <sean mi Iler027@googlemai I. com>, "adam@5emas-forex-system.com" <adam@5emas-forex-system.com>,
          Money Animal <moneyanimal@gmail.com>, Winter Valko <wvalko@gmail.com>, Paul Liburd
          <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>,




21 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     21
                                                                                      SEC-MANSOU RP-LW-E-0001005
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 24 of 200 PageID 1309
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
          <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic <alen@nextmarketmedia.com>,
          Peng Joan <pengjoon@gmail.com>, Richard Williams <rhwaffiliate@gmail.com>, Shawn Casey
          <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>,
          Jani G <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
          <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
          <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>,
          Mo Latif <latifmm@gmail.com>, Charles Mutrie <charlesmutrie@gmail.com>, Phil Benwell
          <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>, Gary Ambrose
          <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
          Paul Penna <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
          <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, Desmond Support Team
          <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael Rasmussen
          <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
          <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, Jesse Regan
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
          Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
          <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
          <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mike Auton <mikeautonjv@gmail.com>,
          Mo Mu Ila <momulla1@gmail.com>, Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey
          <coffeyucf@gmail.com>, Craig Hammer <affiliatecraig@gmail.com>, "latif@googlesnatch.com"
          <latif@googlesnatch.com>, Martin Schranz <lexxeurope@gmail.com>, Jamie Lewis
          <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>, "alanmag9@yahoo.com"
          <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, "jv@justinmichie.com" <jv@justinmichie.com>,
          John Hostler <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney
          <janigjv@googlemail.com>, Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>,
          Antonio Forex <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow
          <mike@inetsquared.com>, Mike Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>,
          Robert Mclees <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo
          Cardenas <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
          <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
          <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
          <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
          <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
          Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
          Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            Im in!

           From: Mike Shah <Zilmilinc@gmail.com>
           Date: Sunday, 16 August 2015 22:14
           To: Chris Freville <chris@web20stampede.com>



22 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     22
                                                                                      SEC-MANSOU RP-LW-E-0001006
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 25 of 200 PageID 1310
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



           Cc: Paul Liburd <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ronnie
           Montano <ronniemontano@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Ben S
           <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>,Aaron Darko
           <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown
           <clickleadprofit@gmail.com>, 730 PROMO <730promo@googlemail.com>, Email Van JP
           <info@infocaremedia.com>, Michael <michaeljaydee@gmail.com>, Jamie Lewis
           <producerjamie@gmail.com>, Antonio Giuditta <antonio@antoniogiuditta.com>, Tim Atkinson
           <moneymaker0404@gmail.com>, "cc: Michael Clapcott" <mike@impropergroup.com>, Mike Auton
           <mikeauton@yahoo.fr>, Grayson Brookshire <gtbrookshire@gmail.com>, Craig K
           <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
           <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa
           <themarcsa@gmail.com>, Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker
           <ashley.3marketing@gmail.com>, Vicky Finch <knowhowandwhat@gmail.com>, Paul Liburd
           <paul@paul.cm>, Jerome Chapman <jeromehchapman@gmail.com>, Shawn Casey
           <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>, Bitto sharma <bitto.sh@gmail.com>,
           Gavin Stephenson <gavindirect@gmail.com>, Glen Dent <glenjd70@gmail.com>, Tim Atkinson
           <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil Inc."
           <Zilmilinc@yahoo.com>, Sean Miller <seanmiller027@googlemail.com>, "adam@5emas-forex-
           system.com" <adam@5emas-forex-system.com>, Money Animal <moneyani mal@gmail.com>,
           Winter Valko <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan Loh
           <dylanloh@gmail.com>, Joe Walter <joewalterjv@gmail.com>, "adam@burgoyne.me.uk"
           <adam@burgoyne.me.uk>, Aaron Liburd <aaron.liburd@gmail.com>, Rob Benwell
           <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen Sultanic
           <alen@nextmarketmedia.com>, Peng Joon <pengjoon@gmail.com>, Richard Williams
           <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak
           <dontuforget@gmail.com>, "albtraff@mail.com" <albtraff@mail.com>, Jani G
           <janigcontact@gmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Philip Mansour
           <morebankcpa@gmail.com>, Eldi Beshiri <informacione@gmail.com>, Edward Barton
           <edward.p.barton@gmail.com>, Philip Mansour <morebank@gmail.com>, Azlan AR
           <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
           <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, Mo Mulla
           <momullajv@gmail.com>, Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson
           <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>, Paul Ponna
           <paulponna@gmail.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Edmund Loh
           <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>, Desmond Support Team
           <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>, Michael
           Rasmussen <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin
           Michie <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
           <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
           <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, Jesse Regan
           <jesseregan13@hotmail.com>,Josh Higgins <satrallc@gmail.com>, Michael Beeson
           <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh
           <kenoboh@googlemail.com>, Matt Benwell <mattbenwelljv@gmail.com>, Kieran
           <kierangill@gmail.com>, Joey Kissimmee <joeykissimmee@gmail.com>, Vaibhav Jain
           <paytovaibhav@gmail.com>, Michael Sampson <mike@monetizeddelivery.com>, Mick Moore
           <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>, Bob Beckett
           <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
           <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney



23 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     23
                                                                                      SEC-MANSOU RP-LW-E-0001007
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document 101 Filed
                   Just a humble request for this Monday                11/21/19 Page 26 of 200 PageID 1311
                                                                   https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



           <janigjv@gmail.com>, Mike Chen <cmikec@gmail.com>, Michael Rasmussen
           <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael
           Cheney <michaeljcheney@gmail.com>, Mike Merz <im4newbies@gmail.com>, Destin Cribbs
           <destincribbs@gmail.com>, Mike Auton <mikeautonjv@gmail.com>, Mo Mulla
           <momulla1@gmail.com>, Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey
           <coffeyucf@gmail.com>, Craig Hammer <affiliatecraig@gmail.com>, "latif@googlesnatch.com"
           <latif@googlesnatch.com>, Martin Schranz <lexxeurope@gmail.com>, Jamie Lewis
           <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
           "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, BEN
           <mail@therobotrader.com>, "jv@justinmichie.com" <jv@justinmichie.com>, John Hostler
           <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney
           <janigjv@googlemail.com>, Dave Sharpe <dave@inetsquared.com>, Corey Lewis
           <info@mediadealer.net>, Antonio Forex <antonio@itdansk.com>, Alex Malave
           <imedge8@gmail.com>, Mike Burrow <mike@inetsquared.com>, Mike Merz
           <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>, Robert Mclees
           <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo
           Cardenas <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
           <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
           <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>,
           James Yii <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali
           <rasheedrali@gmail.com>, Andrew Fox <andrew@9to5annihilation.com>, Bilal H
           <bilaljv1@gmail.com>, Steven James <listpaydaypro@gmail.com>, Alan M
           <alanmag9@gmail.com>, Travis Stephenson <stephenson.travis@gmail.com>, Mike Burrow
           <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>, Richard Carter
           <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
           Van JP <icaremedia@live.nl>, Imran S <profmarketedge@gmail.com>
            [Quoted text hidden]
            [Quoted text hidden]



          Ronnie Montano <ronniemontano@gmail.com>                                       Mon, Aug 17, 2015 at 3:04 AM
          To: BEN S <mail@therobotrader.com>
          Cc: Mike Shah <zilmilinc@gmail.com>, Chris Freville <chris@web20stampede.com>, Paul Liburd
          <paul.liburd@googlemail.com>, Blake Barrett <bbprofitz@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>,
          Ben S <tess559830@hotmail.com>, Liam Baxter <liambaxter1987@yahoo.co.uk>, Aaron Darke
          <aarondarko21@gmail.com>, Kieran Gill <k@kierangill.me>, Warren Brown <clickleadprofit@gmail.com>, 730
          PROMO <730promo@googlemail.com>, Email Van JP <info@infocaremedia.com>, Michael
          <michaeljaydee@gmail.com>, Jamie Lewis <producerjamie@gmail.com>, Antonio Giuditta
          <antonio@antoniogiuditta.com>, Tim Atkinson <moneymaker0404@gmail.com>, "cc: Michael Clapcott"
          <mike@impropergroup.com>, Mike Auton <mikeauton@yahoo.fr>, Grayson Brookshire
          <gtbrookshire@gmail.com>, Craig K <craigipk@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Steven Iser
          <paradigmx@gmail.com>, Desmond Ong <desmond28@gmail.com>, Marc Sa <themarcsa@gmail.com>,
          Gregory Wood <woodgregoryj@gmail.com>, Ashley Baker <ashley.3marketing@gmail.com>, Vicky Finch
          <knowhowandwhat@gmail.com>, Paul Liburd <paul@paul.cm>, Jerome Chapman
          <jeromehchapman@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Zak Meftah <zakmeftah@gmail.com>,
          Bitto sharma <bitto.sh@gmail.com>, Gavin Stephenson <gavindirect@gmail.com>, Glen Dent
          <glenjd70@gmail.com>, Tim Atkinson <jvwithtim@gmail.com>, Ashley Baker <ashley@3marketing.co.uk>, "Zilmil
          Inc." <zilmilinc@yahoo.com>, Sean Miller <seanmiller027@googlemail.com>, "adam@5emas-forex-system.com"
          <adam@5emas-forex-system.com>, Money Animal <moneyanimal@gmail.com>, Winter Valko
          <wvalko@gmail.com>, Paul Liburd <paul.liburdOO@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Joe Walter




24 of26                                                                                                        10/22/18, 11:33 PM


                                                                                                                   24
                                                                                    SEC-MANSOU RP-LW-E-0001008
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 27 of 200 PageID 1312
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


          <joewalterjv@gmail.com>, "adam@burgoyne.me.uk" <adam@burgoyne.me.uk>, Aaron Liburd
          <aaron.liburd@gmail.com>, Rob Benwell <jvwithscamwell@gmail.com>, avi frister <afrister@hotmail.com>, Alen
          Sultanic <alen@nextmarketmedia.com>, Peng Joan <pengjoon@gmail.com>, Richard Williams
          <rhwaffiliate@gmail.com>, Shawn Casey <sdibigdog@gmail.com>, Greg Stefaniak <dontuforget@gmail.com>,
          "albtraff@mail.com" <albtraff@mail.com>, Jani G <janigcontact@gmail.com>, Jack Taylor
          <theaffiliatemonster.com@gmail.com>, Philip Mansour <morebankcpa@gmail.com>, Eldi Beshiri
          <informacione@gmail.com>, Edward Barton <edward.p.barton@gmail.com>, Philip Mansour
          <morebank@gmail.com>, Azlan AR <azlanOOim@gmail.com>, Mo Latif <latifmm@gmail.com>, Charles Mutrie
          <charlesmutrie@gmail.com>, Phil Benwell <philbenwell@googlemail.com>, Mo Mulla <momullajv@gmail.com>,
          Gary Ambrose <gary.ambrose@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel
          <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>, Sushant Risodkar
          <noteeboyz.13@gmail.com>, Edmund Loh <me@edmundloh.com>, Justin Blake <justinblakeceo@gmail.com>,
          Desmond Support Team <superbaddesmond@gmail.com>, "mike@mikesteup.com" <mike@mikesteup.com>,
          Michael Rasmussen <bulletproofmarketing@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Justin Michie
          <justin@justinmichie.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
          <chrisfoxpersonal@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Bob Beckett
          <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, Jesse Regan
          <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Michael Beeson
          <jvwithmichael@gmail.com>, Costa Dedes <cwdedes@gmail.com>, Ken Oboh <kenoboh@googlemail.com>,
          Matt Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
          <joeykissimmee@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
          <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Mike Kemski <mikekemski@gmail.com>,
          Bob Beckett <secrettrafficsystem@gmail.com>, Philip Mutrie <adswapbookings@gmail.com>, ChrisFreville
          <chris@chrisfreville.com>, Dave Guindon <daveguindon@gmail.com>, Jani Gmoney <janigjv@gmail.com>, Mike
          Chen <cmikec@gmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>, StevenLee Jones
          <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Mike Merz
          <im4newbies@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Mike Auton <mikeautonjv@gmail.com>,
          Mo Mu Ila <momulla1@gmail.com>, Andrew X <andrew@myclickbankbusiness.com>, Patrick Coffey
          <coffeyucf@gmail.com>, Craig Hammer <affiliatecraig@gmail.com>, "latif@googlesnatch.com"
          <latif@googlesnatch.com>, Martin Schranz <lexxeurope@gmail.com>, Jamie Lewis
          <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>, "alanmag9@yahoo.com"
          <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, "jv@justinmichie.com" <jv@justinmichie.com>,
          John Hostler <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Jani Gmoney
          <janigjv@googlemail.com>, Dave Sharpe <dave@inetsquared.com>, Corey Lewis <info@mediadealer.net>,
          Antonio Forex <antonio@itdansk.com>, Alex Malave <imedge8@gmail.com>, Mike Burrow
          <mike@inetsquared.com>, Mike Merz <jvnotify@gmail.com>, Socrates Socratous <socratesjv@gmail.com>,
          Robert Mclees <robert.mclees@nicheprofitclassroom.com>, Matt Benwell <matt@mattbenwell.com>, Rigo
          Cardenas <rigovegas@gmail.com>, Justin Blake <sesus22@gmail.com>, Michael Sampson
          <mike@unparalleledmarketing.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
          <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, James Yii
          <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>, Rasheed Ali <rasheedrali@gmail.com>,
          Andrew Fox <andrew@9to5annihilation.com>, Bilal H <bilaljv1@gmail.com>, Steven James
          <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
          <stephenson.travis@gmail.com>, Mike Burrow <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>,
          Richard Carter <daelbaxter@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Email
          Van JP <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>

            Thank you lmran, Mike, Ben and Tim ...

            With all the powerhouse JV's that have confirmed this whole weekend, this has all the potential to be another
            record breaker.

            6 hours to go and counting down. :-)



25 of26                                                                                                            10/22/18, 11:33 PM


                                                                                                                       25
                                                                                       SEC-MANSOU RP-LW-E-0001009
Gmail - Case   6:18-cv-01606-GAP-GJK
        [Personal]                                  Document
                   Just a humble request for this Monday       101 Filed  11/21/19 Page 28 of 200 PageID 1313
                                                                     https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...




           Thank you all once again to everyone that confirmed!

           Ronnie
           [Quoted text hidden]




26 of26                                                                                                          10/22/18, 11:33 PM


                                                                                                                     26
                                                                                      SEC-MANSOU RP-LW-E-0001010
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 29 of 200 PageID 1314
 From: Paul Liburd [paul.liburd@googlemail.com]
 Sent: Monday, September 07, 2015 12:39 PM
 To: undisclosed-recipients:;
 BCC: ronniemontano@gmail.com
 Subject: 1Ok In 7 Days Launch Contest Update+ Leaderboard

 Hey guys

 1Ok In 7 Days has gotten of to a HU GE start and it's al I
 thank.s to you guys.

 A lot of you guys are simply crushing it and your support
 has been totally awesome.

 If You haven't mailed yet, here's the JV page:

 http:l/1 Okin7days.co/jv.html

 Remember there is a huge launch cash contest that
 will end tomorrow at 23:59 GMT +2.

 Now here's the current leaderboard for the contest:

 1. = $1500   Ronnie
 2. = $1000   Greg S
 3. = $750    Ben S
 4. = $500    Blake/Grayson
 5. = $300    Simon J

 I really appreciate your support so far and there is
 a lot more to come.

 I always mail for those who mail for me as I have proven
 time and time again.

 This bad boy is converting and you are destined to make
 a ton of commissions once you start mailing.

 http://10kin7days.co/jv.html

 Thanks



 Regards

 Paul Liburd
 pau! Jiburd{c]?gmai! .com




                                                                            27

                                                                      MONTANO000047
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 30 of 200 PageID 1315
 From: JV Update Uv@enigmacode.co]
 Sent: Wednesday, April 15, 2015 7:42 AM
 To: ronniemontano@gmail.com
 Subject: Affiliates: HOT Leaderboard Update+ Final DAY Today


 Hey Al App Affiliates,

 There's a reason we have been top 7 on Clicksure for over 1 month
 now - it's because the offer simply CONVERTS!

 Wow ... lots of affiliates have JUMPED up the rankings
 in the past 24 hours!

 The A.I. App leaderboard has completely changed and it's
 still anyone's game as the $10,000 launch contest ends
 tonight!

 One promo can mean more cash in your pocket as only
 VERY few sales separate each spot...

 Copy the swipes and HIT SEND now...

 http://www.aiapp.co/jv/swipes/

 No kidding - this is the tightest leaderboard I have seen in
 a LONGTIME!

 Check out the current leaders here ...

 #1 - $5000 - Justin T (cubd1)
 #2 - $2000 - Mike A
 #3 - $1000 - David B
 #4 - Ronnie M
 #5 - Mike S
 #6-TimA
 #7 - onenhat
 #8 - Grayson & Blake I Kieran G (TIED)
 #9 - Paul S
 #10 -Antonio G
 #11 -Avi
 #12 - Fapturbo
 #13 - Chris F
 #14 - panicweb
 #15 - Baxters

 Others close behind ...
 Im ran S, Desmond 0, Ian R and many others ...

 The offer is still converting like HOT cakes - Greg S just started promoting
 a day ago and is getting $1.20 to $1 .40 EPC in the past two days!

 So you know there is a lot of juice left in this offer - make use of
 the FINAL day today and HIT SEND - big commissions and
 launch cash prizes will be yours for the taking!


                                                                                     28

                                                                                MONTANO000615
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 31 of 200 PageID 1316
 Copy the swipes and HIT SEND now...

 http://www.aiapp.co/jv/swipes/

 Don't miss out on great leaderboard rankings with just a few sales.
 Make the most of the final day- go schedule your swipes!

 I will be back with the WINNERS and the final leaderboard update
 after the contest ends tonight - stay tuned!

 Thanks,

 Al App Team




                                                                            29

                                                                       MONTANO000616
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 32 of 200 PageID 1317
Message
From:          mayesjeffery@aol.com [mayesjeffery@aol.com]
Sent:          9/24/2017 1:54:14 AM
To:            Blankfield, Barry R [/o=CFTC/ou=Exchange Administrative Group (FYDIBOHF23SPDLT)/cn=Recipients/cn=bblankfield]
Subject:       Fwd: Welcome aboard!


Communication #53

JEFFERY MAYES
mayesjeffery@aol.com


-----Original Message-----
From: mayesjeffery <mayesjeffery@aol.com>
To: support <support@drexelcode.net>
Cc: mayesjeffery <mayesjeffery@aol.com>
Sent: Thu, Apr 28, 2016 2:40 pm
Subject: Re: Welcome aboard!

Mr. Drexel:

It is sad that you don't recognize my name or e-mail as I signed up to be a beta tester for the Drexel Code 1 month
ago. The broker you sent me to was Morton Finance. They never gave me my matching funds of $300 nor my first 5
trades guaranteed. I e-mailed you and your support team numerous times because the code didn't work like it was
supposed to and rarely got any responses and when I did they didn't address my problem. I sent you a message 5 days
ago & early this morning & have received no responses from you. I finally withdrew hat fund had left from Morton
Finance because $7.50 of my initial $300 was gone and I don't know why and they charged me 3.5% t withdraw my
money! To say I am thoroughly disappointed with this process is an understatement because I really believed what you
said in your video. If your brew crew were such great coders why couldn't my problem be fixed after 1 month of e-mailing,
waiting and getting nothing resolved even after you promised to have it looked into and fixed immediately. Again, I am
totally disappointed!!!

JEFFERY MAYES
mayesieffery@aol.com


-----Original Message-----
From: Cory Drexel <support@drexelcode.net>
To: mayesjeffery <mayesjeffery@aol.com>
Sent: Thu, Apr 28, 2016 3:36 am
Subject: Welcome aboard!

Hey there,

Congrats and welcome aboard the Drexel Code.
You chose us and we want to thank you.

But lets face it, you don't want the thanks, you want
to see results, and it's time you did. I want to give you
the Alive In 5 System that will be your ticket to success:

==> Click here for immediate *instant* access

Please don't delay this and please don't share this with
anyone else.

It's a game changer.

Take care,
Cory Drexel


                                                                                                                  30
                                                                                                 Mayes-01-0000000214-00001
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 33 of 200 PageID 1318
                               Unsubscribe / Change Profile
                                    Powered by YMLP




                                                                             31
                                                                Mayes-01-0000000214-00002
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 34 of 200 PageID 1319



           http://aliveinS.co/jv.php




           Thanks Guys

           [4/26/2016 9:09:53 AM] Hustle HQ: Hey guys.




           The changes made yesterday saw a huge increase

           in conversions and on top of this we have decided

           to bump you all to $275 for 24 hours ...




           This is to thank you all who have supported and you

           can be sure I got your backs on your offers too.




           I will follow up with a leaderboard later




           http://alive.co/jv.php




           MAIL MAIL MAIL

           [4/26/2016 11:37:45 AM] A NT O N I 0: on it

           [4/26/2016 2:41:47 PM] Hustle HQ: Hey guys,




           I really can't thank you enough for your continued

           support it means a lot and be sure it will be coming

           back your way too.




           Alive in 5 has pushed over the 200 FTD mark now,




                                                                                  32
Confidentiality Treatment Requested                                                GB-0004446
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 35 of 200 PageID 1320



           thanks to those who have supported




           And don't forget we are now paying out $275 CPAs

           for the next 24 hours to reward you for your loyalty.




           So keep pushing and collect those high payouts now.




           http://alivein5.co/jv.php




           The Cash Contest is also still in full flow.




           Here's how it is looking.




           1. $2500 = Mike S Kicking ass in #1 spot with Ronnie chasing hard

           2. $1500 = Ronnie/Martin       Closing down on the hopking

           3. $1000 = Greg     The silent assassin has overtaken the Italian

           4. $750 = Blakesons Thanks guys, got you next week

           5. $500 = Antonio G Just a couple behind 3rd spot and wants it back




           The race is tight and ongoing ...




           I truly thank you for your support and there is a lot more in this

           especially with the $275 CPAs.




           Hit Hard and Hit NOW!




                                                                                  33
Confidentiality Treatment Requested                                                GB-0004447
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 36 of 200 PageID 1321
 From: Craig K [craigipk@gmail.com]
 Sent: Thursday, September 17, 2015 12:41 AM
 To: Craig IPK
 BCC: ronniemontano@gmail.com
 Subject: [CK - JV] $6,000 Comp Leaderboard




 http://aps!gna!sjv.com/

 Hey Guys ... big ongoing thanks to everyone who is offering support.


 Auto Profit Signals - is still on fire ...
 Here's some of today's early EPC's

 EPC     $1.97   Ronnie - Thank you Ronnie
 EPC     $2.10   Ewen Chia - Thanks Ewen! You Rock
 EPC     $1.37   Glynn Kosky - new Kid on the block
 EPC     $2.69   Chris F - Sick, Sick, Sick//

 THE $6,000 MINI COMP ENDS TONIGHT 23:59 CS TIME

 #1   Chris F - $3000 - 5 ahead
 #2   Mike A - $1500 -4 ahead
 #3   Mike S - $1000 - 4 ahead
 #4   Baxters, Phil B, all tied - $500
 #7   Ashley B and Grayson and Blake, Just outside the cash


 http://aps!gna!sjv.com/

 Just outside, Yossi, Phil B, lans & lmran, Warren & Mike,

 MASSIVE thanks to you guys and a massive thanks to everyone else helping us to reach #5 on
 CS today ....

 JP, Ronnie, Gary Ambrose, Ewen Chia, Travis, SLJ, Fred Band Glynn K, Paul Sethi, Lloyd K,
 Kieran, Jani; Aaron, Gavin, Tyson and everyone else just mailing/about to.

 Let me know what you need.

 MASSIVE Thanks to each and every one of you!

 Craig

 JV Swipes: http://apsigna!sjv.com/

 Your Hoplink: http://affuser.autoprsign.cpa.clicksure.corn

 Early EPC's from peeps first blasts




                                                                                         34

                                                                                  MONTANO000068
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 37 of 200 PageID 1322




       ,t.,u~•::-.P:·9t1~Si§nals                                    CPA.                159                   2                 1.26~;
                                                                                                                                                    ~
                                                                                                                                                ~;::· ;;_.;; "-·) $500.DD                           $550.:Jat
      .:-.,,,,,,~. . . . ,~. . . . . ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~~~~::.;.,,,~~~
                                     .                                                                                                                . . . .,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,.J
                                                                                                                                                             .
                                                                                                                                                   / . ..-.··s~-~/. . . . .~$2.15QJ.X:
                                                                                                                                                    '-:,.....................-:····

           ;,.,                             S"'t.."::;n"a"'[s"'-":N"'Tl"""""'"""""'c"'p"'-;,,""'"""·"l.5"'&"'•8======"'Ct"4"'4~.,,~-z@·::·:;~iE> wsa 00
             __ v,,,_·ro,,,_,,P',.,",,,:-:"'t




                                                                                                                                              .,.,.-....-....-.-...:... ,._
   i\lfo-"J.P:::.:-i1~Si{:nats.-JNT:~                            o=•t..           559                    4                 '.l?T~            ( S:~79 )$1,COQ.D:O                               $t1:J:J.C-C}       ~~
 ·.................................................................................................................. :~:-»;,,;-;-;-.-..:-':,-,;,,""'""'""'""'""'""'""'"""''
             /:i;u~v-PrQH!.Sj.~n:a!s.·-H-.JT:_                            (PA               322                    2                CH32·\.        (:. '.~~-~~-.'.)                   $50-0,:00
           :-.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~,-..-.:..•❖.,»..,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~
                                                                                                                                                                                                       S5t,C·.CO:          ~
   A~:tcf'fnf,t Stgr.ats                                            CFA                194                   ·1               c-.52%          ·(•.• ~t2~{             ..) s2~rr:.1.aq         $-275.C·O      ~!
 -:-.,,,,,,,,,,,,,,,,,,,,,,,,,,,,,. . . . . .,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,. . .,,~"-:..-..-.. . .-. .:.»..~,,. . .,,,,,,,,,,,,,,,,,,,,,,,,,,,,,..f
                                                                                                                                                ...-.· ...... .
                                                                                                                                        1    v:            ~~::~-;:<:$~'50CC                           $275.G(ll

          .:j_~~~~~ -~-~: ~:~~:~~i?~~~-i-~-.........................~:-~.~-......... -~~-.......................... -~--~t~ .... -~•;:. :~~;~;:                                       ;~$25D.QO ....   ~~-~-~--~~~: ~
  Aut~ Pr«M Srgr:af~                                               (FA                 ·317                  2                 0JJ3~            {•i/i8. . . .'°}S500:D0                       $550~00             t
 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~x..,~,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~:

        .4!Jt,;, P~crrrSi-gri:::ii5.                                      CPA                 "!7;2                 l               0.58'?-f        ( .  ..-·$·;.4;:·. .\$~50{:{)                   $.275.DD           l
      ..,.,_,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~:;,,,,. . . . . . . . . . . . .,,$.,,::..,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~:
   ~,t.fl..J Pff5:'ll          Stgc!at~                             CF~\                23G                                     Q:A"3::.:.        \. ;1.·;;9 - .. );25{},'},)                     $275.00
   :..,,,,,,,,,,,,,,,,,,,,,,,,,,,,......,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,-.:-.........................,~,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,~:
                                                                                                                                                                                                                  t
                                                                                                                                                       ,::•·..........._..._.v....,                                    ~




        "'A".u•,,.,~o"'F'"c"of"'IT"'S"1£i"'f}"'a:"'s"""""""""""""""C"'P"A""""""'<"'.,i."'g"""""'"""""'--"--·"'--"'--"'--...~...
                                                                                                                             -~..,~~"'~~"--·"'·),;,_.~~;~~~~~:/ -~~~~: ~~- ....                     -~~-~-~-?~. -~:
  _,,",,,·",,_,~o.,,",_,',,,~t,,_,i~"'5"i'j"m"'"ll"',""""'""'""'""'""'C"P"A""'""'"<"',4"Ci"""""'"""""'"""""'"O":;"',,i·,_,:f~,,,__""·(~iiii~,:~;:,), ,~~"'-·5"·~":·:~,,.,~?., :::,.,_""'$"'2"75".,"'·x.,,,.,,;:1•




                                                                                                                                                                                                                                    35

                                                                                                                                                                                                                               MONTANO000069
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 38 of 200 PageID 1323




  Starving $5 Freelancer Now Works When HE Wants To



  Hi {first name},

  Terry Sanderson is a talented graphics designer. But
  that didn’t matter when his employer decided to make
  budget cuts.

  Realizing that $5 freelance projects were not going to
  pay the bills, Sanderson started looking for a way to
  supplement his freelance work.

  After banking more than $200K in his first 30 days with
  this new app, Sanderson now works (or not) WHENEVER
  HE WANTS!

  Check how he did it here -==> {link}

  And YOU could be next.

  46 lucky people are going to be “snuck in the back door”
  to get the new Azure Method app completely FREE.

  Here’s how YOU can get in on it - ==> {link}

  There’s nothing to buy, nothing to sign, and you won’t
  need to leave your credit card or bank account
  numbers.

  LIFE-CHANGING money could be just moments away!

  BUT there are ONLY 46 spots!

  Here’s the Azure Method - ==> {link}



  {your name)




                                                                            36
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 39 of 200 PageID 1324




  Missed The Party? You WON’T Miss The Next One!



  Hi {first name},

  Anthony Azure, the creator of the much-talked-about
  Azure Method software, recently held a small party on
  his yacht for a small group of beta testers for the app.

  They had a lot to celebrate!

  Each of the party goers had just brought in between
  $200,000 and $350,000 their FIRST MONTH using the
  Azure Method.

  Here is how YOU can join the party - ==> {link}

  Azure Method users are bringing in as much as FOUR
  FIGURES in an hour, FIVE FIGURES in a day, SIX FIGURES
  in a month.

  That would pay for one helluva party!

  YOU need to get in on this NOW!

  Check it out while there’s still time - ==> {link}

  Starting with as little as $250 and without ANY previous
  experience, in a matter of minutes...

  YOU will see your first profits on AUTOPILOT.

  Seriously, take a close look at it right away.

  He’s opened up a few more spots.

  JUMP ON IT NOW!!!

  Check out the Azure Method HERE - ==> {link}



  {your name)




                                                                            37
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 40 of 200 PageID 1325




  YOUR Thailand Vacation Could Be Just The Start…



  Hey, {first name},

  Financial software designer Ron Goldman was tired
  creating programs that made money for others. He
  wanted to get in on it for himself too.

  That’s when Anthony Azure recruited him to help
  with his amazing new trading app.

  The two men and their small team made more than
  they had EVER THOUGHT POSSIBLE.

  THIS is the Azure Method - ==> {link}

  It only takes a few minutes to set up and you’ll see
  profits INSTANTLY.

  YOUR NEW LIFE is going to kick off right away!

  Goldman is heading for a long vacation to Thailand.

  Where will YOU vacation to first?

  If you’re reading this, there might still be a spot for
  you to get in.

  Take a look at this NOW - ==> {link}

  No, you don’t need ANY experience, do ANY
  research, or HAVE a fortune to get started.

  YOU can do this!



  All the best,

  {your name)

  Ps - Here’s that link again - ==> {link}




                                                                            38
    Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 41 of 200 PageID 1326



Michael Wright
Voice, Video, Copy & Content

2233 NW 58th St. #301                                                               DATE:               06/03/16
Seattle, WA 98107                                                                INVOICE#
Phone 503.475.6313                                                                   FOR:           Azure Swipes
Email mikeinwestlinn@msn.com
Skype michaelwright.97068
                                                        DEPOSITION
Bill To:                                                  EXHIBJT
Ronnie Montano
C/0 RonnieMontano@gmail.com                              cx19
                                                                                             link



                                      DE'$C:R1IPTION                                                AMOUNT

Azure swipes

60 total                                                                                                1,000.00




Make all payments via PayPal to mikeinwestlinn@msn.com                             TOTAL     $          1,000.00
If you have any questions concerning this invoice, please contact me by Skype, Phone, or E-mail
Due upon receipt




                                                                                                              39
        Case
Gmail - BBB   6:18-cv-01606-GAP-GJK
            Contest Winners and Thank You     Document 101 Filed  11/21/19 Page 42 of 200 PageID 1327
                                                              https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea...




         ~ Gmail                                                          Philip Mansour <morebank@gmail.com>



         BBB Contest Winners and Thank You
         1 message

         Paul Liburd <paul.liburd@googlemail.com>                                     Wed, Feb 24, 2016 at 4:03 PM
         Bcc: morebank@gmail.com

          Hey guys,

          Huge thanks to those of you who took the time
          to support Binary Bank Breaker.

          It's appreciated and wont be forgotten come your
          launches in future.

          Here's the final leaderboard.

          1. $3000    Ronnie and Martin
          2. $1500    Greg S
          3. $750     Imran
          4. $500     Warren and Mike
          5. $300     Mike S

          Prizes have now been paid

          Once again those who supported and count me
          in on your offers


          --
          Regards

          Paul Liburd
          paul.liburd@gmail.com




1 of 1                                                                                                   10/23/18, 12:52 AM
                                                                                                            40
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 43 of 200 PageID 1328




    To:        "foued@ontraport.com" <foued@ontraport.com>
    Subject:   Do you hate the 1% making all the money?


    Hello,

    If you are tired of the Rich 1% making all the money, then you're not alone.

    But don't worry, this next software changes it all:

    Go here - Check it out right now (LINK)

    The Binary Brain Trnst program opens the doors for anyone to escape their boring torturous 9-to-
    5 job.

    90% of our clients have started to win VERY big profits right on their first day of using Binary
    Brain Trust!

    This method never fails and has had a I 00% success rate for over one year!

    Click here to Get access to this FREE method and start today.

    This is your only chance to escape the rat race!
    Take this opportunity, or keep living your life paycheck to paycheck ....

    Click here to take the oppcrtunity and escape the rat race!

    Talk to you soon,


    Copy Paste Here!>> http://bit.do/dgbko




                                                                                                       41
                                                                                           SEC-ONTRAPORT-E-0006805
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 44 of 200 PageID 1329




                                                                            42
                                                                    SE C-ONTRAPORT-E-0006806
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 45 of 200 PageID 1330




                                                                            43
                                                                    SE C-ONTRAPORT-E-0006807
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 46 of 200 PageID 1331




                                                                            44
                                                                    SE C-ONTRAPORT-E-0006808
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 47 of 200 PageID 1332




      Million Dollar Binary Trade Inc.,4922 Lake Underhill Rd, Saint Cloud, Florida 34771, Saint
                                            Cloud, 34771




                                                                                                   45
                                                                                       SEC-ONTRAPORT-E-0006809
  Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 48 of 200 PageID 1333




                                                                                      46

DON'T MISS                              Enter Your Name and Email
                 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 49 of 200 PageID 1334


        DON'T MISS                                      Enter Your Name and Email
                                                        Below To Reserve Your Spot
        THIS CHANCE!                                    For Binary Hijack Now!
                                                        Hurry spaces are limited!
        Simply Access And Activate Binary Hijack To
        Become One Of The Lucky Few Who Sees                  "First and Last Name
        Life Altering Cash Flowing Into Their Bank
        Account DAI LY! Limlted Spots Available!              "Enter your primary email here


       Only EJfJEJFree Licenses                                    GET INSTANT ACCESS
       REMAINING!                                         I
                                                        ~......., Your Information Is never shared w ith anyone for any reason.

       (from a total of 100)


 HERE IS A LIVE LOOK INTO EXACTLY
  WHAT IS TAKING PLACE INSIDE THE
BINARY HIJACK SYSTEM FOR OUR NEW
             MEMBERS!
 ~ REMEMBER: WITH BINARY HIJACK, YOUR ACCOUNT STATEMENT IS INSIDE YOUR BROKER ACCOUNT AND WHEN YOU
DEPOSIT FUNDS THAT MONEY IS STILL YOURS. THE MONEY YOU SEE IN YOUR ACCOUNT IS AVAILABLE FOR WITHDRAWAL
                                      AT ANYTIME OF DAY(OR NIGHT).

                                                                                                                                  47
                               AT ANY TIME OF DAY(OR NIGHT).
        Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 50 of 200 PageID 1335




                OVER $38,000,000 IN PROFIT
My Software GUARANTEES The Odds Will Forever Remain In
  Your Favor. Now You Will Get Paid To Lose Half Of Your
 Trades AUTOMATICALLY! You Can Now Get Unrestricted
Access At No Cost FOR LIFE ... Do Not Miss This Opportunity

                           It's Your Turn To Profit

                                                                                            48

  nnl\l'T I\ATCC                               S:ntor Vn11r 1\1::amA ::anrl S:m::ail
         Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 51 of 200 PageID 1336



DON'T MISS                                      Enter Your Name and Email
                                                Below To Reserve Your Spot
THIS CHANCE!                                    For Binary Hijack Now!
                                               Hurry spaces are limited!
Simply Access And Activate Binary Hijack To
Become One Of The Lucky Few Who Sees                *Frrst and Last Name
Life Altering Cash Flowing Into Their Bank
Account DAILY! Limited Spots Available!             *Enter your primary email here


Only EJfJBFree Licenses                                   GET INSTANT ACCESS
REMAINING!                                      ,w,i
                                                  - • Your information is never shared with anyone for any reason .

(from a total of 100)




                                                                                                                      49
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 52 of 200 PageID 1337




    Subject:   Your account was Hijacked!
    Sent:      Wed, 01 Jul 2015 13:05:43 -0400




         Hey Brendan

         I know it sounds scary, but it's actually VERY good.

         See - Binary Hijack has figured out how to legally take money
         when you would normally fail! Think about it... if every loss was
         now a win?

         ==>GET INSTANT ACCESS NOW<==

         Yeah ... that's what this does and you already have an account!

         Claim Your Account Here!

         You literally can't help but make a killing with this.

         Enjoy!


         IMRC




                                                                                     50
                                                                             SEC-ONTRAPORT-E-0100550
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 53 of 200 PageID 1338




       1675 Larimer St, Suite 640
       Denver, CO 80202
       To cancel your membership click here




                                                                            51
                                                                    SEC-ONTRAPORT-E-0100551
Gmail - Case    6:18-cv-01606-GAP-GJK
        [JV's] BHJ is Live ... Gooooooo       Document 101 Filed  11/21/19 Page 54 of 200 PageID 1339
                                                             https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...




                                                                            Philip Mansour <morebank@gmail.com>



         [JV's] BHJ is Live ... Gooooooo
         1 message

         Ronnie Montano <ronniemontano@gmail.com>                                         Tue, Jun 23, 2015 at 9:00 PM
         To: Ronnie Montano <ronniemontano@gmail.com>
         Cc: Jani G <janigcontact@gmail.com>, Kieran Gill <k@kierangill.me>, Gary Ambrose
         <gary.ambrose@gmail.com>, Ian Ross <ianross1982@hotmail.co.uk>, Jamie Lewis
         <producerjamie@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel <EKISSEL55@gmail.com>,
         Paul Penna <paulponna@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, Tim Donovan
         <affiliatemanagertim@gmail.com>, Chris Freville <chris@web20stampede.com>, Desmond Ong
         <desmond28@gmail.com>, Grayson Brookshire <gtbrookshire@gmail.com>, Adrian Morrison
         <adrian@adrianmorrison.com>, Sushant Risodkar <noteeboyz.13@gmail.com>, Adam Horwitz
         <adamhorwitztv@gmail.com>, Edmund Loh <me@edmundloh.com>, Rob Cole <rob.cole1@live.co.uk>, Justin
         Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com" <superbaddesmond@gmail.com>,
         "mike@mikesteup.com" <mike@mikesteup.com>, Steven Iser <paradigmx@gmail.com>, Chris Fox
         <chris.greeper@gmaiI.com>, Michael Rasmussen <bulletproofmarketing@gmail.com>,
         "arbucklejeff@yahoo.com" <arbucklejeff@yahoo.com>, *John <multifaceted@rainhawk.org>, Cindy Battye
         <cindybattye@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, Dave Guindon
         <partnerwithdave@gmail.com>, Justin Michie <justin@justinmichie.com>, Reid Schaffel en
         <reschoffelen@gmail.com>, "affiliates@ideaincubatorlp.com" <affiliates@ideaincubatorlp.com>, Jit Up pal
         <jituppal@hotmail.com>, Jack Taylor <theaffiliatemonster.com@gmail.com>, Andrew Fox
         <andrew@launchaproduct.com>, Chris Fox <chrisfoxpersonal@gmail.com>, Frank Dang
         <frankdang07@gmail.com>, Michael Beeson <jvwithmichaelbeeson@gmail.com>, Nick Marks
         <nickmarksinc@gmail.com>, Morgan Thomas <morganthomas@edkinnovations.com>, Bob Beckett
         <askbobbeckett@gmail.com>, Eric Rockefeller <erockefeller@gmail.com>, "jesseregan13@hotmail.com"
         <jesseregan13@hotmail.com>, Josh Higgins <satrallc@gmail.com>, Tom Bell <inspectorprofit@gmail.com>,
         Bryan Ellis <bryan@bryanellis.com>, Michael Beeson <jvwithmichael@gmail.com>, Uncut Business Coach
         <uncutbusinesscoaching@gmail.com>, Sean Miller <seanmiller027@googlemail.com>, Jamie Toelle
         <jamietoelle@gmail.com>, "info@mysecretmethod.com" <info@mysecretmethod.com>, Costa Dedes
         <cwdedes@gmail.com>, Alen Sultanic <alen@nextmarketmedia.com>, Ken Oboh <kenoboh@googlemail.com>,
         Andrew <moneyanimal@gmail.com>, Adeel Chowdhry <ispyenterprise@gmail.com>, chris haldenby
         <chrishaldenby@hotmail.com>, Ryan Deiss <rdeiss@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Matt
         Benwell <mattbenwelljv@gmail.com>, Kieran <kierangill@gmail.com>, Joey Kissimmee
         <joeykissimmee@gmail.com>, Sam Bennett <dave@extremewebgraphix.com>, DC Fawcett
         <dc@reisuccesstraining.com>, Paul Liburd <paul.liburd@gmail.com>, Letian Liu <letians@gmail.com>, Jason
         Gazaway <jasonkgazaway@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Gregory Wood
         <woodgregoryj@gmail.com>, Mike Shah <zilmilinc@gmail.com>, Mike Kemski <mikekemski@gmail.com>, Bob
         Beckett <secrettrafficsystem@gmail.com>, Melford/Concetta Bibens <powerimagepress@gmail.com>, Bill McRea
         <depotgang@gmail.com>, oli tee <olitee.personal@gmail.com>, Mark Roth <markjroth@gmail.com>, Dan Brock
         <dantheinternetman@gmail.com>, Mark <wildseo@yahoo.com>, Philip Mutrie <adswapbookings@gmail.com>,
         Adeel Chowdhry <ispyenterprise@googlemail.com>, ChrisFreville <chris@chrisfreville.com>,
         "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Antonio Giuditta
         <antonio@antoniogiuditta.com>, Eddy Croft <eddymail@gmail.com>, Matt Ford <ustartnow@gmail.com>, Jane
         Mark <sokule1@gmail.com>, "mark@unica.co.nz" <mark@unica.co.nz>, Jani Gmoney <janigjv@gmail.com>,
         Dylan Loh <dylanloh@gmail.com>, Mike Chen <cmikec@gmail.com>, Alen Sultanic <alensultanic@gmail.com>,
         Martin N0dskov <mnhweb77@hotmail.com>, Michael Rasmussen <michael@michaelrasmussen.com>,




1 of 5                                                                                                        10/22/18, 7:41 PM


                                                                                                                 52
                                                                                   SEC-MANSOU RP-LW-E-0000467
Gmail - Case    6:18-cv-01606-GAP-GJK
        [JV's] BHJ is Live ... Gooooooo      Document 101 Filed  11/21/19 Page 55 of 200 PageID 1340
                                                            https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney <michaeljcheney@gmail.com>, Nick Baker
         <nick@justdevelop.it>, Philip Mansour <morebank@gmail.com>, Tim Atkinson <moneymaker0404@gmail.com>,
         Rubbertree Inc <rubbertreeinc@gmail.com>, Aaron Darke <aarondarko21@gmail.com>, Jeff Dedrick
         <jeffwdedrick@gmail.com>, Ritoban Chakrabarti <freelikehell@gmail.com>, Matt Bacak <mbacak@gmail.com>,
         matthew marcus <internetbusinesscompany@gmail.com>, "alex@googlesniper.com" <alex@googlesniper.com>,
         Chris Mcneeney <chrisx@lonofilms.com>, Mike Merz <im4newbies@gmail.com>, Charles Mutrie
         <charlesmutrie@gmail.com>, Adeel X <adeel3000@hotmail.com>, Jay Deiboldt <jdei1231@gmail.com>, Willie
         Crawford <willie.crawford@gmail.com>, Destin Cribbs <destincribbs@gmail.com>, Roy Carter
         <roycarterltd@gmail.com>, George montagu brown <georgemontagubrown@gmail.com>, Mo Latif
         <latifmm@gmail.com>, Joel Peterson <joel@joelpeterson.biz>, Ewen Chia <ewenchia@gmail.com>, Eric Chen
         <cyheca@gmail.com>, Chris Moran <cbmoran@gmail.com>, Michael Jones <mj6355@gmail.com>, Chris Cobb
         <chris@chriscobb.co.uk>, Mike Auton <mikeautonjv@gmail.com>, Chris Cobb <laptop@ais-system.com>, "David
         ." <bizofhelpingyou@gmail.com>, Mo Mulla <momulla1@gmail.com>, Paul Liburd
         <paul.liburd@googlemail.com>, "chloe@platinumgroupmedia.com" <chloe@platinumgroupmedia.com>, Jordan
         Hall <jordanlh@gmail.com>, Anthony Morrison <officialanthony@gmail.com>, Tom P Lucas
         <tom.p.lucas@gmail.com>, "janemark4@gmail.com" <janemark4@gmail.com>, Andrew X
         <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, "bigbang1@sbcglobal.net"
         <bigbang1@sbcglobal.net>, Michael Laughlin <mmorgan119@yahoo.com>, Bill McRea <wjm@mcreasite.com>,
         Craig Hammer <affiliatecraig@gmail.com>, Chad Nelson <chadnelson55@gmail.com>, Anthony Morrison
         <anthony@anthonymorrison.com>, Mick Moore <killergraffix@cox.net>, "latif@googlesnatch.com"
         <latif@googlesnatch.com>, Peter Lenkefi <plenkefi@gmail.com>, Martin Schranz <lexxeurope@gmail.com>,
         Winter Valko <wvalko@gmail.com>, Nick Throlson <nickthrolson@gmail.com>, Cory Boatright
         <cory@shortsalefundamentals.com>, "affmarkguy@gmail.com" <affmarkguy@gmail.com>, David Garven
         <davegarven@gmail.com>, Jamie Lewis <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>,
         "alanmag9@yahoo.com" <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader
         <mail@therobotrader.com>, Sean Donahoe <sean@themanicmarketer.com>, "ericb@ericowens.com"
         <ericb@ericowens.com>, "jv@justinmichie.com" <jv@justinmichie.com>, Bobby Walker
         <prprosubmitter@gmail.com>, Hitesh Juneja <hitesh106@gmail.com>, "Dr. Suzanne Gudakunst"
         <drsuzanneg@gmail.com>, Mark Jenney <markwjenney@gmail.com>, "Anthony Trister[Personal]"
         <anthonytristerjv@gmail.com>, "brianlee1973@gmail.com"<brianlee1973@gmail.com>, John Hostler
         <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Joseph Drewes <joe.drewes@gmail.com>,
         Huey Lee <hueylee99@gmail.com>, Richard Legg <richard.legg@gmail.com>, Rob Rammuny
         <rammuny@gmail.com>, Jani Gmoney <janigjv@googlemail.com>, "whatdowehavehere@gmail.com"
         <whatdowehavehere@gmail.com>, Dave Sharpe <dave@inetsquared.com>, Mitch Sanders
         <mitch@departmentmarketing.com>, Corey Lewis <info@mediadealer.net>, Marc Sa <themarcsa@gmail.com>,
         Antonio Forex <antonio@itdansk.com>, Chris Luck <chrisluck@me.com>, Adam Horwitz
         <thadamhorwitz@gmail.com>, Mike Long <mikelongmagic@gmail.com>, Alex Malave <imedge8@gmail.com>,
         Glen Hopkins <glen@glenhopkins.com>, Zack Carter <jcarterprivate@gmail.com>, Harris Fellman
         <harrisfellman@gmail.com>, Mike Burrow <mike@inetsquared.com>, Ross Goldberg
         <immortalross@gmail.com>, Paul Liburd <paul@paul.cm>, Bobby FitzPatrick <iambobbydigital@gmail.com>,
         Mike Merz <jvnotify@gmail.com>, "grownmanbusiness101@yahoo.com" <grownmanbusiness101@yahoo.com>,
         Socrates Socratous <socratesjv@gmail.com>, Bitto sharma <bitto.sh@gmail.com>, "rod@mrjv.com"
         <rod@mrjv.com>, Robert Mclees <robert.mclees@nicheprofitclassroom.com>, Sharon Casey
         <slcbigwig@gmail.com>, Matt Benwell <matt@mattbenwell.com>, Rigo Cardenas <rigovegas@gmail.com>,
         Charles Kirkland <kirklandcharles@gmail.com>, Justin Blake <sesus22@gmail.com>, Christopher Reiff
         <mydailybusiness@gmail.com>, JOO Publishing <jim@bizweb2000.com>, Michael Sampson
         <mike@unparalleledmarketing.com>, Fabian Tan <fabian.jh@gmail.com>, avi frister <afrister@hotmail.com>, Tim
         Bekker <cbleadspartners@gmail.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, Matt Garrett
         <askmattg@gmail.com>, James Yii <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>,
         Rasheed Ali <rasheedrali@gmail.com>, Andrew Fox <andrew@9to5annihilation.com>, "jds@izipmail.com"
         <jds@izipmail.com>, Jeff Alderson <xybercode@gmail.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson



2 of 5                                                                                                       10/22/18, 7:41 PM


                                                                                                                53
                                                                                  SEC-MANSOU RP-LW-E-0000468
Gmail - Case    6:18-cv-01606-GAP-GJK
        [JV's] BHJ is Live ... Gooooooo           Document 101 Filed  11/21/19 Page 56 of 200 PageID 1341
                                                                 https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <stephenson.travis@gmail.com>, Jerome Chapman <jeromehchapman@gmail.com>, Mike Burrow
         <mike@clicksure.com>, Dael Baxter <daelbaxter@gmail.com>, Richard Carter <daelbaxter@yahoo.co.uk>, Liam
         Baxter <liambaxter1987@yahoo.co.uk>, "fapturbosupport@gmail.com" <fapturbosupport@gmail.com>, Greg
         Stefaniak <dontuforget@gmail.com>, Josh Higgins <purplefirellc@gmail.com>, Email Van JP
         <icaremedia@live.nl>, lmran S <profmarketedge@gmail.com>


          Good evening / morning Guys and Gals,

          Binary Hijack is Officially LIVE ... Goooooo

          Greg S is at $1.21 EPC while he's launching

          Mike S is at $1.78 EPC

          FAP Turbo guys are at $1.14 EPC

           lmran is at $1.04 EPC

          1secure is at $1.93 EPC

          This is by far, the best converting offer I've launched this year....




          Your links are as follows:

          THIS IS VERY IMPORTANT THAT YOU USE THE CORRECT
          LINK FOR YOUR TYPE OF LIST FOR MAXIMUM CONVERSIONS:


          MMO Bizopp/BINARY:
          http:// YOURID . binhijack. clicksurecpa . com


          FOREX/BINARY (Add ?lp=3):
          http:// YOURID . binhijack. clicksurecpa . com? lp=3


          You can grab your swipes here:
          http://binaryhijack.com/jv/




          As always, we're giving away a LOT of cash in prizes ..
          Including $25,500 in the Main leaderboard contest


          Fast Start CPA Bump Contest:

          Top 5 Affiliates with the most conversions starting
          now, until later, Wednesday at 5pm Eastern (New



3 of 5                                                                                                         10/22/18, 7:41 PM


                                                                                                                  54
                                                                                     SEC-MANSOU RP-LW-E-0000469
Gmail - Case    6:18-cv-01606-GAP-GJK
        [JV's] BHJ is Live ... Gooooooo       Document 101 Filed  11/21/19 Page 57 of 200 PageID 1342
                                                             https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



         York Time) gets a 24 hour CPA Bump

         1) $300
         2)$290
         3)$280
         4)$270
         5)$260


          Main Leaderboard Contest:

         1st) $10,000
         2nd) $5,000
         3rd) $4,000
         4th) $3,000
         5th) $2,000
         6th) $500
         7th) $400
         8th) $300
         9th) $200
         10th) $100




          HOW TO GET STARTED:

         Your links are as follows ...

         THIS IS VERY IMPORTANT THAT YOU USE THE CORRECT
         LINK FOR YOUR TYPE OF LIST FOR MAXIMUM CONVERSIONS:


          MMO Bizopp/BINARY:
          http:// YOURID . binhijack. clicksurecpa . com


          FOREX/BINARY (Add ?lp=3):
          http:// YOURID . binhijack. clicksurecpa . com? lp=3


         You can grab your swipes here:
         http://binaryhijack.com/jv/




         Thank you all once again and I look forward to
         crushing your next launch with these new leads:-)))))

         Warmest regards,




4 of 5                                                                                                     10/22/18, 7:41 PM


                                                                                                              55
                                                                                 SEC-MANSOU RP-LW-E-00004 70
Gmail - Case    6:18-cv-01606-GAP-GJK
        [JV's] BHJ is Live ... Gooooooo   Document 101 Filed  11/21/19 Page 58 of 200 PageID 1343
                                                         https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



          Ronnie




5 of 5                                                                                                 10/22/18, 7:41 PM


                                                                                                          56
                                                                             SEC-MANSOU RP-LW-E-00004 71
                                       Case
                                        Case6:18-cv-01606-GAP-GJK
                                             6:18-cv-01607-GAP-GJK Document
                                                                    Document101
                                                                             72-9 Filed
                                                                                    Filed11/21/19
                                                                                          05/16/19 Page
                                                                                                    Page5941ofof200
                                                                                                                 50 PageID
                                                                                                                    PageID 1344
                                                                                                                           842




From: Martin S [martin@martinjv.com]
Sent: Monday, April 25, 2016 3:09 PM
To: Martin S
Subject: [Personal] KAAABOOOM 10.5% Conversion Rates

SWIPES #31 TO #40 ARE NEW
http://bi na ryi nterceptor .org/jv/

Hi Guys,

The Winners of the Weekend contest and 24 hour contest are below. But before we
get to that, I'm doing another 24 hour contest, as more and more New affiliates are
climbing on board.

New Contest JUST started:
New 24 Hour Contest+ EPC bump

1st) $1,000 + $275 CPA BUMP
2nd) $500 + $275 CPA BUMP
3rd) $250 + $275 CPA BUMP
4th) $150 + $275 CPA BUMP
5th) $100 + $275 CPA BUMP

Ends tomorrow (Tuesday 11:59pm ClickSureTime)


I really want to thank you all for your amazing support on my first solo launch. I'm
really looking forward to reciprocating every click that each one of you sent me. And
those in Top 10 that put everything they had, will obviously get "All Out" clicks. They
will also get preference if there's a clash in launch dates amongst my
other supporters. I want to make sure that I return the favor to those of you who put
all out effort and showed proper support. I want to say thank you again and I'm
looking forward to sending you up to SOK clicks!

Quick Stats:
Brokers are back in the office and on point
We are just about 1,200 FTD's

EPC's are super high:
Mike S: $10.32 EPC ! ! ! ! definitely the highest he's ever had
David A: $1.12 EPC and just getting started this week
lap88: $7.81 EPC!!!! and just got started this week (who are you? Please get in
touch)
Sean G: $3.41 EPC and just getting started today
abdelftah: $1.68 EPC (who are you? Please get in touch)
Dadid Blaze: $10.20 EPC!!!! and just got started today
kim988 - $1. 71 EPC (who are you? Please get in touch)
Baxters: $1.02 EPC - Keep hitting send
Phil M: $1.64 EPC - Keep going. Your leads are being worked on
Warren and Mike: $2.40 EPC - Don't stop here. Top 5 is just right around the
corner
Jani and Aaron: $8.06 EPC! ! ! ! - JUST Got Started this week
Steve Fox $6.25 EPC - Whoaaa, where did you come from?



                                                                                                                                                       MONT ANO000522
                                                                                                                                  CFTC-18-cv-0 1607-GAP-GJK-0000 14280
                                                                                                                                                                    57
                                       Case
                                        Case6:18-cv-01606-GAP-GJK
                                             6:18-cv-01607-GAP-GJK Document
                                                                    Document101
                                                                             72-9 Filed
                                                                                    Filed11/21/19
                                                                                          05/16/19 Page
                                                                                                    Page6042ofof200
                                                                                                                 50 PageID
                                                                                                                    PageID 1345
                                                                                                                           843




And many more with smaller FTD amounts and HIGH EPC's

But I think you get the point LOL!


------------------------------
SWIPES #30 TO #41 ARE BRAND NEW
http://bi na ryi nterceptor .org/jv/

Here is the Hop link:
http:// AFF _USER . inter . clicksurecpa . com
------------------------------
HERE'S YOUR WEEKEND CONTEST WINNERS:

1)   Mike S - $3,000
2)   Antonio G - $2,000
3)   David A - $500
4)   lap88 - $300
5)   Ian Rand Ian S - $199


HERE'S YOUR 24 HOUR CONTEST WINNERS:

1st) Mike S - $1,000 + $275 CPA BUMP
2nd) Antonio G - $500 + $275 CPA BUMP
3rd) David A - $250 + $275 CPA BUMP
4th) lap88 - $150 + $275 CPA BUMP
5th) kim9988 - $100 + $275 CPA BUMP


Don't forget about the Main Leaderboard Contest Too:
You have 6 days left to make a move
1st) $10,000
2nd) $4,000
3rd) $3,000
4th) $2,000
5th) $1,000
6th) $500
7th) $400
8th) $300
9th) $200
10th)$100

I'll be back in the morning with the current Main Leaderboard Contest


Thank you again everyone for your support.

I'm looking forward to smashing your next offer with these brand new leads.

Cheers
- Martin



                                                                                                                                                       MONT ANO000523
                                                                                                                                  CFTC-18-cv-0 1607-GAP-GJK-0000 14281
                                                                                                                                                                    58
                                         Case
                                          Case6:18-cv-01606-GAP-GJK
                                               6:18-cv-01607-GAP-GJK Document
                                                                      Document101
                                                                               72-9 Filed
                                                                                      Filed11/21/19
                                                                                            05/16/19 Page
                                                                                                      Page6143ofof200
                                                                                                                   50 PageID
                                                                                                                      PageID 1346
                                                                                                                             844




PS, don't forget to support our other friends currently in launch
Paul Liburd: http://alivein5.co/iv,php
Gregory Wood: http://freernoneyquaranteed.co/jv
Glynn and Fred: http:/ /milliondollarduplicator,com/affiliates,html
Chris Freville: http:/ /insuredjv,com/
Antonio G: http:/ /themillionairesclub.co/jv/
JP:   http://thereferralproiect.co/iv/




                                                                                                                                                         MONT ANO000524
                                                                                                                                    CFTC-18-cv-0 1607-GAP-GJK-0000 14282
                                                                                                                                                                      59
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 62 of 200 PageID 1347
Message
From:          user-rt@probottrade.com [user-rt@probottrade.com}
on behalf of   George Binary Professor [support@prorobot.trade]
Sent:          4/22/2016 3:03:42 AM
To:            CB_Security [/o=Exchangelabs/ou=Exchange Administrative Group
               (FYDIBO HF23SPDLT)/en=Recipients/en =eae913861506443b8d5 lb32fb0ede540-CB_Security1
Subject:       Early Bird catches the worm



The Early Bird Catches the worm is how the famous saying goes...

... and it's the 100% TRUTH

Here's why:

==> Click Here

My friend Robert is offering SO BETA testing accounts to his brand new software, Binary Interceptor.

Binary Interceptor is his flagship software that's going to help you finally trade Binary Options PROFITABLY.

Long gone are the days where you had to study the graphs for hours before finally finding the PERFECT time
to trade... only to be left heartbroken.

Robert's software does all that for you... AND MORE.

He's put together a short video for you to talk you through the Interceptor and WHY you need in on the 50 beta
testers.

But honestly..

Skip the video.
Jump straight in.

==> Access Here

These spots are going to fill up fast - and it's only action takers like you that are going to benefit!

Happy Trading
George

PS. Watch how Robert takes 3 normal people, like you and I, at a Shopping Mall and helps them to make over
$1,000 each in just 3 hours. And he shows this to you LIVE. This is unheard of.
W hat ever you do, Don't miss this:




                                                                                                          60
                           CONFIDENTIAL & PROPRIETARY EXEMPT FROM DISCLOSURE                                   CS001123
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 63 of 200 PageID 1348
UNSUBSCRIBE       FORWARD TO A FRIEND


,◄~Ip Lb h~•Lf~tha:1!11"'~"1"11 ~f"h   rn fol.JI ,,,no11.
Aculmi, our r,;wrn addr~.s., support@prorobot tr,,th:
to your nddress b•ml;mJV • wh,rFl1st' us With your t11t,r
                            0



i,.1111"~ \ulorrP.-m;Hl,p,~t t' yot1r 11,t,m




                                                                                               61
                                           CONFIDENTIAL & PROPRIETARY EXEMPT FROM DISCLOSURE        CS001124
                    Confidential Treatment Requested by Timothy Atkinson
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 64 of 200 PageID 1349




From:                             * Super Affiliates <martin@martinjv.com >
Sent:                             Monday, April 18, 2016 3:04 AM
To:                               allinpublishing@gmail.com
Subject:                          [JV News] This New Offer is LIVE



Ready? Set?

Go Go Go!

Binary Interceptor is Officially Live and Kicking Butt

Remember:

Starting RIGHT NOW until 11:59pm Clicksure Time on Tuesday, the top 5 people that make the most
conversion wins:

1st) $3,000
2nd) $1,000
3rd) $500
4th) $300
5th) $200



Please grab your swipes here:
http://binaryinterceptor.org/jv/

Here is the Hop link:
http:// AFF _USER. inter. clicksurecpa . com
---------------------------·---------
-----·--------·---------·--------


Plus don't forget about the Main Leaderboard Contest where I'm giving away:

1st) $7,000 + $3,000 Bonus (Reach 150 Conversions and make that extra $3K)
2nd) $4,000
3rd) $3,000
4th) $2,000
5th) $1,000
6th) $500
7th) $400
8th) $300
9th) $200
10th)$100




                                                                                                  62
                                                                                       Atkinson 000694
                       Confidential Treatment Requested by Timothy Atkinson
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 65 of 200 PageID 1350


Please grab your swipes here:
http://binaryinterceptor.org/jv/

Here is the Hop link:
http:// AFF _USER. inter. clicksurecpa . com



I'll be back in a few hours with some updates.

Thank you all again.

- Binary Interceptor Team




This message was sent to allinpublishing@gmail.com f r o m : E ~ a i l Marketing by

* Super Affiliates I martin@martinjv.com I Monica Anderson 112472 Lake Underhill Rd #4231 Orlando, FL 328281 _:_]   Coo<>Mo><eee        I
Manage Your Subscription




                                                                2


                                                                                                                                   63
                                                                                                            Atkinson 000695
                         Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 66 of 200 PageID 1351




From:                                 updates@gocentument.com on behalf of* Binary Premier Support
                                      < updates@gocentument.com >
Sent:                                 Monday, November 21, 2016 12:41 PM
To:                                   Jay
Subject:                              Premier Member Login (Follow Inside)



YOUR LOGIN LINK IS BELOW

(Before we get started, Jay, I want to make sure that you definitely want this information.
You're getting this email because you signed up through our preferred broker partner at
CENTUMENT However, we respect your privacy, so if you want to report this message to us
as SPAM and stop receiving communications from us, please take your email from further
updates, please click here to be removed )




LAST CHANCE to TAKE UP TO $1,000 MATCHING BONUS AND UPGRADE.


I've been trying to give you a gift but you have ignored my emails Jay.


Did you think it was junk mail? Well it's not. Rather it's my
way of giving you up to $1,000 as a Deposit Bonus


Here's the free gift I've been trying to give you Jay:


I've been given authorization from the other owners of Bl to
match what ever you deposit? l'M DOUBLING YOUR DEPOSIT FROM
THE START. This way you can test out the system with the Money that
I put in to match your deposit? This way your deposit has no risk. You
use my money that I put in your account. And you let the Bl
system make you profit before you use YOUR money? This means, if
you deposit $250, then I'll put in $250 also into your account. Kind of
like a "Matching Bonus" .. If you put in $500, I'll put in $500. If you put
in $1,000, then I'll put in $1,000 and you will have $2,000 to trade with?
Does that make sense?


START CLICKING HERE IF YOU WANT THIS BRAND NEW UPGRADE


I only have 8 more members that I can give this to. I can't give everyone
money, right? Otherwise, I would go broke. But I can do this for 8 more




                                                                                                ATKINSON 64
                                                                                                         0004987
                          Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 67 of 200 PageID 1352



people and that's it. So if you don't want it, please let me know so I can
give it to the next person.


Please confirm that you want this free gift by clicking the link below ...
Once you make your deposit, contact the broker directly and tell them
that the owners of Bl has promised you that your deposit will be
doubled up to $1,000. So you can deposit $250, $500, $750, or $1000
and I'll double your money from the start.


CLICKING HERE IF YOU WANT IT


Trust me ... You have nothing to worry about. You have zero
risk ... And don't worry, the money is still yours ... you're still not paying a
single penny for the software that makes me $10K a day on autopilot..
The powerful automated software is still FREE ... you're not giving that
money to me ... I don't need it. That money that you're depositing is
going into YOUR personal account that YOU will use for trading using this
automated software ...


So your money is secure and will still be in your hands ... It's like
transferring your money into another bank account... except your money
will grow with the use of this autopilot software. And And AND I'll match
what ever you put in. I'm basically doubling your money from the very
start! See .. You're already a winner:-)))))


So are you ready? Just go here .. then make your deposit.. and then tell
the broker that your deposit is going to get a matching bonus. Tell them
I said so:-)


Are you ready? Go here now.


Make your initial deposit and then contact the broker directly and ask for
the 100% matching bonus that I'm giving you. They will then double the
funds that are in your account.


But I'm only allowing this today. Anything you deposit today (up to
$1,000), I will match with my money, so you start off with double the
money for trading using my powerful system.


It's yours if you want it, but you only have literally 8 hours to get this


                                                                   2




                                                                                   ATKINSON 65
                                                                                            0004988
                        Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 68 of 200 PageID 1353



matching bonus.


See you inside


Regards,
Support Department




Hey Jay. .. I want to give you some extra cash above ... But first... You're getting this email
because you signed up through our preferred broker partner at CENTUMENT.However, we
respect your privacy, so if you want to report this message as SPAM and stop receiving
communications from us, please take your email from further updates. please click here to
be removed




This email was sent by* Binary Premier Support at 12472 Lake Underhill Rd, Office 423, Orlando, FL, 32828,
United States.




                                                                3




                                                                                                  ATKINSON 66
                                                                                                           0004989
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 69 of 200 PageID 1354




               BERRY MEDIAWORKS 2016
               DATE     CLIENT                PROJECT
                  1/5/16 MENI ISRAEL          CENTUMENT
                  2/2/16 TIM ATKINSON         PUSH MONEY
                 1/10/16 MIKE SHAH            VIRTUAL INCOME
                 1/15/16 MIKE AUTON           FORTRESS
                 1/31/16 TAL TOLMOV           COPY BUFFETT
                 2/15/16 MENI ISRAEL          CITIDEL
                 2/15/16 MENI ISRAEL          ALTRONIX
                 2/28/16 MENI ISRAEL          TRADE X CONFIDENTIAL
                 2/28/16 MENI ISRAEL          TRADE TRACKER PRO
                 2/16/16 BEN SWANSON          AMISSIO
                 2/16/16 MICHAEL CLAPCOTT     INCOME UNLIMITED
                 2/17/16 ANTONIO              MILLIONAIRES CLUB
                 2/18/16 TAL TOLMOV           PROFIT UNLIMITED
                 2/28/16 MENI ISRAEL          TRIANASOFT
                  3/5/16 TAL TOLMOV           CLOUD TRADER
                 3/12/16 MIKE SHAH            DREXEL CODE
                 3/20/16 TAL TOLMOV           INSTANT CASH APP
                  4/5/16 MIKE SHAH            SNOW PATROL
                 3/25/16 MJ BELDA             BINARY INTERCEPTOR
                 4/10/16 PAUL LIBURD          ALIVE IN 5
                 4/10/16 TAL TOLMOV           VARIOUS STUFF
                 4/15/16 MIKE SHAH            LIE DETECTOR
                 4/15/16 PATRYK               NESDEK
                 4/15/16 RONNIE MONTANO       BINARY INTERCEPTOR 2
                 4/15/16 TAL TOLMOV           INSURED OUTCOME
                 4/15/16 GREG WOOD            FREE MONEY SYSTEM
                 4/18/16 TAL TOLMOV           MILLION DOLLAR CHALL
                 4/25/16 WARREN BROWN         HEDGE FORMULA
                 4/26/16 MICHAEL CLAPCOTT     PROFITS INFINITY
                 4/29/16 MIKE SHAH            BROOKS BLUEPRINT
                 4/29/16 ANTONIO GIACCA       PERPETUAL FORMULA
                  5/5/16 CRAIG KAYE           GPS TRADER
                  5/5/16 LEONARDO PINTO       TERRAN CAPITAL
                  5/6/16 PATRYK PONZYNSKI     TENFOLD FINANCE
                 5/14/16 TAL TOLMOV           REGAL WEALTH
                 5/15/16 MIKE SHAH            AZURE METHOD
                 5/25/16 MIKE AUTON           DISRUPT TRADER
                 6/15/16 RONNIE MONTANO       MOBILE BINARY CODE
                 6/15/16 MIKE AUTON           COBALT MILLIONAIRE
                 6/15/16 ANTONIO GIACCA       QUANTUM CODE
                 6/15/16 TAL TOLMOV           NAVSTAR
                 6/15/16 TAL TOLMOV           SAFEGUARD
                 6/15/16 MENI ISRAEL          BANK TRADER BOT
                 6/15/16 MENI ISRAEL          RAT RACE
                 6/15/16 PAUL LIBURD          QUICK CASH METHOD
                 6/25/16 MIKE SHAH            SHEPARD SDP
                 6/25/16 BEN SPARROW          GEMINI APP
                 6/22/16 LEE WALKER           MIRROR TRADER
                  7/5/16 MENI ISRAEL          MMC




  CONFIDENTIAL                                                               67
                                                                     BMW 000609
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 70 of 200 PageID 1355




                7/5/16 MENI ISRAEL          MPP
                7/5/16 ANTONIO GIACCA       ZERO LOSS
                7/5/16 MICHAEL CLAPCOTT     MAXIMUS PROFITS
               8/31/16 RONNIE MONTANO       CENTUMENT REDUX
               8/31/16 MICHAEL CLAPCOTT     PROFITS PERPETUAL
                9/9/16 MENI ISRAEL          SNAPCASH
               9/12/16 TAL TOLMOV           INSTANT CASH CLUB
               9/12/16 PATRYK               ONE TOUCH AND LOTTERY
               9/12/16 PAUL LIBURD          CHARITY PROFITS APP
               9/16/16 CRAIG KAYE           OPTICAL SIGNAL
               9/16/16 LEONARDO PINTO       X-IT APP
               9/18/16 WARREN SHAW          AUTOMATA FORMULA
               9/22/16 TAL TOLMOV           DREAM CATCHER
               10/5/16 STEVE COOPER         AURUMATECH
              10/12/16 MENI ISRAEL          WIKITRADER
              10/26/16 ANTONIO GIACCA       THE ORION CODE
              10/29/16 CRAIG KAYE           MULTIPLEXER
               11/1/16 KEIREN GILL          ROYCE CODE
               11/5/16 GREG WOOD            FREE MONEY SYSTEM
               11/8/16 TAL TOLMOV           SWARM TECH
               11/8/16 TAL TOLMOV           PROFITBALL
               11/9/16 TAL TOLMOV           PENNY MILLIONAIRE
              11/15/16 CRAIG KAYE           ONASSIS
              11/23/16 CRAIG KAYE           ZEUS
             11/31/16   MENI ISRAEL         NUVO FINANCE
               12/2/16 TAL TOLMOV           OBCASIO
               12/8/16 BEN SPARROW          RUBIX FORMULA
              12/15/16 MIKE AUTON           LAZY TRADER
              12/17/16 ASHLEY               PROVE MY PROFITS
              12/18/16 ASHLEY               JARVIS FORMULA
              12/22/16 WARREN BROWN         PLENITUDE
              12/29/16 CRAIG KAYE           SEQUENCE MULTIPLIER
              12/29/16 CRAIG KAYE           TESLER FORMULA
              12/31/16 TAL TOLMOV           10K EVERY DAY




  CONFIDENTIAL                                                              68
                                                                    BMW 000610
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 71 of 200 PageID 1356



   To:       codyburgat@gmail.com[codyburgat@gmail.com]
   From:     Fapturbo
   Sent:     Fri 3/14/2014 9:36:12 AM
   Importance:          Normal
   Subject: -> Last 43 trades: $142.40 profit in 43 minutes - VERIFIED By 3rd party service

   VERIFIED by a 3rd party trading account verification service ... $106 profit PER hour of
   trading:

   Get access for codyburgat@gmail.com here:




   Here are the LIVE account results:

   9.20 ...   9.10 ...   9.00 ... 0.00 ...   9.15 ...   9.20 ...   8.90 ...   9.10 ... 9.15 ... 8.90 ... 9.15 ... 0.00
   ... 9.10   ... 9.10   ... 9.15 ... 9.20   ... 8.90   ... 0.00   ... 9.20   ... 8.90 ... 9.15 ... 9.10 ... 9.10 ...
   0.00 ...   9.15 ...   0.00 ... 9.10 ...   8.90 ...   0.00 ...   8.90 ...   9.10 ... 9.15 ... 9.20 ... 0.00 ... 9.15
   ... 8.90   ... 9.00   ... 9.10 ... 9.10   ... 8.90   ... 0.00   ... 9.20   ... 9.00

   Profit for 40 minutes of "work": $142.60 (trade size is $5 ... use $10 and you can
   DOUBLE that profit):



   Most traders rightfully feel a bit of skepticism about the trade results posted on a lot of
   Binary Options websites these days.

   Many accounts are manipulated to show impossible results.

   And sometimes the accounts don't even EXIST (they're just Photoshops).

   So how can you know an account is real?

   Third party authentication is a big part of it. Just like in other areas of life, an
   independent verification service plays a big role in building trust.

   Auditors check the company's accounts, for example.

   Certification and insurance firms ensure that cars are safe to drive.

   And BinaryVerify.com authenticates Binary Options trading accounts.




                                                                                                                    69
                                                                                                                   SEC-4MOST-E-00897 40
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 72 of 200 PageID 1357




      This particular account run by Binary Matrix Pro just delivered 35 wins from 43
      trades. And $142.60 in clear profit from a $250 account! That's a huge 57% in
      profit.

      Go to http://fapturbo.com/binmatpro

      => Click here

      And in less than 40 minutes of "work"

      And it's verified by Binary Verify too!



      All the best,

      Steve

      P.S. here is the link again, you really don't want to miss it

      Go to http://fapturbo.com/binmatpro

      => Click here




      This message was sent to codyburgat@gmail.com from:

      Vision Technologies GmbH I wilhelm greilstr 141 innsbruck, Austria 6020, Austria

      Email Marketing by iContact - Try It Free!

      Update Profile




                                                                                          70
                                                                                         SEC-4MOST-E-00897 41
                     Confidential Treatment Requested by Timothy Atkinson
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 73 of 200 PageID 1358




From:                                 mailer@infusionmail.com on behalf of Binary Matrix Pro
                                      <affiliates@binarymatrixpro.com >
Sent:                                 Sunday, March 23, 2014 1:34 PM
To:                                   allinpublishing@gmail.com
Subject:                              [JV's] The Greatest Race: the CPA contest winners announced!




                                             Having trouble viewing this email? Click here




           Hi Tim,


           1. Announcement: How the CPA competition ended up

           2. Today's swipes are posted now


           **SPECIAL NOTE: We still don't have the PayPal of the following affiliates:

           JongRuk, WebMMT, Mohtee2003, Hydro123, Hopster, Hawaii

           PLEASE send us your PayPal details to affiliates@binarymatrixpro.com so we can send you your cash
           prize(s).

           For the affiliates we have their PayPal's and/or bank wire details, cash prize payment will be sent on
           Monday. Each affiliate will be notified via email when payment has been made.

           Ok...

           What a HUGE result!

           The CPA competition ended in blowout style - BIG time!

           The final bell on the CPA count just sounded .

           . . . and we have some V. I.W. (Very Important Winners) to announce!

           As you probably know, the CPA contest quickly became a 2-sided struggle for supremacy between Tim
           Atkinson on one side ... and Ronnie & Jimmy on the other.

           It was quite a battle, but at last we can declare a winner:

           Tim Atkinson came out on top with a legendary 234 CPAs in just 5 days. That's 46.8 a day - wow!

           Absolutely HUGE, Tim! What a massive effort! A laurel wreath of Olympic glory to you .

           . . . plus of course the $10,000 first prize too!

           That's on TOP of the $1,800 you ALSO won during the daily opt-in competitions!

           A supreme effort .

           . . . and it HAD to be, because Ronnie & Jimmy pushed him ALL the way with 209 CPAs of their own.




                                                                                                                     71
                                                                                                             Atkinson 000073
                 Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 74 of 200 PageID 1359



       That's 41.8 per day on average! And THAT super job was worth a big fat $3,000 for 2nd place.

        Ronnie & Jimmy ALSO cleaned up BIG-Time in the opt-in competitions to collect another $1,800 in that
        category, taking their overall total to $4,800 - wow!

       Who was next?

       Ben S & SLJ were the NEXT dynamic duo in the listings with a very impressive $2,400 in take-home
       money, including $1,500 for a VERY solid third-place finish in the CPA contest. What a super job and
       thanks so much, guys!

        FapTurbo took 4th place and pocketed a cool $1,000 for his trouble - terrific effort!

        DTCoach cruised handsomely to 5th place and claimed $750. Awesome!

       And the second half of the Top Ten Finalists went like this:

        FXWizard in 6th place .
        Eldi in 7th place .
        FXMen in 8th place .
        PlatTrader in 9th place .
        . . . and JongRuk in 10th place to round out the rest of the $750 prize winners!

       Terrific results from ALL of you!

        In fact, we're HUGELY impressed with what you delivered.

       Super, super contributions from you guys and you were FULL value for the prize money you've earned
       this week.

       There were a LOT of you who earned too! There were in fact 25 different winners in 12 tiers overall! Here
       they are in ranking order .

       1. Tim Atkinson ... $11,800
       2. Ronnie & Jimmy ... $4,800
       3. Ben S & SLJ ... $2,400
       4. FapTurbo ... $1,000
       5. FXWizard ... $850
       6. PlatTrader ... $750
       6. JongRuk ... $750
       6. FXMen ... $750
       6. Eldi ... $750
       6. DTCoach ... $750
       7. FCTraffic ... $600
       8. Hpss1996 ... $500
       9. Envanto ... $450
       10. WebMMT ... $350
       11. Payment4U ... $200
       11. MWrighto0 ... $200
       11. HRChap ... $200
       12. Mohtee2003 ... $100
       12. JimSpeed ... $100
       12. lnteraire ... $100
       12. Hydro123 ... $100
       12. Hopster ... $100
       12. Hawaii ... $100
       12. E2Coder ... $100
       12. CWCash ... $100
       12. AC072584 ... $100

        Congratulations to EVERYONE and thank you so much for a fantastic contest!

        Everyone's delivered like true champions, and thanks to ALL participants .




                                                              2


                                                                                                                   72
                                                                                                        Atkinson 000074
                 Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 75 of 200 PageID 1360



           because even if you DIDN'T get a cash prize this time.

           NOW you know what it takes to run with the BIG DOGS of the affiliate arena in this niche!

       All the stats for this week's competitions can be found right here:

        http://www. binarymatrixpro. com/contest. pl}J?.

       Thanks again to everyone who participated. It was one heck of a week!


        Swipes are up now


        Let's catch our breath for a moment.

        Because the contest might be over .

        . . . but you're STILL going to pocket a big $200 CPA commission for every one of your leads who opens a
        live account.

       And don't forget each of your leads who refers ANOTHER lead to Binary Matrix Pro will net you
       ANOTHER cool $200 ... it's the gift that keeps on giving!

       To maximize your success rate, we have two sets of sales pages and swipes available.

        One set is targeted for IM lists .

        . . . and the other for FX and Binary lists.

        So be sure to mail the appropriate swipe to THAT version of the sales page to maximize opt-ins and
        CPAs.

        You'll find everything you need right here:

        http://www. binarymatrixpro. com/affiliate-area 1. php?inf custom Clicksurel D=bigbank14

       And thanks AGAIN to everyone who participated. What a week!

        Please remember to send your Paypal email to affiliates@binarymatrixpro.com (if you haven't already
        done so) so we can send you your cash prize.

       All the best,


       The BinaryMatrixPro Team




        If you no longer wish to receive our emails, click the link below:
        Unsubscribe
        Binary Matrix Pro Jonge Roelensteeg 14 Amsterdam, Drenthe 1012 PL Netherlands




                                                             3


                                                                                                                   73
                                                                                                        Atkinson 000075
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 76 of 200 PageID 1361




  CASH CODE TESTIMONIALS


  Damien: I’m in shock... I’m truly in shock! I only had to invest $250 and I’m
  staring into my computer screen seeing $11,927.23! This is my first time I’ve
  EVER made money online!


  I mean, I heard this program was good - but I didn’t know it would be making this
  in just one day! I’m never turning the Cash Code off! This has to be a world’s
  first!




  Laura: OK, it’s 3:00 and I’ve officially deposited $250. Let’s see what happens.


  Ok, it’s now 3:32 and I’ve already got $724 in there...wow!


  5:48 OMG Is this for real? It’s now at $2,892.


  6:48 and I’m at $5,077!    7: 19 $9,918!!!    11:48 : $16,251!!! Holy crap!


  This is just not possible. I just made my entire 6 month salary in one day... actually more!




  Brian:   Well, I was skeptical at first.   But I couldn’t be skeptical for long.
  Because within 15 minutes I was already making money.
  And the income you promised is the income I actually got!


  I’ve NEVER seen that happen with ANY other product I’ve bought into online..
  I’m seeing numbers in my bank account...that have two digits more than I’ve ever had in
  there!


  And my job?     It’s disappearing... like a distant memory right now.
  I can’t even believe I used to pack boxes for a plastics company.
  I have REAL time to myself now.       We moved into a WAY better neighborhood.
  My kids are transitioning into private school.
  What can I say?    This is a miracle!




                                                                                           74
                        Confidential Treatment Requested by Timothy Atkinson
  Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 77 of 200 PageID 1362




From:                                  aw1ist3742284@aweber.com on behalf of JV Connect <support@jvconnect.com >
Sent:                                  Saturday, June 13, 2015 9:34 AM
To:                                    Jay
Subject:                               CC JV's $300 CPA! Whaaaaaaaaaaat - Leader-board shake up BOOM



OMG!

I woke up to crazy EPC's for affiliates promoting
the CASH CODE .. yes I know it's the weekend but
this sucka is converting even better during the
weekend for some weird reason lol!

Which means our weekend contest is getting intense ..

>> Check it out
http://clicks.aweber.com/y/ct/?1=Ej3 ic&m=313bMG8VHtBWYsO&b= Rl jlexfhlDTCFt8Ii 11 OmO

Don't forget to check out the main LB ..

D Blaze has come into this contest with the
highest EPC's on a binary offer I've ever seen ..
Overall this super affiliate is over $5 EPC (HAM)

Even with that crazy high EPC, we have sharks
like Paul Sethi, Ronnie Montano, Baxters and Shah hunting
1st place down .. BOOM

Many affiliates have earned an increase in CPA.. up to $300

Make just 1 sale and I'll increase your CPA to $275 for the remainder of
the weekend. Make 3 sales and I'll increase you to $300 CPA for the weekend.

(The difference in CPA once benchmark is reached will be paid in one lump sum
to your CS account at the end of the weekend contest as "Cash Prize".)

Thanks for all the support! Somehow some way Cash Code is the
#4 ranked CS offer in the marketplace .. like a legit #4 LOL! WOW, didn't
think it was possible but because of all the awesome JV affiliates this
was possible. Hats off to you fellas:)

Now go to JV Connect and get your swipes and que for the weekend and main
contest.

>> http://clicks.aweber.com/y/ct/?l=Ej3ic&m=3l3bMG8VHtBWYsO&b=USy3.GUvv2yOsYzLSUyuD0

Thanks again for your awesome support!


- Tim & The JV Connect Team


P.S. For all my IM JV's that don't promote binary offers
remember my Push Button Commissions offer is the # 1 IM
offer to mail on the weekends .. Earn $ 100 CPA. This is the
most profitable evergreen IM offer.. Just ask around:)




                                                                                                            75
                                                                                                 Atkinson 000527
                        Confidential Treatment Requested by Timothy Atkinson
  Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 78 of 200 PageID 1363



Promote anyone of JV Connects Top IM Offers.

CS # 1 - Push Button Commissions

www. affuser. 2015moneys. cpa. clicksure. com

CS #5 - Free Millionaire System (IM Version)

www . affuser . discount . cpa . clicksure . com

CS #7 - Miley's Money Method

www . affuser . mmm20 . cpa . clicksure . com

CS #9 - Click Copy Cash

www . affuser . copycash . cpa . clicksure . com

You can find all JV pages on JVC.
>> http://clicks.aweber.com/y/ct/?1=Ej3ic&m=3l3bMG8VHtBWYsO&b=USy3.GUvv2yOsYzLSUyuDO



700 NE 25th St.
Suite 702
Miami FL 33137
USA

To unsubscribe or change subscriber options visit:
http://www.aweber.com/z/r/?zOwsTEwcLLSs7 AxM7CyMrLRGtEwcDGxMblyM




                                                     2


                                                                                               76
                                                                                       Atkinson 000528
                            Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 79 of 200 PageID 1364




From:                                   ClTD TRADING <gerald@centumentjv.com >
Sent:                                   Monday, April 25, 2016 4:33 PM
To:                                     allinpublishing@gmail.com
Subject:                                BEWARE: Scam Alert.



PLEASE BEWARE [KEEP THIS EMAIL SAFE]

There's a HUGE scam happening in the trading industry RIGHT NOW.

Click here to learn more.

If you've purchased, or are even considering buying access to any of these 'binary signals' or 'binary courses' - then
you're in to lose a lot of money.

99.9% of them are rehashed rubbish that either 1 Doesn't make sense or 2. Made sense 10 years ago.

The markets are ALWAYS changing, and unless you want to constantly be spending thousands of dollars and hundreds of
hours trying to keep up with the trends ...

... it's a fools' game to keep trying

Instead, I want to give you access to a ZERO COST software that allows you to do so much more.

It trades on complete autopilot... and it's going to revolutionise the way you trade (without having a negative impact on
your wallet)

But spots are limited ...

Stop falling for the hype and STOP paying for things that don't work!

>>>     START CLICKING HERE IF YOU WANT IT<<<<

Thanks!

See you inside Jay

Regards,
Support Department




Hey Jay...
You're getting this email because you signed up through our preferred broker partner
at Centument. However, we respect your privacy, so if you want to remove
your email from further updates, please click here to update your preference.




                                                                                                       ATKINSON 77
                                                                                                                0004418
                        Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 80 of 200 PageID 1365



This message was sent to allinpublishing@gmail.com from:

CL TD TRADING I gerald@centumentjv.com I Monica Anderson 112472 Lake Underhill Rd #4231 Orlando, FL
32828
Manage Your Subscription




                                                            2




                                                                                                      ATKINSON 78
                                                                                                               0004419
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 81 of 200 PageID 1366



               [1/27/2016 4:22:29 PM] Ronnie Montano: now, instead, i have bloggers writing hate content on my
               name

               [1/27/2016 4:22:37 PM] Ronnie Montano: my name that carries on to my kids

               [1/27/2016 4:22:40 PM] Ronnie Montano: :(

               [1/27/2016 4:22:54 PM] Grayson Brookshire: yeah we found out this last go round our names wont be
               on JV notify anymore

               [1/27/2016 4:23:02 PM] Grayson Brookshire: that's where 95% of our hate come from on the net

               [1/27/2016 6:56:04 PM] Grayson Brookshire: that's one way to boost EPC. ..

               [1/27/2016 7:03:42 PM] Ronnie Montano: what's that?

               [1/27/2016 7:03:57 PM] Grayson Brookshire: that prize money

               [1/27/2016 7:04:11 PM] Ronnie Montano: ohhh the prizes? ... I wanted to get that paid out to entice
               you all to keep sending

               [1/27/2016 7:04:12 PM] Ronnie Montano: haha

               [1/27/2016 7:04:13 PM] Grayson Brookshire: kinda got me wanting to buy somemore po pup traffic

               [1/28/2016 8:47:02 PM] Grayson Brookshire: hey man u online?

               [1/28/2016 9:11:03 PM] Ronnie Montano: I'm on Skype phone

               [1/28/2016 9:11:10 PM] Ronnie Montano: everything good?

               [1/28/2016 9:49:39 PM] Grayson Brookshire: yeh was looking for some super targeted swipes

               [1/28/2016 9:49:43 PM] Grayson Brookshire: u got any?

               [1/28/2016 9:57:33 PM] Blake Barrett: we want to try it out to our premium lists & see how it converts

               [1/29/2016 12:08:07 AM] Ronnie Montano: HEY

               [1/29/2016 12:08:07 AM] Ronnie Montano: I'm just seeing this

               [1/29/2016 12:08:16 AM] Ronnie Montano: Try this:

               [1/29/2016 12:08:17 AM] Ronnie Montano:=====

               [1/29/2016 12:09:08 AM] Ronnie Montano: I get HIGH EPC with this kind of copy:




               Subject:




                                                                                                                     79
Confidential                                                                                               GB_BB-CFTC-0001470
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 82 of 200 PageID 1367



               Thank you for registering as a premier member




               Body:

               YOUR NEW SOFTWARE DOWNLOAD LINK IS BELOW.




               Here it is below ... but first, know this ..




               Over the past 2 weeks, I've been secretly testing a brand new trading software?




               The results of this new software blows away all other trading softwares in the world.




               If you must know, I got the idea from a multi-billionaire. It's the system he uses to makie over 100
               Million a year. I took his strategy and implementied it into a highly sophisticated artificialy intelligent
               software and then automated it so that it's easy for me and my family to use. We've been using this
               software for the past 2 days and the results are just mind blowing.




               >» HERE IT IS IF YOU WANT IT««



               But one thing to keep in mind. This is a first come first serve. This email is going out to 700 VIP traders.
               But I'm only looking to give this to 40 beta testers.




               If you are one of the first 40 to qualify, you've pretty much guaranteed yourself to have a great 2016
               hahahahaha. But seriously, all joking aside, you have to be one of the first 40 people to qualify.




               »> HERE IT IS IF YOU WANT IT««




                                                                                                                              80
Confidential                                                                                                     GB_BB-CFTC-0001471
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 83 of 200 PageID 1368



               Also, I've been given authorization from the owners of Centument to match what ever you deposit?
               THEY'RE DOUBLING YOUR MONEY FROM THE START. This way you can test out the system with the
               Money that THEY put in to match your deposit? This way your deposit has no risk. You use THEIR money
               that THEY put in your account. And you let the Centument system make you profit before you use YOUR
               money? This means, if you deposit $250, then THEY WILL put in $250 also into your account. Kind of like
               a "Matching Bonus" .. If you put in $500, THEY WILL put in $500. If you put in $1,000, then THEY WILL put
               in $1,000 and you will have $2,000 to trade with? Does that make sense?




               See you inside!




               Regards,

               Support Department

               [1/29/2016 12:11:38 AM] Ronnie Montano:-----------




               And this:

               Subject:

               Thank you for registering for my latest review




               Body:

               HERE'S MY REVIEW ON THE APP THAT THE BINARY OPTIONS WORLD HAS BEEN RAVING ABOUT ALL
               WEEK LONG.




               As I promised you, I will provide you the latest tips, tricks, tools, and secrets to increase your probability
               of success.




                                                                                                                           81
Confidential                                                                                                     GB_BB-CFTC-0001472
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 84 of 200 PageID 1369




               Over the past 5 days, my team has been secretly testing out this new app that has just been released by
               Centument LTD, one of the leading Binary Options firms in Wall-Street. The results have been mind
               blowing.




               >» CLICKING HERE IF YOU WANT IT««



               I've also arranged for you to receive a 100% bonus for every deposit that you make. Deposit $250, you
               get an extra $250 ... Deposit $1,000 and get an extra $1,000 as a bonus. This is only available for my
               premier subscribers.




               »> CLICKING HERE IF YOU WANT IT<«<



               But one thing to keep in mind. This is a first come first serve. This email is going out to 1000VIP traders.
               But I'm only looking to give this to 100 beta testers.




               See you inside!




               Regards,

               Support Department

               [1/29/2016 8:04:04 AM] Blake Barrett: cool, thanks Ronnie

               [1/30/2016 6:17:52 PM] Ronnie Montano: are u guys ready for traffic yet?

               [1/30/2016 8:48:36 PM] Grayson Brookshire: hey man finishing up some followups ... we'll pass u a link
               tomorrow

               [2/1/2016 10:24:32 AM] Ronnie Montano: hey guys

               [2/1/2016 10:24:35 AM] Ronnie Montano: on leaderboard

               [2/1/2016 10:24:42 AM] Ronnie Montano: please use "Ronnie and Martin"

               [2/1/2016 10:24:46 AM] Grayson Brookshire: ok np




                                                                                                                          82
Confidential                                                                                                    GB_BB-CFTC-0001473
                                                    Case
                                                     Case6:18-cv-01606-GAP-GJK
                                                          6:18-cv-01607-GAP-GJK Document
                                                                                 Document101
                                                                                          72-13Filed 11/21/19
                                                                                                  Filed 05/16/19Page 85 4ofof200
                                                                                                                  Page        50 PageID
                                                                                                                                 PageID 1370
                                                                                                                                        917




           Ronnie & Martin - http://trianaso ft.co/JV

           (3/13/2016 12:04:30 PM) sydney: who is interested in trench data?

           [3/13/2016 2:05:58 PM) Ronnie Montano: Hi guys,




           I wanted to ask you for a quick minute of your time.




           Martin and I wanted to humbly ask you all if you can support us for our launch. We officially go live at
           12 midnight Eastern time tonight (Sam in the morning Clicksure Time)




           Test results are even better than what it was for our last launch. I'll post some screenshots here in a
           minute.




           But our last launch, Centument, generated:

           3,000 FTD's and paid out close to $1MM in commish to our JV's

           EPC's of over $1 to $2 for majority of our JV's and affiliates




           We are adding more "Ninjitsu" into the offer to make it convert even better than our last launch! :D




           As a result, because of all the support we received from most of you on Centument, Martin and I went
           buckwild on all our JV's launches. Anyone that supported us on Centument received support back ..• and
           those that were top 10 for us received "above and beyond" support/ reciprocation back. Since our last
           launch, we won many of your Leaderboards as "Ronnie and Martin" and hit Top 5 on many other
           launches.




           We intend to go even harder with supporting others after this launch. We promise you that if you
           support us, we WILL support YOU.                                          ·




Confidentiality Treatment Requested                                                                                                                        GB_BB-CFTC-0008457

                                                                                                                                               CFTC-18-cv-01607-GAP-GJK-000004680
                                                                                                                                                                                83
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 86 of 200 PageID 1371




    From:      MANAGER-SandaraPakGanern <support@investmentmailer.com>
    To:        "jpreston@ontraport.com" <jpreston@ontraport.com>
    Subject:   You've been APPROVED!

    Congratulations!

    You've paid your dues and now it's finally time
    to gain control over your financial destiny.
    You have been approved to join the millionaire
    beta testers of the NEW and Improved CENTUMENT 2.0 App.

    Check this super stealth video out and see how
    guys like you are raking in insane profits with
    just a few mouse clicks!

    >>> SEE IT HERE <<<

    Seriously, I've never seen anything like this!

    Check it out now before it's too late!

    Sandara Pak Ganem




                                l Jnsubscri!Jo from this 11ewslette;r insta111ly, Roport Abuse




                                                                                                         84
                                                                                                 SEC-ONTRAPORT-E-0100651
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 87 of 200 PageID 1372




Michael Wright                                   DEPOSITION
                                                   EXHIBIT
Voice, Video, Copy & Content                     _')('<,

2233 NW 58th St. #301                                                                DATE:             09/11/16
Seattle, WA 98107                                                                INVOICE#
Phone 503.475.6313                                                                    FOR: Centument Swipes
Email mikeinwestlinn@msn.com
Skype michaelwright.97068

Bill To:
Ronnie Montano
C/0 RonnieMontano@gmail.com


                                                                                             link



                                      DESCRIPTION                                                   AMOUNT
Centument 2.0 swipes
47@ $25                                                                                                1,175.00




Make all payments via PayPal to mikeinwestlinn@msn.com                             TOTAL $             1,175.00
If you have any questions concerning this invoice, please contact me by Skype, Phone, or E-mail
Due upon receipt




                                                                                                                  85
                                                                                                             SEC-CFTC-E-0031187
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 88 of 200 PageID 1373
 From: JV Update [support@quickcashplan.co]
 Sent: Monday, March 14, 2016 1 :56 PM
 To: ronnie
 Subject: [JV] 'Cloud Trader' Day 1 In The Books ...


 Hi,

 Off to a great start, almost 100 FTD's in the bag.

 Cloud Trader is ON FIRE as promised, take a
 look at these EPC's and they are only going
 to get BETTER ...

 EPC   - $2.64 Ben S
 EPC   -$2.10 Warren
 EPC   - $1.48 Ronnie & Martin
 EPC   - $1.46 lmran
 EPC   -$1.09 Fred & Glynn
 EPC   - $0.87 Grayson & Blake
 EPC   - $1.38 Rich
 EPC   - $1.14 Craig K
 EPC   - $1.44 Baxters
 EPC   -$4.10 Simon J
 EPC   - $1.02 Greg S

 The Day 1 Leaderboard is ...

 1) Ben S (Crushing it so far)
 2) Fred & Glynn (Great support)
 3) lmran S (Killer EPC)
 4) Liam & Dael (Neverending support)
 5) Grayson & Blake (Always there)
 6) Greg S
 7) Ashley B
 8) Ronnie M
 9) Simon J
 10) Warren & Mike
 11) Craig K
 12) Ian R & Ian S
 13) Rich W
 14) JP
 15) Chris F
 16) yourname
 17) Matt & Phil B
 18) Paul L
 19) youtubery
 20) Kieran G

 All the swipes are up here ...

 ==>> http:!/www.cloudtjv.co

 Please hit now to get the most from the offer.

 Thanks for your support.
                                                                            86

                                                                      MONTANO000248
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 89 of 200 PageID 1374

 Steven




      ACA Systems, 4th Floor, 100 New Bond Street, Mayfair, London WlS lSP, UNITED KINGDOM

      Unsubsc,ibe   I   Cl:anae Subsci-iber Options




                                                                                                  87

                                                                                             MONTANO000249
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 90 of 200 PageID 1375




                        I don't flash around the word millionaire often but I really wanted to grab your
                        attention...

                        See a few days ago you signed up for more information regarding my Coffee
                        Cash Cheat system and I want you to understand the power behind it.

                        The Coffee Cash Cheat •1s• the reason I'm able to call myself a millionaire
                        today!

                        Not too long ago I was struggling in the binary options market when a light
                        bulb came on in my head.

                        Why wasn't I focusing all my attention on a proven commodity that is used
                        abundantly throughout the world?

                        The moment I began trading coffee, one of the most widely used
                        commodities on a daily basis, my earnings sky rocketed!

                        That is why I spent the time developing an automated coffee trading bot that
                        does all the work for you!

                        You press a few buttons and your work is done for the day! You've got to get
                        signed up with your free trading account below and we'll instantly send you
                        access to the Coffee Cash Cheat that will add thousands of dollars in winning
                        trades into your account daily!


                            Reserve Your FREE Trading Account (Go Now)



                        Please reply to this question if you have any further questions!

                        All the best,
                        Sean Willows I Coffee Cash Cheat Software
                        CoffeeCashCheat. com
                        http:/ /coffeecashcneat.com/members




                                                                                                           88
Confidential                                                                                               GB-0000178
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 91 of 200 PageID 1376




                                                                                   89
Confidential                                                                       GB-0000179
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 92 of 200 PageID 1377
 From: Blake Barrett [bbprofitz@gmail.com]
 Sent: Tuesday, November 10, 2015 10:43 AM
 To: Grayson Brookshire
 BCC: ronniemontano@gmail.com
 Subject: [JV] Coffee Cash Cheat- Final Leaderboard

 Thanks SO MUCH to each and every one of you
 who sent us traffic this past week. It will be
 noted and we will have your backs whenever
 your next launch is!

 It was a tight race all the way through, but
 here is your final leaderboard:

 1) cubd1 - $5000! Holds on with an insane EPC!
 2) Greg S- $2500! Great traffic!
 3) lmran/lan - $1000! Thanks so much fellas!
 4) Mike/Steve Fapt - $750! Great JV partners!
 5) Ronnie M - $500! Get them MIDs ready for us!
 6) Chris F/Craig K - $250! - Crazy support! thanks!
 7) Ben S - Thanks bro! Always supporting us!
 8) JP - Great JV partner! Thanks man!
 9) Alan Mag -Always there for us, thanks coach!
 10) KC King - Steady support throughout, thanks!

 ** ALL PRIZES HAVE BEEN PAID**

 And just outside the top 10 we had lots of other
 guys! Special shoutout (in no particular order)
 to Aaron Darko, Mike A, Gary Ambrose, and David
 Blaze! You all just barely missed out on the
 top 10 but we still got your backs whenever you
 launch! Hit us up!

 Again, thanks SO MUCH for all the love and
 support you showed us on the offer!

 Thanks everyone!
 Blake & Grayson




                                                                            90

                                                                      MONTANO000264
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 93 of 200 PageID 1378




    Subject:   Stop What You're Doing!
    Sent:      Tue, 28 Apr 2015 09:02:08 -0400




         Hey Brendan

         Seriously ... stop what you're doing and listen up. This is life
         altering ... ground breaking ... earth shattering!

         The Copy Trade Profit app is live and free to the first 100 of our members
         that join! All you have to do is download the app, copy his exact instructions,
         and profit LIKE THIS

         ==>> Special Access<<==

         Unless you don't need the money, then by all means go back to wasting
         your time on social media ...

         Enjoy!

         IMRC




                                                                                            91
                                                                                    SEC-ONTRAPORT-E-0098545
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 94 of 200 PageID 1379




       1675 Larimer St, Suite 640
       Denver, CO 80202
       To cancel your membership click here




                                                                            92
                                                                    SEC-ONTRAPORT-E-0098546
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 95 of 200 PageID 1380




                 BERRY MEDIAWORKS 2015
                 DATE     CLIENT              PROJECT
                   1/15/15 TIM ATKINSON       AUTO MONEY APP
                   1/26/15 TAL VALARIOLA      COPYOP
                   2/19/15 MIKE SHAH          LIVE PROFITS
                    3/5/15 TIM ATKINSON       FREE MONEY APP
                    3/5/15 TIM DONOVAN        SIMPLE MONEY SYSTEM
                    3/2/15 CHRIS REIFF        MOBE
                   4/12/15 RONNIE MONTANO     COPY TRADE PROFIT
                   4/15/15 CHRIS JONES        DIABETES
                   4/16/15 MIKE AUTON         LOTTO SECRETS
                   4/20/15 TIM ATKINSON       FREE MILLIONAIRE
                   4/25/15 ROY ORON           DYNAMIC HITS TUTORIALS
                   4/28/15 MATT BENWELL       AIW
                   4/30/15 TAL VALARIOLA      CHESS WIZARD
                   5/11/15 TRAVIS STEVENSON BINARY HIJACK
                   5/15/15 RONNIE MONTANO     SOCIAL CASH CODE
                   5/28/15 TIM ATKINSON       CASH CODE
                    6/3/15 STEVEN LEE JONES   FORTUNE TRADER
                    6/6/15 TIM ATKINSON       CC EXTRAS
                   7/25/15 RONNIE MONTANO     SIMPLE CASH CODE
                   7/29/15 CRAIG KAYE         INTRO
                   7/29/15 TIM ATKINSON       CC EXTRAS
                   7/15/15 DANIEL             ROULETTE BOT
                    8/8/15 STEVEN LEE JONES   MONTE CARLO
                   8/15/15 MIKE AUTON         INTRO
                   8/15/15 MIKE AUTON         LOTTO EXTRAS
                   8/25/15 TIM ATKINSON       FAST CASH BIZ
                   9/15/15 PAUL LIBURD        INSTANT WEALTH
                   9/25/15 STEVEN LEE JONES   18 MINUTE
                  10/15/15 LEO PINTO          VIRTNEXT
                   11/1/15 TAL VALARIOLA      COPYOP REDUX
                  11/30/15 LEO PINTO          MEDALLION
                   12/5/15 MARC SA            QUANTUM SYSTEM
                   12/5/15 MIKE SHAH          QUICK MONEY MACHINE
                  11/30/15 LEO PINTO          MEDALLION APP
                  12/15/15 RONNIE MONTANO     DOREN VIDEOS
                  12/20/15 MENI ISRAEL        LEGACY SYSTEM




  CONFIDENTIAL                                                                 93
                                                                       BMW 000608
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 96 of 200 PageID 1381




                             FILE PRODUCED IN NATIVE FORMAT




                                                                                  94
Confidentiality Treatment Requested                                               GB-001 4143
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 97 of 200 PageID 1382



  [2/2/2014 7:33:04 PM] Grayson Brookshire: didnt know who the ole goose was either when we found it

  [2/2/2014 7:33:17 PM] Grayson Brookshire: here is another that looks fancy... video doesnt play

  [2/2/2014 7:33:20 PM] Grayson Brookshire: http://payment4u.44day.clicksurecpa.com

  [2/2/2014 7:33:25 PM] Grayson Brookshire: anxious to see that one

  [2/2/2014 7:34:32 PM] Blake Barrett: yeah and i don't see a clickID on the 44day millionaire

  [2/2/2014 7:34:37 PM] Blake Barrett: so we can jack that one

  [2/2/2014 7:34:51 PM] Blake Barrett: yeah that sensation looks pretty good

  [2/2/2014 7:35:08 PM] Blake Barrett: goin all in on it?

  [2/2/2014 7:37:36 PM] Grayson Brookshire: its under the ones we got tons of clicks to

  [2/2/2014 7:37:41 PM] Grayson Brookshire: but should still get good traffic

  [2/2/2014 7:37:55 PM] Grayson Brookshire: ok man i gotta get colt a bath

  [2/2/2014 7:38:22 PM] Grayson Brookshire: our schedules arent workin... harbour is prob bout to go to
  sleep and i just got home with colt and ashley will be home in a few

  [2/2/2014 7:38:31 PM | Edited 7:38:54 PM] Grayson Brookshire: so hope for the best in the mornin

  [2/2/2014 7:39:01 PM] Blake Barrett: lol

  [2/2/2014 8:12:07 PM] Grayson Brookshire: katie marie went to spam

  [2/2/2014 8:12:39 PM] Blake Barrett: i haven't got it yet

  [2/2/2014 8:22:17 PM] Blake Barrett: yeah, hit my spam too

  [2/2/2014 8:22:25 PM] Blake Barrett: we'll see what ol' kendra does

  [2/2/2014 9:26:30 PM] Grayson Brookshire: yo

  [2/2/2014 9:26:33 PM] Grayson Brookshire: u on?

  [2/2/2014 9:28:07 PM] Blake Barrett: sup?

  [2/2/2014 9:29:51 PM] Grayson Brookshire: Hey Ronnie,



  Sorry I didn't get this to you sooner...




                                                                                                     95
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 98 of 200 PageID 1383



  Blake and I ended up 7th on your Free Cash App leaderboard and I've pasted my wire info below along
  with an attached W-9.



  - Amount to be paid : $500

  - Beneficiary name : Web Wealth Marketing Inc (Grayson Brookshire)

  - Beneficiary address : 5967 Rocky River Rd Concord NC, 28025

  - Bank Name : Bank Of America

  - Bank Address : Bank Of America, 368 George W. Liles Parkway NW, Concord NC 28027 USA

  - Acct # :



  - SWIFT/BIC :
                  - -
  - Sort Code/Routing # :




  While I've got your attention I wanted to let you know I'll be sending out a CC email tomorrow about my
  upcoming CPA Clicksure launch on Feb 12th. Originally I was set for later but the offer is ready and my
  wife and I are expecting a baby on Feb 27th. I've decided launching now will probably keep me out of
  the doghouse here at home at the end of the month : ) Testing looked phenomenal and I'm siked to see
  everyone crush it! Anyways I'd love to have you onboard and be on the lookout for my email tomorrow
  with the details.



  Thanks again for the terrific offer!

  Grayson

  [2/2/2014 9:30:32 PM] Blake Barrett: yeah man PERFECT

  [2/2/2014 9:30:48 PM] Grayson Brookshire: hey bud u got anything new that needs traffic?

  [9:28:13 PM] Tim Atkinson: ez cash creator is working for me.. no new offers on my end.. I'll keep ya
  posted:)

  [2/2/2014 9:30:55 PM] Grayson Brookshire: haha... yeah we know the connection now

  [2/2/2014 9:31:17 PM] Blake Barrett: yep, that's pretty much one of tim's offers

  [2/2/2014 9:31:42 PM] Blake Barrett: next time you talk to him, we need to hit him up with the same
  CSV idea



                                                                                                          96
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 99 of 200 PageID 1384




    From:      Check This Out <livechat@locupletative.com>
    To:        "rmarquez@ontraport.com" <rmarquez@ontraport.com>
    Subject:   *UNLIMITED* Free Profits For Life

    Hey rmarquez@ontraport.com,

    I just unlocked the UNLIMITED Free profits method.

    Congrats you get Free profits for life now ..

    ONLY if you activate this income software now



    - Victor P. Moten
    3435 Rocky Road
    Philadelphia, PA 19103




                                                                            97
                                                                    SEC-ONTRAPORT-E-0005935
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 100 of 200 PageID 1385




                                                                            98
                                                                    SE C-ONTRAPORT-E-0005936
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 101 of 200 PageID 1386




                                                                            99
                                                                    SEC-ONTRAPORT-E-0005937
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 102 of 200 PageID 1387




                                                                           100
                                                                    SE C-ONTRAPORT-E-0005938
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 103 of 200 PageID 1388




                                                                           101
                                                                    SE C-ONTRAPORT-E-0005939
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 104 of 200 PageID 1389
 From: Paul Liburd [paul.liburd@googlemail.com]
 Sent: Tuesday, November 04, 2014 8:10 PM
 To: undisclosed-recipients:;
 BCC: ronniemontano@gmail.com
 Subject: Free Profits $15,000 Cash Contest Final Leaderboard

 Hey guys,

 Huge thanks to those of you who took part in my Free Profits launch.

 It really means a lot to me and will not be forgotten.

 Now here's the final Leaderboard.

 1. $10,000 = Ronnie M
 2. $3000 = Mike S
 3. $1000 = SLJ/Ben S
 4. $750 = Ian R
 5. $500 = Greg S
 6. lmran S
 7. Antonio
 8. Tim A
 9. Grayson/Blake
 10. sawasdee tied with jlsfl

 I would also like to thank the others who didn't make the
 leaderboard for your support ... You Rock and have been
 noticed.

 All prizes have been paid up into your CS accounts



 Regards

 Paul Liburd
 pau! .!iburd@gmai! ,com




                                                                            102

                                                                        MONTANO000729
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 105 of 200 PageID 1390

   You may unsubscribe [ { !remove_web} ] at anytime.




   Are you ready to be a "Home Online Earner"?


   Below is the members page to the Home
   Online Earners system where so many others
   are making thousands daily with a few clicks
   of their mouse!


   I strongly urge you to proceed to the members
   page here and watch a few testimonials at the
   bottom of the page.        You could very well be
   the next users stuffing your pockets with cash!


   >> See Real "Home Online Earners" Here<< [
   http://www.homeonlineearners.co/track/index.php?x=hoetracker&e={ !email}


   We look forward to seeing you on the other side!


    { !signature}




   Here is your optin information.        If for some reason you
   subscribed by accident or someone else entered your
   info please unsubscribe here [ { !remove web} ] .




   Optin URL        { !add_url}


   Signup Date        { !signdate long}


   Signup IP Address         {!add_ip}




                                                                                       103
Confidential                                                                  GB_BB-CFTC-0000113
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 106 of 200 PageID 1391
 From: Blake Barrett [bbprofitz@gmail.com]
 Sent: Tuesday, April 07, 2015 10:51 AM
 To: Grayson Brookshire
 BCC: ronniemontano@gmail.com
 Subject: [JVs] THANK YOU!! Home Online Earners Final Leaderboard

 Hey JVs, Grayson & I both are floored by the amount of
 support we've received on our latest offer. We cannot
 thank you all enough. We know it was a super busy and
 very competitive week with quite a few other launches.
 And as usual, we're already looking forward to your next
 upcoming launches.

 We just reached #2 in the Marketplace and we could not
 have done it without each and every email blast you all
 sent us this past week. So without further delay...

 *Overall Leaderboard*
 1) *$5000*- Chris F - Been a Top JV for years now!
 2) *$2500* - Ronnie - Killer clicks & sales!
 3) *$1000* - Phil Benwell & Liam Brown - Ready for your launch!
 4) *$375* - TIE - Steve & Mike - Great support!
 4) *$375* - TIE - Mike A - Finished high even during his launch!
 6) *$200* - Tyson & Phil - Great support since Day 1 !
 7) *$150* - Greg S - Our #1 Polish Marketer!
 8) *$150* - TIE - Mike S - Thanks for the love!
 8) *$150* - TIE - Im ran - Longtime great JV partner!
 10) *$100* - BenlSLJ - Great traffic, thanks fellas!

 *Weekend Contest*
 1) *$1500* - Chris F - solid weekend EPC! !
 2) *$750* - Ronnie M - pushed great all the way through!
 3) *$250* - Mike A - weekend surge & great traffic!

  *All prizes have already been paid

 Again, thanks everyone for the traffic and sales this
 week. Please be sure and start promoting the other
 great launches going on right now:

 Phil Mansour: http://pointclickcash.co/iv
 Mike Auton: http://replicatorjv.com/index.php
 Ian & Ian: http://www.binarywealthbuilders.co/affiliates.html
 Jack Taylor & Roy Tribble: http://www.thefirstmillion.co/iv/
 Liam, Dael, & Ashley Baker: http://automatedcashsignals.co/iv/
 Paul Ponna: http://www.aiapp.co/iv/access/
 Eldi B: http://profitgenerator.co/jv/

 Thanks everyone!
 Blake & Grayson




                                                                           104

                                                                       MONTANO000493
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 107 of 200 PageID 1392


                         Document Produced in Native

Slipsheet generated by Recommind Axcelerate




                                                                            105
                                                                            SEC-GVO-E-0000001
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 108 of 200 PageID 1393


MailSerieIdName                                              FromName     FromEmail                UnsubText
 2060407 (Last Chance) Your new automated income software!   ALEX*        admin@vippassage.info    Click here to unsubscribe
 2069787 aws                                                 *Mandy       Mandy@freepassage.info   Click here to unsubscribe
 1967713 bbA3969d399d
 1967803 e70C14048636
 1967701 EMC_Buyers                                          * MCKNIGHT   bill@emobilecode.com     Click here to beRemoved from my list
 2330307 Larry's Cash machine                                * LARRY      larry@larryscash.co      Click here to unsubscribe
 1967705 MMC_Buyers                                          * GREG       john.n@gvocom.com        Click here to beRemoved from my list
 2198881 NEW_Openers                                         Michael      Michael@2cojv.net        Click here to unsubscribe
 2023547 SMS                                                 * JUAN       juan@smsjv.com           Click here to unsubscribe
 2059197 Still unemployed?                                   LEAH         admin@mmc‐server.com     Click here to unsubscribe
 1967707 TCC_Buyers                                          * COREY      gates@tcc‐server.com     Click here to beRemoved from my list




                                                                                                                                   106
   Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 109 of 200 PageID 1394
9/6/2017                                                                     Larry's Cash Machine




                                           (http:// web.a re hive .org/ web /20151001051340 /http:// larryscash machine. com/)



  MILLIONAIRE OPENS HIS WALLET AND OUT FALLS OVER $38,000,000 IN PROFITS ... AND IT'S ALL YOURS!

           "It's Your Turn To Tap Into The Ivy Leagues Biggest Income Generating Secret
           Worth Millions To One Man. After Over $38M in Trading Profits He Is Giving You
                       His Profit Tool AT NO COST! ... But time is running out..."




                                             Turn your volume up and allow 20 seconds for the
                                                                        video to load ...



                 AS SEEN ON:




                                                GET IN ON THIS BEFORE IT'S TOO LATE ..


                                      Simply Access And Activate Larry's Cash Machine To Become
                                       One Of The Lucky Few Who Sees Life                                Cash Flowing Into
                                              Their Bank Account DAILY 1 Limited Spots Available 1


                                             Only O 8 5 Licenses Available
                                                                 (from a total of 2,000)

                                              CLICK HERE TO GET INSTANT ACCESS
http://web.archive.org/web/20151001051340/http://larryscashmachine.com                                                                           1/3
                                                                                                                                         107
                                                                                                                                 SEC-WEBCAPTURE-E-0000884
   Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 110 of 200 PageID 1395
9/6/2017                                                                                      Larry's Cash Machine
                                                                         Your information is never shared with anyone for any reason.




                                   CHECK OUT SOME OF THE LIVE EXAMPLES OF WHAT OUR MOST
                                       RECENT MEMBERS HAVE BEEN SEEING IN PROFITSI
                              *Remember: With Larry's Cash Machine, your account statement is INSIDE your broker account and
                              when you deposit funds that money is STILL yours. he money you see in YOUR account is available
                                                          for withdrawal at ANY time (day 01 night).


                        ID     Amount        Symbol          Entry          Entry Date                 Expiry             Expiry Date       Position         Return        Status
                                                             Rate                                       Rate

                    313053     USO80        EURJPY         135.81       2015-08-03                   135.817          2015-08-03            CALL             USO
                                                                        22:57:00                                      22:58:00                               136          ~
                    313048     USO80        NZOUSO         0.65812      2015-08-03                   0.65811          2015-08-03            PUT              USO
                                                                        22:53:02                                      22:54:02                               136

                    313041     USO          USOCHF         0.96939      2015-08-03                   0.96938          2015-08-03            PUT              USO
                               150                                      22:48:02                                      22:49:02                               255          ~
                    313032     USO80        USOCHF         0.96952      2015-08-03                   0.96951          2015-08-03            PUT              USO
                                                                                                                                                                          ~




                               OVER $38,000,000 IN PROFIT BEFORE EXPOSING THIS SECRET AND
                                NOW THE GOVERNMENT WANTS TO TAKE HIS ADVANTAGE AWAY...
                               BEFORE THEY DO ... HE WANTS TO MAKE YOU RICHI EVERY STUDENT
                                IS GUARANTEED THE MOST ACCURATE PREDICTION TECHNOLOG¥                                                                                    (http//faq.web.archive.orgl)
                                                                                                                                                                                                 ~
                                                                                                                                                                                                        0
                                                                                                                                                                                                        CJ
   [http://larryscashmachine.com                      AUG (HTTP://WEB.ARCHIVE.!1fE'IJOPBEATmiiM[JCASHMACHINE.COM:80~ OCT JAN (HTTP://WEB.ARCHIVE.ORG/WEB/2016011013,

                                                                 ◄ (http://we                                                                         ►" (http://web.archive.org/web/20151 ooi1f;'!u~~~tt~
  35 captures (fweb/*/http://larryscashmachine.com)
  18 No, 2011 . 19 Ape 2017                                    Bi~OtRb'lRD9/lff030[Ro~1romscrne.coml) 01
                                                                                .   rclilie,.IW1 I              9/~ttMDryscashmachine.com:80/)
                                                                                                                                                 2015 2016 (http://web.archive.org/web/20161003captcce i/h




                                                              GET IN ON THIS BEFORE IT'S TOO LATE ..


                                                      Simply Access And Activate Larry's Cash Machine To Become
                                                      One Of The Lucky rew Who Sees Life                                   Cash             Into
                                                             Their Bank Account DAILYI Limited Spots Available!


                                                            Only O 8 5 Licenses Available
                                                                                        m a to Lal of 2,000)

                                                             CLICK HERE TO OET INSTANT ACCESS
http://web.archive.org/web/20151001051340/http://larryscashmachine.com                                                                                                                                       2/3
                                                                                                                                                                                       108
                                                                                                                                                                  SEC-WEBCAPTURE-E-0000885
   Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 111 of 200 PageID 1396
9/6/2017                                                                                         Larry's Cash Machine
                                                                              Your information is never shared with anyone for any reason.




           Copyright© 2015 - Larry's Cash Machine - All Rights Reserved

           Site Agreement I Risk Disclaimer I Privacy Policy IContact(http:/iweb.archive.org/web/20151001051340/mailto:support@larryscashmachine.eom)

           RISK DISCLAIMER: LarrysCashMachine.com makes no representations regarding the legality of access to or use of this website or its content in any jurisdiction. Not all services offered
           through this website are permitted for use in all countries. Investing in financial instruments involves a high degree of risk and may not be suitable for all investors. We strongly advise that
           you read our Website Terms of Se/Vice and Risk Disclosure Statement before accessing this website. Neither LarrysCashMachine.com nor its officials are responsible for any losses related
           to use of its services or software. lf necessary, seek independent advice prior to accessing this website. Users must be aware of their individual tax liability in their country of residence.

           We have placed cookies on your computer to help make this website better. You can change your cookie settings on your computer at any time. Use of this website indicates your
           acceptance of this website's Privacy Policy.




http://web.archive.org/web/20151001051340/http://larryscashmachine.com                                                                                                                                         3/3
                                                                                                                                                                                                 109
                                                                                                                                                                             SEC-WEBCAPTURE-E-0000886
Gmail -Case
        [LCM]6:18-cv-01606-GAP-GJK
              Final Leaderboard              Document 101 Filed  11/21/19 Page 112 of 200 PageID 1397
                                                             https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...




                                                                            Philip Mansour <morebank@gmail.com>



         [LCM] Final Leaderboard
         1 message

         Ronnie Montano <ronniemontano@gmail.com>                                         Wed, Feb 18, 2015 at 4:54 AM
         To: Ronnie Montano <ronniemontano@gmail.com>
         Cc: Jamie Lewis <producerjamie@gmail.com>, Steven Johnson <rpimailings@gmail.com>, Eric Kissel
         <EKISSEL55@gmail.com>, Paul Penna <paulponna@gmail.com>, Blake Barrett <bbprofitz@gmail.com>, Tim
         Donovan <affiliatemanagertim@gmail.com>, Jimmy Kim <jkim@lurn.com>, Chris Freville
         <chris@web20stampede.com>, Craig K <craigipk@gmail.com>, Desmond Ong <desmond28@gmail.com>,
         Grayson Brookshire <gtbrookshire@gmail.com>, Adrian Morrison <adrian@adrianmorrison.com>, Sushant
         Risodkar <noteeboyz.13@gmail.com>, Adam Horwitz <adamhorwitztv@gmail.com>, Edmund Loh
         <me@edmundloh.com>, Rob Cole <rob.cole1@live.co.uk>, Russell Brunson <rbrunson@dotcomsecrets.com>,
         Justin Blake <justinblakeceo@gmail.com>, "superbaddesmond@gmail.com" <superbaddesmond@gmail.com>,
         "mike@mikesteup.com" <mike@mikesteup.com>, Steven Iser <paradigmx@gmail.com>, Chris Fox
         <chris.greeper@gmaiI.com>, Michael Rasmussen <bulletproofmarketing@gmail.com>,
         "arbucklejeff@yahoo.com" <arbucklejeff@yahoo.com>, *John <multifaceted@rainhawk.org>, Cindy Battye
         <cindybattye@gmail.com>, Sean Clark <clarky_y2k2@hotmail.com>, alexjeffreys
         <marketingwithalex@googlemail.com>, Dave Guindon <partnerwithdave@gmail.com>, Justin Michie
         <justin@justinmichie.com>, Reid Schaffel en <reschoffelen@gmail.com>, "affiliates@ideaincubatorlp.com"
         <affiliates@ideaincubatorlp.com>, Jit Uppal <jituppal@hotmail.com>, Jack Taylor
         <theaffiliatemonster.com@gmail.com>, Andrew Fox <andrew@launchaproduct.com>, Chris Fox
         <chrisfoxpersonal@gmail.com>, Frank Dang <frankdang07@gmail.com>, Michael Beeson
         <jvwithmichaelbeeson@gmail.com>, Nick Marks <nickmarksinc@gmail.com>, Morgan Thomas
         <morganthomas@edkinnovations.com>, Bob Beckett <askbobbeckett@gmail.com>, Eric Rockefeller
         <erockefeller@gmail.com>, "jesseregan13@hotmail.com" <jesseregan13@hotmail.com>, Josh Higgins
         <satrallc@gmail.com>, Tom Bell <inspectorprofit@gmail.com>, Bryan Ellis <bryan@bryanellis.com>, Michael
         Beeson <jvwithmichael@gmail.com>, Uncut Business Coach <uncutbusinesscoaching@gmail.com>, Sean Miller
         <seanmiller027@googlemail.com>, Jamie Toelle <jamietoelle@gmail.com>, "info@mysecretmethod.com"
         <info@mysecretmethod.com>, Costa Dedes <cwdedes@gmail.com>, Alen Sultanic
         <alen@nextmarketmedia.com>, Ken Oboh <kenoboh@googlemail.com>, Andrew <moneyanimal@gmail.com>,
         Adeel Chowdhry <ispyenterprise@gmail.com>, chris haldenby <chrishaldenby@hotmail.com>, Ryan Deiss
         <rdeiss@gmail.com>, Shawn Casey <sdibigdog@aol.com>, Matt Benwell <mattbenwelljv@gmail.com>, Kieran
         <kierangill@gmail.com>, "a.short@nicheprofitclassroom.com" <a.short@nicheprofitclassroom.com>, Joey
         Kissimmee <joeykissimmee@gmail.com>, Sam Bennett <dave@extremewebgraphix.com>, DC Fawcett
         <dcfawcettiii@gmail.com>, Paul Liburd <paul.liburd@gmail.com>, Letian Liu <letians@gmail.com>, Jason
         Gazaway <jasonkgazaway@gmail.com>, Vaibhav Jain <paytovaibhav@gmail.com>, Michael Sampson
         <mike@monetizeddelivery.com>, Mick Moore <mickmoore@cox.net>, Gregory Wood
         <woodgregoryj@gmail.com>, Mike Shah <zilmilinc@gmail.com>, Mike Kemski <mikekemski@gmail.com>, Bob
         Beckett <secrettrafficsystem@gmail.com>, Melford/Concetta Bibens <powerimagepress@gmail.com>, Bill McRea
         <depotgang@gmail.com>, oli tee <olitee.personal@gmail.com>, Mark Roth <markjroth@gmail.com>, Dan Brock
         <dantheinternetman@gmail.com>, Jani G <janigcontact@gmail.com>, Mark <wildseo@yahoo.com>, Philip Mutrie
         <adswapbookings@gmail.com>, Zak Meftah <zakmeftah@gmail.com>, Adeel Chowdhry
         <ispyenterprise@googlemail.com>, ChrisFreville <chris@chrisfreville.com>, Anik Singal <anik@lurn.com>,
         "daveguindon@gmail.com Guindon" <daveguindon@gmail.com>, Jason Parker <jrockes3@gmail.com>, Antonio
         Giuditta <antonio@antoniogiuditta.com>, Eddy Croft <eddymail@gmail.com>, Matt Ford
         <ustartnow@gmail.com>, Jane Mark <sokule1@gmail.com>, "mark@unica.co.nz" <mark@unica.co.nz>, Jani
         Gmoney <janigjv@gmail.com>, Dylan Loh <dylanloh@gmail.com>, Mike Chen <cmikec@gmail.com>, Alen




1 of 4                                                                                                       10/19/18, 12:02 AM


                                                                                                                110
                                                                                   SEC-MANSOU RP-LW-E-0000582
Gmail -Case
        [LCM]6:18-cv-01606-GAP-GJK
              Final Leaderboard           Document 101 Filed  11/21/19 Page 113 of 200 PageID 1398
                                                          https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


       Sultanic <alensultanic@gmail.com>, Martin N0dskov <mnhweb77@hotmail.com>, Michael Rasmussen
       <michael@michaelrasmussen.com>, StevenLee Jones <stevenleejones7@gmail.com>, Michael Cheney
       <michaeljcheney@gmail.com>, Jamie Lewis <support@champsites.com>, Nick Baker <nick@justdevelop.it>,
       Philip Mansour <morebank@gmail.com>, Tim Atkinson <moneymaker0404@gmail.com>, Rubbertree Inc
       <rubbertreeinc@gmail.com>, Aaron Darke <aarondarko21@gmail.com>, Jeff Dedrick <jeffwdedrick@gmail.com>,
       Ian Ross <ianross1982@hotmail.co.uk>, Ritoban Chakrabarti <freelikehell@gmail.com>, Matt Bacak
       <mbacak@gmail.com>, matthew marcus <internetbusinesscompany@gmail.com>, "alex@googlesniper.com"
       <alex@googlesniper.com>, Chris Mcneeney <chrisx@lonofilms.com>, Mike Merz <im4newbies@gmail.com>,
       Charles Mutrie <charlesmutrie@gmail.com>, Adeel X <adeel3000@hotmail.com>, Jay Deiboldt
       <jdei1231@gmail.com>, Willie Crawford <willie.crawford@gmail.com>, Destin Cribbs <destincribbs@gmail.com>,
       Roy Carter <roycarterltd@gmail.com>, Jack Taylor <jack@theaffiliatemonster.com>, George montagu brown
       <georgemontagubrown@gmail.com>, Mo Latif <latifmm@gmail.com>, Joel Peterson <joel@joelpeterson.biz>,
       Ewen Chia <ewenchia@gmail.com>, Eric Chen <cyheca@gmail.com>, Chris Moran <cbmoran@gmail.com>, Jan
       Paul KleinBreteler <info@infocaremedia.com>, Michael Jones <mj6355@gmail.com>, Chris Cobb
       <chris@chriscobb.co.uk>, Mike Auton <mikeautonjv@gmail.com>, Chris Cobb <laptop@ais-system.com>, "David
       ." <bizofhelpingyou@gmail.com>, Mo Mulla <momulla1@gmail.com>, Paul Liburd
       <paul.liburd@googlemail.com>, "chloe@platinumgroupmedia.com" <chloe@platinumgroupmedia.com>, Jordan
       Hall <jordanlh@gmail.com>, Anthony Morrison <officialanthony@gmail.com>, Bill Bultas
       <billbultas@yahoo.com>, Tom P Lucas <tom.p.lucas@gmail.com>, Gary Ambrose <gary.ambrose@gmail.com>,
       Anik Singal <aniksingal@gmail.com>, "janemark4@gmail.com" <janemark4@gmail.com>, Andrew X
       <andrew@myclickbankbusiness.com>, Patrick Coffey <coffeyucf@gmail.com>, "bigbang1@sbcglobal.net"
       <bigbang1@sbcglobal.net>, Michael Laughlin <mmorgan119@yahoo.com>, Bill McRea <wjm@mcreasite.com>,
       lmran Sadiq <imransadiq09@googlemail.com>, Craig Hammer <affiliatecraig@gmail.com>, Chad Nelson
       <chadnelson55@gmail.com>, Anthony Morrison <anthony@anthonymorrison.com>, Mick Moore
       <killergraffix@cox.net>, "latif@googlesnatch.com" <latif@googlesnatch.com>, Peter Lenkefi
       <plenkefi@gmail.com>, Martin Schranz <lexxeurope@gmail.com>, Winter Valko <wvalko@gmail.com>, Nick
       Thro Ison <nickthrolson@gmail.com>, Cory Boatright <cory@shortsalefundamentals.com>,
       "affmarkguy@gmail.com" <affmarkguy@gmail.com>, "Alvin Huang (Authority Group)"
       <alvin.huang@authorityhubx.com>, David Garven <davegarven@gmail.com>, Jamie Lewis
       <producerjamie@yahoo.com>, Cory Miller <corymiller026@gmail.com>, "alanmag9@yahoo.com"
       <alanmag9@yahoo.com>, Rob Benwell <rob@robbenwell.com>, RoboTrader <mail@therobotrader.com>, Sean
       Donahoe <sean@themanicmarketer.com>, "ericb@ericowens.com" <ericb@ericowens.com>,
       "jv@justinmichie.com" <jv@justinmichie.com>, Bobby Walker <prprosubmitter@gmail.com>, Hitesh Juneja
       <hitesh106@gmail.com>, "Dr. Suzanne Gudakunst" <drsuzanneg@gmail.com>, Mark Jenney
       <markwjenney@gmail.com>, "Anthony Trister[Personal]" <anthonytristerjv@gmail.com>, Sanjin Salihovic
       <sanjin@nextmarketmedia.com>, "brianlee1973@gmail.com" <brianlee1973@gmail.com>, John Hostler
       <john.r.hostler@gmail.com>, Cody Moya <codymoya@gmail.com>, Joseph Drewes <joe.drewes@gmail.com>,
       Huey Lee <hueylee99@gmail.com>, Richard Legg <richard.legg@gmail.com>, Rob Rammuny
       <rammuny@gmail.com>, Jani Gmoney <janigjv@googlemail.com>, "whatdowehavehere@gmail.com"
       <whatdowehavehere@gmail.com>, Dave Sharpe <dave@inetsquared.com>, Mitch Sanders
       <mitch@departmentmarketing.com>, Corey Lewis <info@mediadealer.net>, Marc Sa <themarcsa@gmail.com>,
       Antonio Forex <antonio@itdansk.com>, Chris Luck <chrisluck@me.com>, Adam Horwitz
       <thadamhorwitz@gmail.com>, Mike Long <mikelongmagic@gmail.com>, Alex Malave <imedge8@gmail.com>,
       Glen Hopkins <glen@glenhopkins.com>, Zack Carter <jcarterprivate@gmail.com>, Harris Fellman
       <harrisfellman@gmail.com>, Mike Burrow <mike@inetsquared.com>, tim bekker <projectkkcontact@gmail.com>,
       Ross Goldberg <immortalross@gmail.com>, Paul Liburd <paul@paul.cm>, Bobby FitzPatrick
       <iambobbydigital@gmail.com>, Mike Merz <jvnotify@gmail.com>, "grownmanbusiness101@yahoo.com"
       <grownmanbusiness101@yahoo.com>,Socrates Socratous <socratesjv@gmail.com>, Bitto sharma
       <bitto.sh@gmail.com>, "rod@mrjv.com" <rod@mrjv.com>, Robert Mclees
       <robert.mclees@nicheprofitclassroom.com>, Sharon Casey <slcbigwig@gmail.com>, Matt Benwell
       <matt@mattbenwell.com>, Rigo Cardenas <rigovegas@gmail.com>, Charles Kirkland
       <kirklandcharles@gmail.com>, Justin Blake <sesus22@gmail.com>, Christopher Reiff
       <mydailybusiness@gmail.com>, JOO Publishing <jim@bizweb2000.com>, Michael Sampson



2of4                                                                                                    10/19/18, 12:02 AM


                                                                                                           111
                                                                               SEC-MANSOU RP-LW-E-0000583
Gmail -Case
        [LCM]6:18-cv-01606-GAP-GJK
              Final Leaderboard             Document 101 Filed  11/21/19 Page 114 of 200 PageID 1399
                                                            https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...


         <mike@unparalleledmarketing.com>, Fabian Tan <fabian.jh@gmail.com>, avi frister <afrister@hotmail.com>, Tim
         Bekker <cbleadspartners@gmail.com>, Javan Robinson <javan.cash@gmail.com>, Salman H
         <sa8lman@gmail.com>, "Alvin Huang (Success Vantage)" <alvin.huang@successvantage.com>, Matt Garrett
         <askmattg@gmail.com>, James Yii <james_yii@hotmail.com>, Brandon Harris <bharris714@hotmail.com>,
         Rasheed Ali <rasheedrali@gmail.com>, Andrew Fox <andrew@9to5annihilation.com>, "jds@izipmail.com"
         <jds@izipmail.com>, Jeff Alderson <xybercode@gmail.com>, Bilal H <bilaljv1@gmail.com>, Steven James
         <listpaydaypro@gmail.com>, Alan M <alanmag9@gmail.com>, Travis Stephenson
         <stephenson.travis@gmail.com>, Travis Stephenson <travis@travisstephenson.com>, Jerome Chapman
         <jeromehchapman@gmail.com>, Kieran Gill <k@kierangill.me>, Mike Burrow <mike@clicksure.com>, Dael
         Baxter <daelbaxter@gmail.com>, Richard Carter <daelbaxter@yahoo.co.uk>, Liam Baxter
         <liambaxter1987@yahoo.co.uk>, fapturbosupport@gmail.com, Joel Therien <joel.t@gvocom.com>, Greg
         Stefaniak <dontuforget@gmail.com>, Josh Higgins <purplefirellc@gmail.com>

           Hey guys,

           I apologize for the late update on launch finale

           However, out of respect for those that are
           launching this week, I wanted to hold off on my emails

          Don't forget our partners launching this week:
          Tim: http://jvconnect.com/
          SU/Ben: http://www.verifiedtrader.net/jv.html

           Make sure you guys all support them.

          Thank you all once again for your amazing support!
          It was all because of you that Larry's Cash was a hit!

          #1 on Clicksure's Marketplace!
          Congratulations to you ALL!



          Larry's Cash Machine will be an evergreen product.
          Anyone that wants to continue sending traffic and
          can produce a lot of sales, please contact me
          directly and I will bump your CPA up to $300,
          depending on how many conversions you can bring
          per week. If you don't have my direct contact,
          please contact me through your affiliate account
          on clicksure. I will answer immediately.

          Thank you all again for your amazing support and I
          can't wait to hit your offers real hard.


           HERE ARE YOUR WINNERS:

          Weekend Blitz Benchmark Qualifiers:
          1 Grayson & Blake - $500



3 of 4                                                                                                     10/19/18, 12:02 AM


                                                                                                              112
                                                                                 SEC-MANSOU RP-LW-E-0000584
Gmail -Case
        [LCM]6:18-cv-01606-GAP-GJK
              Final Leaderboard         Document 101 Filed  11/21/19 Page 115 of 200 PageID 1400
                                                        https://mail.google.com/mail/u/0?ik=53a494ecf5&view=pt&sea ...



        2   Mike A & Craig K - $50
        3   Avi Frister - $50
        4   sclub - $50
        5   Chris F and Desmond - $50
        6   020783It - $50
        7   Greg S - $50
        8   Ian and Imran - $50




        Second Week Contest:

        1st Place - $5,000 Cash - Mike A & Craig K
        2nd Place - $2,500 Cash - Grayson & Blake
        3rd Place - $1,500 Cash - Greg Stefaniak
        4th Place - $750 Cash - Avi Frister
        5th Place - $500 Cash - David Blaze
        6th Place - $150 Cash - Chris F and Desmond 0
        7th Place - $150 Cash - Tim Atkinson
        8th Place - $150 Cash - 020783It
        9th Place - $150 Cash - Partner With Paul
        10th Place - $150 Cash - Mike Shah




        Main LB Contest ... and each of you 10
        are invited to a VIP dinner this Summer
        at ASE.

        1st Place - $5,000 Cash - Grayson & Blake
        2nd Place - $2,500 Cash - Mike A & Craig K
        3rd Place - $1,500 Cash - Mike Shah
        4th Place - $750 Cash - Tim Atkinson
        5th Place - $500 Cash - Ian and Imran
        6th Place - $150 Cash - Chris F and Desmond 0
        7th Place - $150 Cash - Paul L & Phil M
        8th Place - $150 Cash - David Blaze
        9th Place - $150 Cash - Greg Stefaniak
        10th Place - $150 Cash - Partner With Paul



        Thank you all once again.

        Best regards,
        Ronnie




4of4                                                                                                10/19/18, 12:02 AM


                                                                                                       113
                                                                           SEC-MANSOU RP-LW-E-0000585
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 116 of 200 PageID 1401




     To:         jpreston@ontraport.com
     Subject:    SECRET 5K TRICK is LIVE (Early Bird Access)
     Sent:       Thu, 12 Mar 2015 09:12:04 -0400
     From:       "- Madelyn Spencer-" <webinc1 O@inesites.net>

     Note:
     To make this LINK/Letter more functioning:
     Please Click "Not Spam" Above in your email client.

     You can unsubscribe at the very bottom of this email.



     Hi there,

     Here's Your Early-Bird Access to Live Profits.

     Live Profit is an unfair advantage
     in pumping Binary profits to the tune of
     $44,491 per MONTH for its users.

     PROVEN AND GUARANTEED

     If you've never made a penny in Binary before,
     this is EXACTLY what you've been looking for.

     Take 5 seconds to get your Early Bird Access:

     ==> ACCESS HERE

     Here arc the details:

       No Experience Necessary
     - Beginners Are Preferred
       No Fake Stats
     - No Fake "I-Click" Systems To Try
     - No Fake Actors
     - JUST REAL RESULTS
     - Live Proof and Live Case Studies
     - AND IT'S FREE

     You simply DOWNLOAD THE APP and GET PAID.

     Go here right now and get your ZERO cost Access:

     ==> CLICK HERE NOW

     REMEMBER: BEGINNERS ARE PREFERRED.




                                                                           114
                                                                    SEC-ONTRAPORT-E-0098508
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 117 of 200 PageID 1402




     If you're a beginner, you need to register
     and download the app now.


     - Madelyn Spencer




     "This email is in compliance with the U.S. CAN-SPAM ACT"


    You are receiving this message because you signed up with us to
    receive communications from one of our many products, websites,
    biogs or partners. If you no longer wish to receive these messages,
    unsubscribe by clicking on the link below.



     1538 Chigwell Lane South, Webster, New York 14580, United States


    If this email is unwanted or Spam, please forward this email with
    your comments to ( reportbox@inesites.net) for review.




                                                                                 115
                                                                          SEC-ONTRAPORT-E-0098509
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 118 of 200 PageID 1403




                             FILE PRODUCED IN NATIVE FORMAT




                                                                                116
Confidentiality Treatment Requested                                               GB-001 4143
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 119 of 200 PageID 1404



   [2/27/2015 4:33:02 PM] Grayson Brookshire: ok

   [2/27/2015 5:58:48 PM] Blake Barrett: ronnie launching again? (fail)

   [2/27/2015 6:15:16 PM] Grayson Brookshire: thats BS

   [2/27/2015 6:18:00 PM] Grayson Brookshire: lets see how long it takes him to pop into our 3 way that
   he never answered me on

   [2/27/2015 6:27:02 PM | Edited 6:27:46 PM] Blake Barrett: and im sure he won't be easy to get ahold of
   after the wedding/ honeymoon, etc... right when we launch (facepalm)

   [2/27/2015 6:27:32 PM] Grayson Brookshire: bad thing is Auton will HAM again... cause he dont know
   Ashley

   [2/27/2015 6:27:58 PM] Blake Barrett: yeah

   [2/27/2015 6:28:26 PM] Blake Barrett: you saw his reply-all already right?

   [2/27/2015 6:28:33 PM] Grayson Brookshire: na

   [2/27/2015 6:29:01 PM] Grayson Brookshire: geez

   [2/27/2015 6:30:21 PM] Blake Barrett: jana's freshmail inbox by any chance?

   [2/27/2015 6:30:59 PM] Grayson Brookshire: spam

   [2/27/2015 6:32:15 PM] Blake Barrett: (doh)

   [2/27/2015 6:32:53 PM] Blake Barrett: brb, dinner/etc

   [2/27/2015 6:36:12 PM] Grayson Brookshire: well.... tomorrow is last day of the month... reckon u can
   get me a buyer/clicker file Sunday?

   [2/27/2015 6:36:17 PM] Grayson Brookshire: so we can be ready for the big week?

   [2/27/2015 6:39:49 PM] Grayson Brookshire: http://www.liveprofits.co/?clickID=264743850

   [2/27/2015 6:39:55 PM] Grayson Brookshire: he getting ALL dem leads

   [2/27/2015 7:13:54 PM] Blake Barrett: live profits is ronnie's new one?

   [2/27/2015 7:14:20 PM] Blake Barrett: no difference from his other binary squeeze

   [2/27/2015 7:15:02 PM] Grayson Brookshire: yeah he is mailing it

   [2/27/2015 7:15:09 PM] Grayson Brookshire: its not a bad video

   [2/27/2015 7:15:55 PM] Blake Barrett: is the audio out of sync with the actor's lips, or is that just me?




                                                                                                          117
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 120 of 200 PageID 1405



   To:       Cody L Burgat[codyburgat@gmail.com]
   From:     awlist4082798@aweber.com
   Sent on behalf of:  --Binary Options News--
   Sent:     Sat 2/6/2016 8:28: 13 AM
   Importance:          Normal
   Subject: Fwd:Your Invitation is Pending for MAGNETIC PROFITS!!!

   Hey there,


   I know this is last minute but I need you to access your account ASAP.
   Magnetic Profit is already live and you are missing out on early sales!


   Don't worry, its very simple to use and we are here to hold your hand the whole way.

   As you have expressed your interest in using this free software I would personally like to
   invite you to complete your registration, if you haven't already, and secure your spot
   using the below link.


   >> Claim your SPOT right NOW.


   Thanks
   Binary Option News

                       Boulevard Suite 600 Atlanta Georgia 303330, USA
                                    Georgia Atlanta 30330
                                             USA

                            Unsubscribe I Change Subscriber Options




                                                                                          118
                                                                                          SEC-4MOST-E-0069648
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 121 of 200 PageID 1406



           1 -$2000 -Greg in top position, amazing support mate      ©
           2- $1000 -Baxters jumped in second place, doing great guys

           3- $750 - Mike Shah holding 3rd spot thanks for the heat

           4- $500 - Warren & Mike - thanks boys much appreciated

           5- $250 - Grayson and Blake - thanks for the heat guys

           6 - SU - cheers bud

           7- Rossi - thanks mate

           8- Sign inhere - thanks for the support ( get in touch)

           9- JP - thanks bro

           10- Chris Frev - thank you chris




           thanks to the rest of the guys!




           Grab your swipes here: http://magneticprofit.co/jv




           Affiliate link: http://xxx.magprofit.cpa.clicksure.com




           Thanksss

           Rich

           [2/6/2016 9:44:11 AM] SU: sending more !

           [2/6/2016 10:32:51 AM] Rich : Thanks SU

           [2/7/2016 6:30:20 AM] Rich : Hey Guys Day 3 Completely smashed it! Almost matching Day 1 incredible
           performance for a weekend ...




           The Brokers are truly Setting the standard and there is NO sign of slowing down




                                                                                                           119
Confidentiality Treatment Requested                                                                              GB-0004246
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 122 of 200 PageID 1407



           As more and more affiliates continue to join the party

           We have reached number 6 in the click-sure marketplace




           Cash Contest finishes on the 12th Friday and cash bonus finishes on Thursday 11th




           If you haven't yet HIT now is the PERFECT time to do so

           as we are picking up momentum!




           Current Leader board:




           1- $2000 - Greg incredible support mate still holding top spot

           2- $1000- Baxter's, thank you boys much appreciated

           3- $750 - Mike Shah thank you for the support

           4- $500 -Warren and Mike incredible support from the start much appreciated

           5- $250 - Ronnie and Martin great to have you guys on board - only getting started on $1.37 EPC

           6- Blake and Grayson - great support from the start guys

           7- Ian and Ian - thank you guys

           8 - Sign inhere - doing great (get in touch)

           9 - SU - thank you mate for your support

           10- JP - thank you bro keep sending the love




           Today is panning out to be another HUGE day!




           Grab your swipes here: http://magneticprofit.co/jv




                                                                                                             120
Confidentiality Treatment Requested                                                                           GB-0004247
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 123 of 200 PageID 1408



           Affiliate link here:




           http://xxx.magprofit.cpa.clicksure.com/




           Thankss




           Rich

           [2/7/2016 6:30:24 PM] .lmran: hey guys, this week's calendar launch is now LIVE!

           [2/7/2016 6:30:42 PM] .Im ran: genuinely looking very promising in testing

           [2/7/2016 6:30:52 PM] .lmran:   ======


           Your Swipes:




           http://zulanderhack.co/jv




           Your link:




           http://xxxxx.zulander.cpa.clicksure.com




           $20,000 CASH CONTEST




                                                                                              121
Confidentiality Treatment Requested                                                            GB-0004248
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 124 of 200 PageID 1409
 From: Blake Barrett [bbprofitz@gmail.com]
 Sent: Tuesday, January 12, 2016 12:22 PM
 To: Grayson Brookshire
 BCC: ronniemontano@gmail.com
 Subject: [JV] "Medallionaire App" Final Leaderboard


 Hey everyone thank you SO MUCH for all the
 love and support you've shown to us on our
 most recent launch. We are always so
 grateful for the love you guys send us.

 And know that as always we'll go 100% on
 your launches as well! Since everyone is
 pretty much recovering from all the parties
 here in Vegas, we'll keep this JV email
 short & sweet. Here is the final standings
 for our leaderboard:


 ********
 Final Leaderboard:
 1) $5000 - Mike/Steve Fapturbo
 2) $2500 - Warren & Mike
 3) $1250 - Greg S
 4) $750 - Chris F
 5) $500 - Craig K & Ashley T
 6) Cubd1
 7) lmran
 8) Mike A
 9) Ben S
 10) David A
 ********

 Thanks again everyone! See you at the
 Clicksure party tonight!

 Thanks,
 Blake & Grayson




                                                                           122

                                                                       MONTANO000243
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 125 of 200 PageID 1410
   About your "Midas Touch" .. Sent Thursday, March 3, 2016 View as plaintext




               Remember the legend of King Midas?

               Everything he touched, turned into GOLD.

               Well you can fire your alch~mist, because now there's a
               brand new app that wields the same legendary power.

               The Midas Touch App has all eady turned 100 ordinary people
               into veritable millionaires. A nd today is YOUR TURN to use it.
               But you've got to hurry, beo:ause there's only a few spots left!




                                             I
                                      ~idas
                   See More About The -  -- Touch
                                             - - Here
                                                  --




               All the best,
               Sean Willows




   Powered by A Weber Email Marketing




                                                                                  123
Confidential                                                                       GB-0001200
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 126 of 200 PageID 1411
 From: Chris Freville [chris@web20stampede.com]
 Sent: Thursday, March 03, 2016 1 :24 PM
 To: chris@6figureswithchris.com
 Subject: [JV] Midas Touch - Could it be any CLOSER??
 Important bee to my closest J. V. 's and friends .. (if you want removing let me know)


 Hi guys,

 Day 4 of Midas Touch has been our BEST DAY EVER!

 Word is getting round how well MTA is converting and affiliates are jumping on board to get a piece of the
 action ...

 If you haven't promoted yet (or if you've only sent a bit) then NOW is the time to BLAST HARD again
 before the weekend kicks in. I promise you'll not be disappointed as this baby converts.

 JV page
 http://midas-touch.co/jv /

 Affiliate link
 http://YOURID.midastou.cga.clicksumcom

 A Big Thank You to everyone that's promoted so far - I do realise we're not the only launch happening
 this week but your support has not gone unnoticed and I will be there promoting your offers super hard.

 The $11,000 Cash Leaderboard is HOTTING up and places are changing all the time ...

 1. lmran $5,000 - only 3 ahead, can you hold on?
 2. Ronnie & Martin $2,500 - only 3 behind, wants to win 1st!
 3. Greg $1,500 -4 up, can easily go higher!
 4. TIED Mike S $750
 4. TIED Mike C & Warren $750
 6. Kieran $250 - 1 behind
 7. Ian R & Ian S $100-1 behind
 8. David Blaze $100 - 2 behind
 9. Matt & Phil Benwell $100
 10. Fred & Glynn $100

 Just outside the top 10 we have ...
 Grayson & Blake, Craig K, Team GTA, JP, Ben S, Steve Fox, Baxters, Gary A, Rich W & Chris X,
 Robbie TT, Aaron D, Antonio, Paul Land many more

 Thanks again to everyone for your support.

 I can't wait to hit ALL your offers back super hard!

 Cheers,
 Chris




                                                                                                     124

                                                                                                MONTANO000290
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 127 of 200 PageID 1412




     From:      support <support@welcomeprosper.com>
     To:        "foued@ontraport.com" <foued@ontraport.com>
     Subject:   (2nd Notice) Congratulations, You've WON


     CONGRATULATIONS!

     You've WON access to a brand new
     money generating software app

     Here's your Brand New Autopilot App Download

     Are you ready to make up to $2,812.57 per DAY?

     Here it is ... Just for you ... Until tonight

     Check it out and you can thank me later

     All you need to do now is confirm
     your invite email on the next page

     Download the software after that

      Support




                                                                           125
                                                                    SEC-ONTRAPORT-E-0005832
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 128 of 200 PageID 1413




                                                                           126
                                                                    SE C-ONTRAPORT-E-0005833
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 129 of 200 PageID 1414




               BERRY MEDIAWORKS 2016
               DATE     CLIENT                PROJECT
                  1/5/16 MENI ISRAEL          CENTUMENT
                  2/2/16 TIM ATKINSON         PUSH MONEY
                 1/10/16 MIKE SHAH            VIRTUAL INCOME
                 1/15/16 MIKE AUTON           FORTRESS
                 1/31/16 TAL TOLMOV           COPY BUFFETT
                 2/15/16 MENI ISRAEL          CITIDEL
                 2/15/16 MENI ISRAEL          ALTRONIX
                 2/28/16 MENI ISRAEL          TRADE X CONFIDENTIAL
                 2/28/16 MENI ISRAEL          TRADE TRACKER PRO
                 2/16/16 BEN SWANSON          AMISSIO
                 2/16/16 MICHAEL CLAPCOTT     INCOME UNLIMITED
                 2/17/16 ANTONIO              MILLIONAIRES CLUB
                 2/18/16 TAL TOLMOV           PROFIT UNLIMITED
                 2/28/16 MENI ISRAEL          TRIANASOFT
                  3/5/16 TAL TOLMOV           CLOUD TRADER
                 3/12/16 MIKE SHAH            DREXEL CODE
                 3/20/16 TAL TOLMOV           INSTANT CASH APP
                  4/5/16 MIKE SHAH            SNOW PATROL
                 3/25/16 MJ BELDA             BINARY INTERCEPTOR
                 4/10/16 PAUL LIBURD          ALIVE IN 5
                 4/10/16 TAL TOLMOV           VARIOUS STUFF
                 4/15/16 MIKE SHAH            LIE DETECTOR
                 4/15/16 PATRYK               NESDEK
                 4/15/16 RONNIE MONTANO       BINARY INTERCEPTOR 2
                 4/15/16 TAL TOLMOV           INSURED OUTCOME
                 4/15/16 GREG WOOD            FREE MONEY SYSTEM
                 4/18/16 TAL TOLMOV           MILLION DOLLAR CHALL
                 4/25/16 WARREN BROWN         HEDGE FORMULA
                 4/26/16 MICHAEL CLAPCOTT     PROFITS INFINITY
                 4/29/16 MIKE SHAH            BROOKS BLUEPRINT
                 4/29/16 ANTONIO GIACCA       PERPETUAL FORMULA
                  5/5/16 CRAIG KAYE           GPS TRADER
                  5/5/16 LEONARDO PINTO       TERRAN CAPITAL
                  5/6/16 PATRYK PONZYNSKI     TENFOLD FINANCE
                 5/14/16 TAL TOLMOV           REGAL WEALTH
                 5/15/16 MIKE SHAH            AZURE METHOD
                 5/25/16 MIKE AUTON           DISRUPT TRADER
                 6/15/16 RONNIE MONTANO       MOBILE BINARY CODE
                 6/15/16 MIKE AUTON           COBALT MILLIONAIRE
                 6/15/16 ANTONIO GIACCA       QUANTUM CODE
                 6/15/16 TAL TOLMOV           NAVSTAR
                 6/15/16 TAL TOLMOV           SAFEGUARD
                 6/15/16 MENI ISRAEL          BANK TRADER BOT
                 6/15/16 MENI ISRAEL          RAT RACE
                 6/15/16 PAUL LIBURD          QUICK CASH METHOD
                 6/25/16 MIKE SHAH            SHEPARD SDP
                 6/25/16 BEN SPARROW          GEMINI APP
                 6/22/16 LEE WALKER           MIRROR TRADER
                  7/5/16 MENI ISRAEL          MMC




   CONFIDENTIAL                                                             127
                                                                     BMW 000609
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 130 of 200 PageID 1415




                 7/5/16 MENI ISRAEL          MPP
                 7/5/16 ANTONIO GIACCA       ZERO LOSS
                 7/5/16 MICHAEL CLAPCOTT     MAXIMUS PROFITS
                8/31/16 RONNIE MONTANO       CENTUMENT REDUX
                8/31/16 MICHAEL CLAPCOTT     PROFITS PERPETUAL
                 9/9/16 MENI ISRAEL          SNAPCASH
                9/12/16 TAL TOLMOV           INSTANT CASH CLUB
                9/12/16 PATRYK               ONE TOUCH AND LOTTERY
                9/12/16 PAUL LIBURD          CHARITY PROFITS APP
                9/16/16 CRAIG KAYE           OPTICAL SIGNAL
                9/16/16 LEONARDO PINTO       X-IT APP
                9/18/16 WARREN SHAW          AUTOMATA FORMULA
                9/22/16 TAL TOLMOV           DREAM CATCHER
                10/5/16 STEVE COOPER         AURUMATECH
               10/12/16 MENI ISRAEL          WIKITRADER
               10/26/16 ANTONIO GIACCA       THE ORION CODE
               10/29/16 CRAIG KAYE           MULTIPLEXER
                11/1/16 KEIREN GILL          ROYCE CODE
                11/5/16 GREG WOOD            FREE MONEY SYSTEM
                11/8/16 TAL TOLMOV           SWARM TECH
                11/8/16 TAL TOLMOV           PROFITBALL
                11/9/16 TAL TOLMOV           PENNY MILLIONAIRE
               11/15/16 CRAIG KAYE           ONASSIS
               11/23/16 CRAIG KAYE           ZEUS
              11/31/16   MENI ISRAEL         NUVO FINANCE
                12/2/16 TAL TOLMOV           OBCASIO
                12/8/16 BEN SPARROW          RUBIX FORMULA
               12/15/16 MIKE AUTON           LAZY TRADER
               12/17/16 ASHLEY               PROVE MY PROFITS
               12/18/16 ASHLEY               JARVIS FORMULA
               12/22/16 WARREN BROWN         PLENITUDE
               12/29/16 CRAIG KAYE           SEQUENCE MULTIPLIER
               12/29/16 CRAIG KAYE           TESLER FORMULA
               12/31/16 TAL TOLMOV           10K EVERY DAY




   CONFIDENTIAL                                                             128
                                                                     BMW 000610
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 131 of 200 PageID 1416



               Subject:

               GLMedia asked you to join ...

               Body:

               GLMedia has gone above and beyond the expectations of
               any other binary trading software developer and created
               what is known as the Overnight Profits App. This unique
               software app was created user friendly enough for any
               experienced member to make thousands of dollars overnight
               while setting up the trades 7 minutes each day.

               Does that sound interesting?

               Please go below and enter your details for your free broker
               account to get started.

               »LINK«

               Please reach out if you have any questions at all. Our
               support team will respond within hours of your request.

               Your Name




               Subject:

               Overnight Profits request in {!geo_city}

               Body:

               Gregory Leeds has given us access to his development teams
               Overnight Profits App. New members are raving and I can certainly
               see why considering users this week have seen $1500-$6000/day
               earnings using its automated trading sequence. Most times I'd say
               no rush but free membership seats are filling fast and it's simply
               too easy to pass up on ....

               Please go below to see all the details then at the end if you are
               interested create your account so their team can sync your account
               with the Overnight Profits App and have you earning by the morning!

               »LINK«

               Kind regards,




                                                                                     129
Confidential                                                                          GB-0000136
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 132 of 200 PageID 1417




               Your Name




               Subject:

               An Alpha User sent you a request ...

               Body:

               Hi there ...


               I'm currently an alpha user of the Overnights Profit App sending
               you a request to join in on the beta testing phase! Luckily at this
               time alpha and beta testers get in for free and get to keep the
               $1500-$6000 a day in profits the software app generates.

               I urge you to watch this short video how other users are plugged
               in working 7 minutes a day and generating thousands daily. If
               interested get started NOW before all spots are full and the testing
               phases are complete and monthly member fees begin. Today's
               registrars have a lifetime exemption of fees.

               »LINK«

               Also rest easy knowing their support team is available to respond
               to your emails 10 hours a day if you need assistance.

               Your Name




               Subject:

               Where have YOU Been?

               Body:

               That may be the question your boss asks you when you are late for work right?
               He asks that simply because when you aren't there no progress is being made
               in your daily routine. And when you're not making progress, most likely no
               money is being made for the company.

               You've already shown interest in earning online so I wanted to introduce to you
               that J.O.B. (online resource) that doesn't require your presence to earn you money ...




                                                                                                        130
Confidential                                                                                             GB-0000137
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 133 of 200 PageID 1418




               Overnight Profits was developed by GLMedia to work for you while
               you sleep. By work I'm talking about thousands of dollars of
               earnings with the click of a few buttons before bed. Please go
               now and open your no cost broker account and we'll sync the
               software immediately so you can get started earning while you
               aren't even around to monitor ... so please ... get setup and take
               yourself a nap.

               »LINK«

               Bests,

               Your Name




               Subject:

               Make money while you sleep?!

               Body:

               You don't know how excited I am every morning to flip back the
               covers, slip on my slippers and run to the computer to see my earnings
               I've made overnight ... while I was sleeping!


               Overnight Profits App by GLMedia is like nothing I've ever seen before
               and while I'm uncertain exactly how it all works, all I can say is it does!


               Night after night this churns out huge pay"nights" for me and I wanted
               to send you this video below so you too can experience the rush!


               Check it out here ...

               »LINK«

               Let me know if you have any questions.

               Your Name




                                                                                             131
Confidential                                                                                  GB-0000138
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 134 of 200 PageID 1419



           [3/6/2014 12:51:38 PM] *** Ashley added Grayson Brookshire***

           [3/6/201412:51:40 PM] Tim Atkinson: Bringing the spam son!

           [3/6/2014 12:52:04 PM] yossi.ben.avraham: welcome mate

           [3/6/2014 12:52:06 PM] Ashley: I think a lot of you guys know Grayson, he's sent MEGA traffic to my
           launch over the last 24 hours .. A definite playyaaa in the team!

           [3/6/2014 12:52:13 PM] Grayson Brookshire: well well

           [3/6/2014 12:52:57 PM] Grayson Brookshire: buncha damn scammaz in here

           [3/6/2014 12:53:05 PM] Tim Atkinson: Grayson was my top affiliate on push button millionaire. Sent
           over 100k clicks! Mad respect

           [3/6/2014 12:53:46 PM] Grayson Brookshire: i didnt have a choice ... it kept giving my CS account long
           ass bars

           [3/6/2014 12:53:49 PM] Tim Atkinson: Yeah this group is a who's who of FTC most wanted (bandit)

           [3/6/2014 12:53:58 PM] Ashley: LOL

           [3/6/2014 12:54:17 PM] Grayson Brookshire: u guys mind if I add my partner in here?

           [3/6/201412:54:19 PM] Grayson Brookshire: Blake Barrett

           [3/6/2014 12:55:00 PM] Grayson Brookshire: were trying to get more into the forex/binary stuff ... we
           seem to be out of the loop on when you guys launch etc

           [3/6/2014 12:55:58 PM] Tim Atkinson: The guys in this group are the only friends I got lol ! Love these
           crooks lol bring Blake in

           [3/6/2014 12:56:41 PM] *** Grayson Brookshire added Blake Barrett***

           [3/6/2014 12:57:06 PM] yossi.ben.avraham: welcome bbprofitz

           [3/6/2014 12:57:14 PM] Liam Baxter: Welcome fella's!

           [3/6/201412:57:18 PM] Blake Barrett: sup fellas:-)

           [3/6/2014 12:57:28 PM] Grayson Brookshire: most you guys know blake ... he's been around longer than
           me and taught me the ropes of spam min

           [3/6/2014 12:57:32 PM] Grayson Brookshire: most people dont know that

           [3/6/2014 12:57:36 PM] Grayson Brookshire: :x




                                                                                                                     132
Confidentiality Treatment Requested                                                                                   GB-0004580
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 135 of 200 PageID 1420




           Hoplink:

           http://affuser.overnightp.cpa.clicksure.com

           ********




           Thanks so much to everyone who has sent traffic so far. We really appreciate all the love you've shown
           us & can't wait to reciprocate :-)




           Thanks everyone!

           Blake & Grayson

           [9/23/2015 10:39:17 AM] Grayson Brookshire: Hey guys just a mid day update on the

           Overnight Profits Leaderboard. Thanks

           again for everyones support.




           1.) $5,000 Chris F./Craig K.

           2.) $2,500 Mike S./Antonio

           3.) $1.000 Warren/Mike C.

           4.) $750 Greg S.

           5.) $500 Ronnie

           6.) $250 Mike A.

           7.) Baxters

           8.) lmran (tied)

           8.) Simon J. (tied)

           10.) Ian/Ian. (tied)

           10.) Aaron Darko. (tied)




                                                                                                              133
Confidentiality Treatment Requested                                                                                 GB-0007084
                                   Case
                                    Case6:18-cv-01606-GAP-GJK
                                         6:18-cv-01607-GAP-GJK Document
                                                                Document101
                                                                         72-12Filed 11/21/19
                                                                                 Filed 05/16/19Page 13612ofof200
                                                                                                 Page         33 PageID
                                                                                                                 PageID 1421
                                                                                                                        892




From: Grayson Brookshire [gtbrookshire@gmail.com]
Sent: Tuesday, September 29, 2015 7:01 AM
To: Blake Barrett
BCC: ronniemontano@gmail.com
Subject: [JVs] Overnight Profits Final Leade rboard

Hey guys,

First off Blake and I want to thank everyone
who came out to support Overnight Profits!

Without your loyalty we would have never pushed
to #1 on the Launch Offers of Clicksure and
for that we are truly grateful. We're excited
about the relationships we've built in the
community and realize that we can't do this alone!

That being said we want to reward our top JV's with
their prize money! Below is the top 10 leaderboard
from our $10k launch week competition.

1.) $5,000 Chris F ./Craig K.
2.) $2,500 Warren/Mike C.
3.) $1 .000 Ronnie
4.) $750 Mike S./Antonio
5.) $500 Greg S.
6.) $250 lmran/lan
7.) Mike A.
8.) Avi
9.) Baxters
10.) Phil M.

Please let us know which CSID's you want these
prizes distributed.

We had some major holidays during the week and we
feel we pushed through them with success. Remember,
Overnight Profits is still live and kicking and
any continued support is greatly appreciated . We
feel our support staff is second to none and we
won't stop answering emails until the last lead enters
their info. We WILL push your traffic to convert!

Thanks again,

Grayson and Blake




                                                                                                                                               MONT ANO000475

                                                                                                                               CFTC-18-cv-01607-GAP-GJK-000004655
                                                                                                                                                                134
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 137 of 200 PageID 1422



            Congratulations you are one of the first 100 members!

            Aren't you excited? You are now on a runaway fast track to make $2,136 every day!
            By the end of the week you should be able to have at least $12,500 just by signing up
            now and turning on your Peak Profits Formula. You can buy yourself a pretty decent
            car with cash in just a month from now right?

            But before you thinking on what to spend your future money on I need you to listen
            closely! Your spot is NOT secured just yet until you've successfully created your
            account on this page!

            So how do you make sure your Ferrari, AMG or BMW isn't going anywhere ... ? How do
            you prevent your spot from being taken by another member and let him drive of with
            your future car...?

            Well as I told you on the previous page my Peak Profits Formula is a trading software
            which is intended to fully trade on your behalf without room for errors. Obviously this
            requires at least a trading account for my software to sync with.

            Sounds difficult? Not really, it's pretty easy and I'll be guiding you along the way.
            If somehow you are failing to create a trading account on this page, just send me an
            email and I'll be happy to create an account on your behalf!

            Below this video you should find a form that requires your attention, Please enter all
            your information in the form below! If for some reason your form is not shown,
            please try a different browser such as Ch rome or Mozilla Firefox.

            By entering these details my software will create an account for you at the broker
            and of course at Peak Profits Formula. Both the credentials are identical for the
            broker as for the Software!

            Peak Profits Formula will assign to one of two or three brokers that support you
            language and location and it will also install a line of code.

            Unfortunately some brokers are not able to participate simply because they do not
            support the line of code we need to install. This line of code is essential for my Peak
            Profits Formula to communicate with your trading account. This way it can make
            trades on your behalf, even when you are not logged on!

            As the win rate increases very slowly I've already created multiple accounts at
            multiple brokers in order to speed up the process. This way it was easy for me to
            figure out what brokers do perform and what brokers are causing headaches!

            I'll be happy to inform you that I've already threw out every broker that was
            aggravating to withdraw from or that didn't perform like the others did!




                                                                                                      135
Confidentic1I                                                                             GB_BB-CFTC-0000214
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 138 of 200 PageID 1423



           This way you are perfectly safe to create an account at any broker my software picks
           for you as you are certain this broker will not cause you any hassle or won't perform.

           Also because these brokers do support the line of code, you do not have to spend the
           entire t ime behind your computer or smart phone. Just simply log in to my Peak
           Profits Formula, set the amount per trade and hit it! Just a simple on and off button.

           In the next video I wil l be showing you exactly how the software works!

           I will show you step by step how to fund your account, how to set the amount per
           trade and how to turn on the Peak Profits Formula!

           At this point you just need to create an account by fill in the form below.

           Once your account has been successfully created, my Peak Profits Formula will
           redirect you to your personal account.

           You will also receive an email that contains your login credentials for the Software. So
           hurry up as we are just wasting time and money here!

           Enter all of your details in the form now to create the account and I will guide you
           again on the next page with another video! Create your account RIGHT NOW and
           secure your spot!

           Good luck!




                                                                                                      136
Confidential                                                                             GB_BB-CFTC-0000215
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 139 of 200 PageID 1424
 From: Blake Barrett [bbprofitz@gmail.com]
 Sent: Wednesday, July 01, 2015 1 :09 PM
 To: Grayson Brookshire
 BCC: ronniemontano@gmail.com
 Subject: [JV] Peak Profits Formula - Day 3 Leaderboard


 Day 3 was AMAZING! Lots of JVs reported to
 us that they saw their best EPC's yet. We're
 continuing to follow up HARD with your leads,
 and we're continuing to pound these brokers
 hard so they don't quit.

 Plenty of JVs are also starting to see their
 traffic mature. We had several JVs make four
 figure commissions today without sending a
 single new click! Our followups are in place,
 the brokers are calling, and after that, they
 are calling again LOL.

 This offer is going nuts right now, so grab
 your links & queue up hard!

 ********
 JV Page:
 http://peakprofitsformu!a.com/jv/

 Hoplink:
 http://affuseq;,eakprof.cpa.dicksure.com
 ********



 *** Day 3 Leaderboard ***
 1) Mike S & Antonio. - $5000? - Duo leading since day 1 !
 2) Ronnie M. - $2500? - Pounding us during his own launch!
 3) Chris F. - $1000? - Great support as always
 4) Ben S - $750? - Fresh off a CS#1 lookin to make his move
 5) Travis S - $750? - Great support from the start
 6) Mike A. - $250? - Slowly dipping out of the prize money:-(
 7) Avi - Killer clicks .... absolutely crazy LOL
 8) lmran - we had to wake him up but he's climbing!
 9) Ian/Ian - Only 1 FTD away from moving up
 10) David Blaze - Crazy EPC and just getting started:-)

 Just outside the top 10 we've got some big
 names, all looking to make their move into
 the leaderboard!

 Now is the time to send :-)

 If you need any additional swipes, or
 anything at all, please hit us up!

 Thanks guys!
 Blake & Grayson



                                                                           137

                                                                       MONTANO000311
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 140 of 200 PageID 1425




                                                                           138
                                                                       MONTANO000312
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 141 of 200 PageID 1426



           Mike

           [1/24/2016 11:58:43 PM] Rich : blasting Mike

           [1/25/2016 2:18:01 AM] Chris Freville: sending now mike!

           [1/25/2016 3:19:42 AM] JP: sending (flex)

           [1/25/2016 4:31:56 AM] * Kieran Gill: loading up now

           [1/25/2016 4:32:19 AM] Ashley B: sending now Shah

           [1/25/2016 4:34:00 AM] spud5706: same, good luck

           [1/25/2016 5:22:26 AM]     ***   Puglife has renamed this conversation to "BINARY -
           http://www.phoenixtrading.co/jv"      ***
           [1/25/2016 2:12:43 PM] Craig K: Blasting bud

           [1/25/2016 5:58:42 PM] Greg: Great offer Mr.Shah

           [1/25/2016 11:42:28 PM] Mike S: Hey guys,




           WOW!! Thanks for an amazing start! We haven't been live for 24 hrs, and already epcs, and traffic are
           great. We are already Clicksure #6, and climbing FAST:)




           This baby has #1 written all over it. And as always all that is going to be returned to you guys several
           folds, so keep hammering:




           ==» http://www.phoenixtrading.co/jv




           The Phoenix Launch is killing it, so there's a boat load of money to be made!




           Just ask around and you'll hear about the rocking EPCs!




           And on that note, I want to announce a MEGA $20,000 competition, yes $20,000 !!!

           (Ends Clicksure Midnight Feb 8th)




                                                                                                                      139
Confidentiality Treatment Requested                                                                                    GB-0004223
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 142 of 200 PageID 1427




           And without any delay, here's the first leaderboard:




           1st Place : $10,000 - Ronnie Montano - Fucking beasting his way@ #1 with an insane EPC




           2nd Place : $5,000 - Greg S - Insane # of hops and every hop is over $1, Polish Maestro, only a few away
           from top




           3rd Place: $2,500 - Ben S - Fresh off a launch, sweet EPC on them new leads!




           4th Place: $1,000 - Chris F. & Craig K - Going to make a run for #1? :)




           5th Place: $500 - Antonio G - I like the spam :)




           6th Place: $250 - Grayson & Blake - Come on, you got more firepower than this!!




           7th Place: $150 - Ian R. & Ian S. - Keep them hops coming ..




           8th - 10th Place : $50 - Avi, Im ran, Kieran tied




           And literally so many people right there!!




           ==» http://www.phoenixtrading.co/jv




           Keep on hammering!




                                                                                                                140
Confidentiality Treatment Requested                                                                                   GB-0004224
                              Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 143 of 200 PageID 1428




 From:                                         newsub@getresponse.com on behalf of James Binary
                                               < support@thebinaryrevolution.com >
 Sent:                                         Tuesday, July 22, 2014 5:55 AM
 To:                                           Member
 Subject:                                      Wanna know a secret? :)



 Its a secret club ... Actually they call

 themselves the Secret Wealth Club and they

 are looking to take on new students to

 prove their methods of online income work

 for ordinary people!

 See a few testimonials here and take action

 before it is too late!

 ==>> CLICK HERE NOW

 To Your Success,

 Jason


 Oxford Street, 1221, London, United Kingdom



                                                                                                    Powered




                                                                                                  ATKINSON141
                                                                                                           0002177
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 144 of 200 PageID 1429



               [5/24/2014 2:50:25 PM] *** Grayson Brookshire added Blake Barrett***

               [5/24/2014 3:00:38 PM] *** Grayson Brookshire added ANTON IO***

               [5/24/2014 3:01:15 PM] Grayson Brookshire: Hey Antonio wanted to make this Iii 3 way for when u got
               back online about what you/I mentioned earlier about a launch

               [5/24/2014 4:59:41 PM] ANT O N I 0: heya sup guys, yeah sounds good talk in a big need to get off but
               ill be back in few hrs

               [5/25/2014 7:31:01 PM] Grayson Brookshire: Iii disappointed to see all those leads we cookied this
               weekend will be at $200 instead of $250 ... is this for the IM launch week or something?

               [5/25/2014 7:41:46 PM] ANT O N I 0: yeah we turning it over but if you still promoting ill leave you a
               $250 bro

               [5/25/2014 7:41:56 PM] A N TO N I 0: so for you stays $250, ok?

               [5/25/2014 7:42:13 PM] Grayson Brookshire: yeah man we hit all weekend and was gonna turn her up
               tomorrow again

               [5/25/2014 7:42:24 PM] Grayson Brookshire: payment4u is our ID

               [5/25/2014 7:42:27 PM] A N TO N I 0: ok cool then $250 it is thank you

               [5/25/2014 7:42:31 PM] Grayson Brookshire: no ...

               [5/25/2014 7:42:31 PM] ANT O N I 0: so don't worry

               [5/25/2014 7:42:33 PM] Grayson Brookshire: thank you

               [5/25/2014 7:42:38 PM] Grayson Brookshire: :)

               [5/25/2014 7:42:44 PM] ANTON I 0: nah thanks to you man!!!

               [5/25/2014 7:43:11 PM] Blake Barrett: (whew)

               [5/25/2014 7:43:47 PM] Blake Barrett: hey man lets talk as soon as you get a chance & get this current
               launch behind you

               [5/25/2014 7:44:04 PM] Blake Barrett: i know you & paul obviously have a tight relationship & we don't
               want to do anything to jeopardize that

               [5/25/2014 7:44:10 PM] Blake Barrett: but grayson & i have never launched a binary

               [5/25/2014 7:44:18 PM] Blake Barrett: and we think we could pull some pretty good binary & IM
               support




                                                                                                                    142
Confidential                                                                                                            GB-0001576
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 145 of 200 PageID 1430



               [8/3/2014 9:29:36 PM] Grayson Brookshire: (facepalm)

               [8/4/2014 7:03:56 AM] Grayson Brookshire: please delete the dates all together from the JV page if u
               dont have a new image made

               [8/4/2014 4:58:05 PM I Edited 4:58:46 PM] Grayson Brookshire: we ready for me to announce the
               leaderboard?

               [8/4/2014 5:19:22 PM I Edited 5:22:48 PM] Grayson Brookshire: Hello super affiliates!




               I can't begin to express my gratitude for

               everyones support for the Secret Wealth Club.




               We ended up with a killer offer and paid out tons

               of money to you guys that supported! Thanks

               to each and every one of you!




               As I said in my morning email the top spot

               was super close and came down to the wire

               with Mike "The Hopster" Shah taking home

               the top $5k prize!




               Special thanks to my boys Ronnie and Jimmy

               for the insane traffic as well Tim Atkinson

               for firing up his spam machine for me ....




               Below is the top 10 rundown ...




                                                                                                                  143
Confidential                                                                                                          GB-0001682
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 146 of 200 PageID 1431



               1: ($5,000): Mike Shah




               2 : ($2,500) : Ronnie and Jimmy




               3 : ($1,500) : Tim Atkinson




               4 : ($1,000) : Antonio




               5 : ($750) : Morrisons and Timmy




               6 : ($500) : lmran




               7 : ($250) : Paul Liburd




               8 : ($100) : Ben / SU




               9 : ($50) : Marc Sa




               10: ($25) : Travis S.




               Just outside the top 10 were Socrates, Joe

               Walter, Greg S., Kieran, Jack Taylor and Andrew

               Coore!




               Thanks also goes out to my "leaderboard partner"




                                                                                 144
Confidential                                                                       GB-0001683
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 147 of 200 PageID 1432
 From: Blake Barrett [bbprofitz@gmail.com]
 Sent: Tuesday, February 09, 2016 8:01 AM
 To: Grayson Brookshire
 BCC: ronniemontano@gmail.com
 Subject: [JV] Stark Trading System - FINAL LEADERBOARD!


 Hey everyone, thank you SO MUCH for our great
 launch. The amount of traffic we received was
 simply incredible and we cannot thank you all
 enough. We know your time is super busy, so
 we will get straight to the leaderboard ...

 Final Leaderboard Standings:
 1) $5000 - Ronnie & Martin - incredible traffic
 2) $2500 - Greg S - our favorite polish marketer!
 3) $1000 - Chris F & Craig K - always there for us
 4) $750 -Warren & Mike C - Great finish
 5) $500 - Fred & Glynn -Awesome support guys!
 6) $250 - Mike A - Always in our top 10! thanks!
 7) Ian R & Ian S - Great traffic fellas!
 8) "MMMoney" - not sure who you are, please reach out!
 9) Cubd1 - insane EPC throughout the contest as always
 10) Baxters - great support! be sure to hit their new one!

 Prizes will be paid out today just as soon as
 we figure out which CS IDs to send them to. For
 now, please make sure you support the other
 great launches going on this week. We are seeing
 some of the best EPC's we've seen in a really
 really long time with these offers out this week!

 Baxters - Tauribot:
 http://tauribot.com/JV

 lmran - Zulander Hack:
 http://zu!anderhack.co/jv

 Kieran - Millionaire Replicator:
 http://mi!!ionaire-rep!icator.corn/iv


 Thanks so much again!
 Blake & Grayson




                                                                           145

                                                                       MONTANO000333
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 148 of 200 PageID 1433




   -
   To Li



   Make sure you watch all 5 minutes of this video to see LIVE proof of how
   this system works.

   Trust me… You do NOT want to miss this

   I’m going to show you Live Proof of how to make at least $500 Today…

   AND EVERY DAY!!

   And for a few qualified new members, I’m going to expose a CellPhone Web
   App that will amplify your earnings from this system and turn your bank
   account from this [show small bank account] to this [show big bank account]
   in just the next 30 days.

   I guarantee that you will use this mobile web app more than you use
   facebook, twitter, or instagram.




                     -
   Why? Because neither facebook, twitter, nor instagram will make you
   money every day [chuckle]

   And, I’m going to give this to you for FREE… If You qualify!

   So grab a pen and paper. You’re about to be blown away! [Wait 1 second]

   Your decision to invest $10 into your future is about to pay off 10,000 times
   more.

   So Congratulations, you’re about to become filthy rich with this never seen
   before unfair advantage.




   So OK… I’m sure you guys know who Warren Buffet is right? [show
   picture of Warren Buffet]                                       -
                                                                             146
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 149 of 200 PageID 1434




   For those of you that don’t, he is the #3 richest man in the world, worth
   $44 BILLION Dollars




   -
   No no… I’m not claiming that I can help you become a Billionaire.
   [chuckle]

   I just want to put things into perspective for you.

   Warren Buffet made his Billions by leveraging the financial market.

   It’s a true fact that the majority of millionaires and billionaires in this
   world made their money from trading stocks, forex, commodities, or indices.

   Why do you think that 99% of Stock Brokers are Millionaires?

   They became FILTHY RICH by being handed intelligent and informative
   information by SYSTEMS that are not available to the public…

   UNTIL TODAY!!!

   [Timer at the bottom of the screen counting to the 60SecondsVideo proof …
   “ Min:Seconds to Live Proof of How Much You Make in 60 Seconds Flat “
   (Dim to 30% after 10 seconds)]



   Listen… what you know about trading Stocks, Forex, Comodities, and
   Indicies was designed for the average individual to LOSE so that the “Big
   Banks” and the “Big Boys” that use sophisticated trading softwares can
   WIN.

   But Today… That all stops!

   It’s time for YOU to be as FILTHY RICH as the top 1%

   Leveraging the financial market has become much easier and much
   more lucrative than what you have been taught.

   And TODAY, I’m going to blow the lid WIDE Open…




                                                                           147
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 150 of 200 PageID 1435




   I’m going to LEVEL the playing field to give you a chance to be one of the
   super-rich if you are one of the few new members that qualify!!!

   Especially now, in this volatile market that we live in right now…

   you would be surprised that more and more people are becoming
   Millionaires overnight.

   As a matter of fact over 500,000 NEW people became Millionaires Last
   Year Alone.

   I’m not kidding when I tell you that Majority of us became Millionaires by
   leveraging the financial market, just like what I’m about to show you.

   So ask yourself this question… Why aren’t YOU doing it???

   You know what… It’s Ok.… you’re not to blame… It’s NOT YOUR fault…

   Traditional ways of trading Stocks, Forex and other securities, takes days of
   research and insider knowledge on the stock that you want to trade.

   Unless you’re a sophisticated stock trader or a Wall Street Fat Cat working
   for a Bank, there is a huge learning curve.

   Traditional ways of trading involves hours of studying news, charts, and
   Newspapers.

   It involves risking $5,000 to $20,000 a day to be a good day trader.

   And at the end of it, you’ll be lucky to make between Half of a % to 5%
   in profit.

   It was designed for the average individual to LOSE

   So that the big boys in Wall Street and the Big Banks can WIN




                                                                             148
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 151 of 200 PageID 1436




   Let’s face it… Although the financial market is the #1 market that is
   responsible for creating mega multi millionaires and billionaires, most
   don’t even touch it because of the learning curve of trading stocks,
   commodities, forex and indicies.

   Well… TODAY that all changes!       There is no longer a learning curve.

   Today, I’m blowing the lid wide open and exposing these greedy Wall
   Street Fat Cats and Unfair Banks.

   Today, I’m going to expose the SAME STRATEGY that these Millionaire
   Stock Brokers and Greedy Banks use… to suck up all the money in the
   world, only to buy themselves Lamborghinis and Mega Yachts

   It’s called Binary Options and it’s the most simple System to use to leverage
   the Financial Market.

   There’s NO more need for hours of research.

   NO more analyzing company revenues and profits.

   NO more need for watching the news to make an educated decision of
   how much stock to buy and at what price and when to sell them.

   Instead… NOW… with this System, you just need to determine if the stock
   will rise or fall based on POPULAR CHOICE.

   That’s right, It leverages the intelligence of thousands of traders’
   decisions as a majority.

   All you have to do is copy their decision and copy their BIG profits.

   If the majority of the traders, determine that the stock will go up in the
   next 60 seconds, you press the “UP” Option Button… And If the
   majority of the traders, determine that the stock will go down in the next
   60 seconds, you press the “DOWN” Option Button. And with each
   correct decision, you make between 70% to 80% profit….




                                                                             149
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 152 of 200 PageID 1437




   And let me make this crystal clear… it doesn’t matter whether the stock
   price goes up or if the stock price goes down…

   As long as you pick the right direction, you make between 70% to 80%
   profit!!

   And… It doesn’t matter if the stock price goes up or down by less than
   half of a %

   you still make 70% to 80% profit.

   Watch this system in action.

   [play Single60sec.mp4 Please have actor read the copy in sync with the
   actions of the video]
   You see this account. It currently has $422 Dollars in it.

   For this example we are going to trade in the forex market

   To be exact, Australian Dollars to the US Dollars

   Here you will see a dynamic scale that is based on Trader’s Choice

   It is based on the cumulative decisions of thousands of traders that are
   trading on this currency exchange.

   It’s where you get to leverage the knowledge of THOUSANDS of
   sophisticated traders all over the world.

   In this case, 68% of traders world wide predict that the rate will go down.

   Now that we’ve determined which way to trade, we can go back to this 60
   Seconds tab right here

   Then we are going to select $10 as the amount that we are going to trade

   Then we are going to click on “Down otherwise known as Put”




                                                                              150
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 153 of 200 PageID 1438




   Then we are going to click on Open Trade and then confirm it

   And now the trade has started and in 60 seconds we will know the outcome

   But in the essence of time, I’m going to speed up the video so you don’t
   have to wait 60 seconds right now
   OK… so now there is 3 seconds left and it looks like we and the majority of
   traders have made the right choice.

   We just made 70% profit or made back $17 on a $10 trade in just 60
   seconds

   And as you can see here, our balance just went up from $422 Dollars to
   $429 Dollars.

   [Video ends and transition back to slides]

   Just imagine if we traded with $100 Dollars on this trade?

   We would have made $70 profit in just 60 Seconds.

   It’s really THAT simple!

   No More days of research and insider knowledge on the stock that you
   want to trade.

   No More hours of studying news, charts, and Newspapers.

   No More risking $5,000 to $20,000 a day to be a good day trader.

   Most people only need to start with a couple hundred dollars, depending on
   how fast you want to climb up to $500 a day profit.

   And eventually make that $10,000… $20,000… $40,000… and $50,000 a
   Month in profit!!!

   And at the end, you’re NOT going to make between .5% to 5% in profit.




                                                                            151
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 154 of 200 PageID 1439




    Instead, you’ll be making an average of 70% to 80% profit with EACH
   and EVERY trade!!!

   (pause 2 seconds and deep breath)

   And Guess what!!! I’m giving you back your $10 as my gift to you!!

   That’s right, your first step has already been accomplished.

   I’ve already created your account with our #1 Binary Options Broker.

   And Guess what, your $10 is already waiting there for you to make your
   very first trade!

   Your $10 has already paved your way to getting to that magic number of
   $500 a Day… 5 days a week… which equals about $10,000 a Month.
   What can you do with $10,000 a month?

   Would that help you pay off your debts?

   Would that help you pay for a new car?

   Would that help you pay for a mortgage on a new house?

   Would $10,000 take away your fears and doubts and worries?

   If you are saying yes right now, then you just joined the 7,483 new
   members before you, that have started trading their first $10.

   And yes, most are already making $500 a day on the very first day.



   I want you to watch how I made over $250 in less than 1 Hour of trading

   But don’t worry, you won’t have to watch through the full hour… I’ve fast
   forwarded through the majority of the Live recorded video to give you a 2
   minute glimpse.




                                                                             152
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 155 of 200 PageID 1440




   [Begin playing EndOfSecondVideo2.mp4 Please have actor read the copy in
   sync with the actions in the video]

   As you can see, this Live recorded video starts at 2:18pm on Friday August
   31st.

   With the $429 dollars in the account from earlier.

   Now I’m just going to fast forward through some of my trades so you can
   see what type of activity
   You can expect once trading on this system becomes second nature to you.

   Ok.. So after approximately 50 minutes of trading between 2:18 PM Eastern
   Time and 3:09 PM Eastern Time here’s the result.

   As you can see here, it’s 3:09 PM… Still Friday August 31st.

   And now look at the total amount of dollars on this account

   $690!

   We started with $429 Dollars 50 minutes ago.

   So in less than one hour, we made a profit of $261

   [end Video]



   However, a handful of qualified members are making even more. MUCH
   MUCH more.

   I’ll tell you how much, but this is confidential.

   Seriously. This is completely confidential and for your eyes and ears only.

   You really have to keep this SUPER CONFIDENTIAL.




                                                                            153
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 156 of 200 PageID 1441




   This is a brand new unfair advantage that has never been seen before,
   except for a few qualified members.

   And these qualified members are NOT making $500 a day… No NO..

   They are making $3,000 to $10,000 a DAY using

   I’m sure you’re wondering… “HOW”

   I’m not going to hide it from you. Here’s the secret:

   These handful of qualified new members have in their hands a mobile web
   App that processes terabytes of financial information.

   Now first, I want to say… “Don’t get me wrong” Even without this mobile
   web App, you will still make up to $500 a day using the majority trader’s
   choice strategy.

   But what if you can add to that… a Mobile Software that can think and trade
   much faster than a human can?

   A Mobile Software that can even better predict trends in the market by
   analyzing gigabytes upon terabytes of financial information in a blink of an
   eye.

   However, it’s so easy to use that even a couple highschool dropouts can
   make an average of $3,827 a Day in income. In fact, I even prefer the
   beginners because up to a short time ago, I too, was a beginner that had a
   bank account that looked like this [show small bank account] … But yet after
   a few months, my bank account now looks like this [show big bank account]

   And now let me show you a short clip of how much money I was able to
   make in just 2 hours of trading by using this powerful cellphone web App.
   [show new account increasing video]

   Can you now imagine how much money you will make with this powerful
   CellPhone Web App being used daily… 5 times a week.. IFFFFF You Qualify.




                                                                               154
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 157 of 200 PageID 1442




   So your question now is… “How do I Get a Hold of this”

   The answer is simple.
   [start scarcity timer… start at 100 and end at 11… do NOT increment down
   until below]

   If you are the first 100 qualified new members, then it’s yours to keep for
   life.

   So how do you qualify?

   It’s simple… I need to see that you are truly dedicated to making $3,000 to
   $10,000 using this software.

   In fact, I’ll make it very simple for you. If you invest into yourself another
   $190, I’ll give you the software for free.

   And don’t worry, I’m also going to give you back that $190 and put it
   directly into your broker account to use with your software.

   [increment down now for scarcity timer ]

   So in reality, you pay me nothing. The software is yours for free. I just
   need to see that you are dedicated to using this software and making a lot of
   money with it.

   Because, don’t forget, we only have 100 copies of this mobile web App to
   give away for free. And I want the best results to show buyers later on
   when I start selling copies of this mobile web App
   for $997.

   Yes, later today when all copies are gone, I will start selling this mobile web
   App for $997. For now, I’m willing to give it to you for FREE.

   But I can’t stress it enough that after all 100 copies are taken, we will start
   selling the cell phone web App.




                                                                                 155
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 158 of 200 PageID 1443




   And as you can see, people started upgrading already and proving that they
   are qualified members.

   So now it’s your turn. Don’t miss out on this or you will regret having to pay
   $997 in a few minutes.

   And again, as I said, you have nothing to lose because I’m putting that $190
   back into your broker account, where you can use it to start trading
   immediately.

   Just imagine what you could make trading for 2 to 3 hours a day Monday
   through Friday using this easy to use but sophisticated Mobile Web App.

   Remember this: [show new account increasing video]

   I bet it’s more than what you’re making now?

   And I bet it’s more than what you’re making now with all the worthless piece
   of crap that you’ve bought over the past year!!!

   It’s time to put a stop to all the scams…

   It’s time to put a stop to being cheated and lied to.

   It’s time to put a stop to seeing Wall Street Fat Cats and Big Banks making a
   lot of money, while you continue to suffer daily…

   It’s time for your friends to call YOU the lucky one…
   [END show new account increasing video]

   Don’t waste another minute…

   Get started now

   You have nothing to lose and EVERYTHING to gain

   You have, right now, the best strategy that you will ever be handed




                                                                             156
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 159 of 200 PageID 1444




   Take advantage of it today… Or you WILL regret it later on.

   Remember, it works by COPYING what already works.

   You’re going to be piggybacking off of billionaire’s decisions and making a
   ton of money in the process.

   But you absolutely NEED TO GET THIS RIGHT NOW.

   I hope it’s not already too late.

   I’d hate to see you not be able to get this free software, because I can’t give
   it to you later.

   Claim your free copy right now.

   This is your absolute last chance. The final copies are being reserved right
   now.

   Only a few more copies are left. Get your free copy of this powerful software
   right now.

   It’s my gift to you for signing up and joining the team, but you need to get it
   now.

   Hurry! Get your free software right now.

   Do it now.

   Claim one of the last copies RIGHT NOW.

   It’s free, but you need to do it NOW.

   Get this free software now.




                                                                                 157
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 160 of 200 PageID 1445




                                                           i!:.?.:
                                                           '~a.-
                                        C..mpalq-ns:;• .
                                                           'Slll-odoi'•"'
                                                           {ltll Cllar1t1) .~..., -..- - • ......••
                                                                                                           Pres, CTRL for rrnilttplt- sB-l1ct1on,

                                        9ond              2019            OS
                                        Lat.er:                                                             16        •    . 30
                                                          Current:   2019➔(,'5,2:   10:23




                     ---
             Afflhate URl 's/Stats
                                        SubJtd:
                                                  I~::r   Milin Site URL

                                                          OMG, Its ''TFP" LOU


                                                                                                             HTML,-t8A01ft

                                        "oti<:I": 11J use, GVJ lLltkmg for rtid-:i. YDV mw;t 1Jl"'!1tri11Ht \'tllff lmk U!lntJ the !u11'.: :rnn. • On..::1, ym.1 h,1\o'f' ,:nil't•d )'{Wt !mk
                                        amt rl'litkff •ml d1irnqes ·,-nu MUS1 RRFA( t)iifi nho:inal finii:: anj up:titt it o1a.i1m 01 tht !>l''5ti~l '-'<'l!i n"t '-'dd tllf! i:rwre: lr.;r~:l"lq wo~
                 •   1.uto R~spondtr    t(}thie rtf'W ud


             -       1111mmg Videos




                                          Hi,

                                          TFP... You know ... Th~Freedom Project. The
             -t--Ln•,ll•i                 latest and greatest method to banking larQe
                                          sums of money online that ANYBODY can use at
             111•~:J:,~Lff•r-;            NO COST today!
             _,, __ ,,,.....,a
                                          .lJ.~...i<a.~
             !lf•lf_!oo- c,...,,.~ LI     about The Freedom Project and how it can chanQe
                                          your life!
                     ~mliyL...,,_d
                                          Enjoy




             Edtl ~·out Profl!e

             fd1t Yout Brihng Into




             Your lt>BdS

             You, Cm:,tomer5
             F..mall Your Customers
                                        lRWrt
                                                          Main Slte URL
             Yorn· Dowiitine            field:
                                        ln!!:til't
             Er-r1a1I Your Downtme      lll'lk;

             Your Cmmntss1on>


                                        TFP.. 't\'.it! k:now.,. Thi F1•odom Pn;.rjec.t Thi:
             Top Referrers              f2ilEI~ c1.nd grtileJt !Mthod to l;lin~·m-;1 l;1·ctJ
                                        wm1; of mont'f onhnt- rh.;it •NYHODY un us, ;at
                                        NO COST tod•1•\

                                        Jv:,t t;ik~ ;; tl!fi'i nwmtts and w~tch th1: v1d~11
                                        .~bout Thi!- r:t--<'tlttm Pr'-JEKl •ncl how Tl 't;)r! chcrtQt'
                                        yourhfo!




                                                                                                                                                                                                                158
                                                                                                                                                                                                        SEC-WEBCAPTURE-E-0000477
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 161 of 200 PageID 1446
 From: Grayson Brookshire [gtbrookshire@gmail.com]
 Sent: Wednesday, January 14, 2015 5:13 AM
 To: grayson brookshire
 BCC: ronniemontano@gmail.com
 Subject: JV - The Freedom Project Leaderboard UPDATE

 Good morning JVs,

 Day 3 of The Freedom Project is off to a blistering start! Yesterday sales
 doubled from Day 1 and today not only are we on track to surpass Day 2 sales
 but EPCs have nearly doubled as well!

 We've got the BEST brokers taking on your leads, converting them to sales and
 we've also made revisions to the funnel that increased signups drastically!

 I want to personally thank all our partners who have supported thus far. Your
 loyalty doesn't go un-noticed here and I can guarantee I'll return the favor when
 you guys launch ... you guys know that!

 Anyways we have only about 33 HOURS left in the first $5k Cash Competition and
 things are heating up! Only 2 sales separate the top 2 and and #3 is within 6 sales
 of that! Not kidding guys ask each other!

 Here are the current standings:

 1.) $2,500 Ronnie and John Garcia (Still BARELY holding on >> SEND MORE <<)

 2.) $1,000 Mike S. (closed the gap yesterday - 2 sales from #1)

 3.) $750 Tim A. (6 behind - you got this easy dude .. tell Dizzle to get busy)

 4.) $500 Paul Liburd (newcomer@ $1.15 EPC overall - with this steam he'll be #1 tomorrow)

 5.) $250 SLJ/Ben (these guys have tons more in the tank - watch out Tyson)

 6.) Charles Mutrie (also $1.20 EPC over thousands of clicks - thanks Chuck ... )

 7.) Alan Magliocca (my neighbor hittin it like a BOSS)

 8.) Aaron Darko (this guys is back on boards consistently - congrats Aaron!)

 9.) lmran (always got my back - you are the man!)

 10.) Sean Miller (CRAZY hops -this guy is making MOVES)

 Tons of other JVs are just outside the top 10 and moving up quickly! Be on the lookout
 for more updates this evening! Thanks again to everyone and for those of you who haven't
 sent yet... You ARE missing OUT!?!

 JV Page = http://thefreedomprojectcofjv/
 Hoplink = http://affuser.freedomprLcpa.dicksure.com

 Hit me up if you need anything at all!

 Grayson Brookshire


                                                                                            159

                                                                                       MONTANO000829
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 162 of 200 PageID 1447



               [12/21/2014 10:05:31 PM] Grayson Brookshire: just saw this on my skype

               [1/11/2015 3:31:47 PM] Grayson Brookshire: http://screencast.com/t/71ESNOTQfjOa

               [1/11/2015 3:31:54 PM] Grayson Brookshire: come on son ... this is January 11th

               [1/11/2015 3:31:58 PM] Grayson Brookshire: vacay is over

               [1/11/2015 3:33:02 PM] Grayson Brookshire:

               JV Page= http://thefreedomproject.co/jv/

               Hoplink = http://affuser.freedomprj.cpa.clicksure.com

               [1/11/2015 3:33:25 PM] Grayson Brookshire: we sent 110% on your last offer

               [1/11/2015 10:50:28 PM] Ronnie Montano: not really vacay ... just unplugged for a month ...

               [1/11/2015 10:50:34 PM] Ronnie Montano: I do this typically every December

               [1/11/2015 10:50:45 PM] Grayson Brookshire: yeah i saw from your last email

               [1/11/2015 10:50:46 PM] Ronnie Montano: to spend some time solely on family

               [1/11/2015 10:50:53 PM] Ronnie Montano: and focus on re-bonding and all

               [1/11/2015 10:50:53 PM] Grayson Brookshire: but its January ...

               [1/11/2015 10:50:55 PM] Grayson Brookshire: haha

               [1/11/2015 10:51:07 PM] Ronnie Montano: It IS January LOL

               [1/11/2015 10:51:17 PM] Ronnie Montano: but then again, I'm Filipino

               [1/11/2015 10:51:19 PM] Ronnie Montano: I'm always late

               [1/11/2015 10:51:21 PM] Ronnie Montano: LOL

               [1/11/2015 10:51:31 PM] Ronnie Montano: but just for you, I changed my message

               [1/11/2015 10:51:35 PM] Ronnie Montano: :D

               [1/11/2015 10:51:47 PM] Grayson Brookshire: haha good ... i was disappointed when i got it

               [1/11/2015 10:52:08 PM] Grayson Brookshire: i already went and bought a stamp to send to your
               vacation destination to get hold of u

               [1/11/2015 10:52:17 PM] Ronnie Montano: haha

               [1/11/2015 11:10:17 PM] Ronnie Montano: by the way ... how is vi plus?




                                                                                                               160
Confidential                                                                                                    GB-0001545
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 163 of 200 PageID 1448



               [1/11/2015 11:10:23 PM] Ronnie Montano: does it deliver well?

               [1/11/2015 11:14:44 PM] Ronnie Montano: also ... good to start sending you traffic now?

               [1/11/2015 11:17:41 PM] Grayson Brookshire: VIP gets about 2-3% opens but has limited all our
               accounts to sending once per day only man thru fri

               [1/11/2015 11:17:48 PM] Grayson Brookshire: they wont last much longer i dont think

               [1/11/2015 11:18:06 PM] Ronnie Montano: that sucks

               [1/11/2015 11:18:25 PM] Ronnie Montano: who else has good open rates these days

               [1/11/2015 11:18:32 PM] Grayson Brookshire: yeah they even cancelled all the account for like 5 days
               and didnt respond back to us

               [1/11/2015 11:18:37 PM] Ronnie Montano: I want to pump more clicks to you and everyone else

               [1/11/2015 11:18:41 PM] Grayson Brookshire: dang man shouldnt i be asking u?

               [1/11/2015 11:18:41 PM] Ronnie Montano: more than I do now, I mean

               [1/11/2015 11:18:42 PM] Grayson Brookshire: haha

               [1/11/2015 11:19:03 PM] Ronnie Montano: I took a good vacay and I'm pumped to hit the ground
               sprinting :D

               [1/11/2015 11:19:18 PM] Grayson Brookshire: haha

               [1/11/2015 11:19:28 PM] Grayson Brookshire: well one i dont think ive seen u try is freshmail

               [1/11/2015 11:19:31 PM] Grayson Brookshire: they are decent

               [1/11/2015 11:19:48 PM] Ronnie Montano: they accept bizop and imports?

               [1/11/2015 11:19:55 PM] Grayson Brookshire: yes and yes

               [1/11/2015 11:20:04 PM] Ronnie Montano: if so, I'm importing All my buyers leads onto it and hitting
               yours hard with it tomorrow

               [1/11/2015 11:20:09 PM] Ronnie Montano: OK good

               [1/11/2015 11:20:29 PM] Ronnie Montano: I have good mailing right now, internally, but I don't want to
               break it :D

               [1/11/2015 11:20:36 PM] Grayson Brookshire: they will suspend the account everynow and then and tell
               u the complaint email. .. u just have to provide IP and time stamp and they open right back up

               [1/11/2015 11:20:37 PM] Grayson Brookshire: haha




                                                                                                                  161
Confidential                                                                                                          GB-0001546
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 164 of 200 PageID 1449



               [1/11/2015 11:20:41 PM] Ronnie Montano: so i'm always looking for external sources for mailing

               [1/11/2015 11:20:49 PM] Grayson Brookshire: but delete ALL ju no.com before importing

               [1/11/2015 11:20:54 PM] Ronnie Montano: ok will do

               [1/11/2015 11:20:59 PM] Grayson Brookshire: 6 of my 7 complaints came from there for some reason

               [1/11/2015 11:21:01 PM] Ronnie Montano: I always remove Juno, AOL, and comcast anyways

               [1/11/2015 11:21:09 PM] Grayson Brookshire: whats the reasoning?

               [1/11/2015 11:21:18 PM] Grayson Brookshire: just easy to file a complaint?

               [1/11/2015 11:21:54 PM] Ronnie Montano: I think so, yes

               [1/11/2015 11:21:59 PM] Grayson Brookshire: nice

               [1/11/2015 11:22:11 PM] Grayson Brookshire: well i appeciate u clickin my emails man ...

               [1/11/2015 11:22:15 PM] Ronnie Montano: freshmail has decent open rates?

               [1/11/2015 11:22:20 PM] Grayson Brookshire: if i was selling solos id be in business

               [1/11/2015 11:22:34 PM] Ronnie Montano: hahahahaha

               [1/11/2015 11:23:22 PM] Grayson Brookshire: we just base all our ARs off a monthly cpc

               [1/11/2015 11:23:33 PM] Grayson Brookshire: like to keep them under $.08 or so

               [1/11/2015 11:23:51 PM] Grayson Brookshire: and fresh mail is one of the better ones for the simplicity
               of importing and all

               [1/11/2015 11:24:36 PM] Ronnie Montano: what's their open rate%

               [1/11/2015 11:24:41 PM] Ronnie Montano: and are they safe to import to?

               [1/11/2015 11:24:52 PM] Ronnie Montano: they won't steal and use the leads?

               [1/11/2015 11:25:07 PM] Ronnie Montano: just fyi. .. from a reliable source ... don't use sendmoon

               [1/11/2015 11:25:09 PM] Grayson Brookshire: nah the only ones ive had steal my leads so far is
               sendmoon

               [1/11/2015 11:25:16 PM] Ronnie Montano: I warned Tim and Tyson about it already

               [1/11/2015 11:25:22 PM] Ronnie Montano: yep

               [1/11/2015 11:25:22 PM] Grayson Brookshire: yeah they got me




                                                                                                                    162
Confidential                                                                                                             GB-0001547
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 165 of 200 PageID 1450



               [1/11/2015 11:25:24 PM] Ronnie Montano: exactly

               [1/11/2015 11:25:40 PM] Grayson Brookshire: even sold it to some of our JVs

               [1/11/2015 11:25:48 PM] Ronnie Montano: WTF

               [1/11/2015 11:25:54 PM] Grayson Brookshire: Jerome was mailing it

               [1/11/2015 11:25:55 PM] Ronnie Montano: fucking thieves

               [1/11/2015 11:25:55 PM] Grayson Brookshire: haha

               [1/11/2015 11:26:13 PM] Grayson Brookshire: but he's bought so many data sources lately he could
               figure out who he got it from

               [1/11/2015 11:26:53 PM] Grayson Brookshire: check this out ... i closed my account ... the guy called me
               but i didnt answer

               [1/11/2015 11:26:59 PM] Grayson Brookshire: let me see if i can find the email

               [1/11/2015 11:28:13 PM] Grayson Brookshire: http://screencast.com/t/jKvmarOwALK

               [1/11/2015 11:28:28 PM] Grayson Brookshire: this wasnt that Iii prick runnin around acting like Zaks
               cousin was it?

               [1/11/2015 11:28:45 PM] Grayson Brookshire: he tried to FB friend me and quite a few others saying he
               was Zaks kin

               [1/11/2015 11:28:55 PM] Grayson Brookshire: probably over a year ago

               [1/11/2015 11:29:06 PM] Ronnie Montano: yeppers ... cousin

               [1/11/2015 11:29:07 PM] Grayson Brookshire: but he also tried to peddle me data

               [1/11/2015 11:30:18 PM] Grayson Brookshire: i cant believe he even called me when i cancelled my
               credit card

               [1/11/2015 11:32:45 PM I Removed 11:33:36 PM] Ronnie Montano: This message has been removed.

               [1/11/2015 11:33:27 PM] Grayson Brookshire: yeah well i kinda put two and two together

               [1/11/2015 11:33:43 PM] Grayson Brookshire: he shoulda picked a different email address

               [1/11/2015 11:33:44 PM] Grayson Brookshire: haha

               [1/11/2015 11:34:18 PM] Grayson Brookshire: pretty slick idea ... just didnt think it out too well

               [1/11/2015 11:36:39 PM] Grayson Brookshire: ok man well imma crash ... gonna get up early in the
               mornin a Iii after call centers open




                                                                                                                      163
Confidential                                                                                                              GB-0001548
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 166 of 200 PageID 1451



               [1/11/2015 11:36:46 PM] Grayson Brookshire: freakin binary (facepalm)

               [1/11/2015 11:37:08 PM] Ronnie Montano: I'm coming up with some great ideas and opportunites to
               change 2015

               [1/11/2015 11:37:15 PM] Ronnie Montano: so guys are not stuck just doing binary launches

               [1/11/2015 11:37:19 PM] Ronnie Montano: you'll see my email this week

               [1/11/2015 11:37:31 PM] Ronnie Montano: I want to help change this community to be even better
               than last year

               [1/11/2015 11:37:35 PM] Grayson Brookshire: yeah Donovan and Jimmy are on the right track with
               MOBE

               [1/11/2015 11:37:55 PM] Grayson Brookshire: just gotta find something u arent SCARED to lose your ass
               on

               [1/11/2015 11:38:09 PM] Ronnie Montano: I'm starting my traffic with yours already

               [1/11/2015 11:38:13 PM] Ronnie Montano: starting to flow now

               [1/11/2015 11:38:17 PM] Ronnie Montano: more to come tomorrow

               [1/11/2015 11:38:24 PM] Grayson Brookshire: ok cool man ... its BOA so it will post in batches

               [1/11/2015 11:38:28 PM] Ronnie Montano: freshmail does what open rate% again?

               [1/11/2015 11:38:48 PM] Ronnie Montano: I'll upload my buyers list now

               [1/11/2015 11:38:54 PM] Ronnie Montano: and start pumping that tomorrow morning

               [1/11/2015 11:38:54 PM] Grayson Brookshire: and not til market opens ... man i really have no idea ... id
               say 4-5% which is good for us

               [1/11/2015 11:39:03 PM] Grayson Brookshire: i dont even login to these account

               [1/11/2015 11:39:08 PM] Ronnie Montano: 4-5% is decent enough for me

               [1/11/2015 11:39:16 PM] Grayson Brookshire: i just have a trackin link to each to know how many clicks
               they get

               [1/11/2015 11:39:22 PM] Ronnie Montano: I'm sending to all 250K buyers ... so it should be good

               [1/11/2015 11:39:29 PM] Ronnie Montano: will be using cgates ID for it

               [1/11/2015 11:39:33 PM] Ronnie Montano: ohhh and for your launch

               [1/11/2015 11:39:45 PM] Grayson Brookshire: yeah tell me bout ole john garcia




                                                                                                                     164
Confidential                                                                                                               GB-0001549
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 167 of 200 PageID 1452
 From: Grayson Brookshire [gtbrookshire@gmail.com]
 Sent: Tuesday, March 15, 2016 4:30 AM
 To: Blake Barrett
 BCC: ronniemontano@gmail.com
 Subject: [JVs] "Trade Tracker Pro" Final Leaderboard

 Guys, thank you SO MUCH for all the great traffic
 throughout the entire week. We really do love it
 when we see all you guys we try & support coming
 out smashing our offer. Trust us, it makes us
 want to hit yours 10 times harder!

 Without any more delay, here are the final
 leaderboard standings on our $10,000 cash contest:

 1) $5000 - Martin & Ronnie: AMAZING support!!!
 2) $2500 - Chris F & Craig K: always near the top for us!
 3) $1250 - Binarynow - Incredible EPCs throughout!
 4) $750 - Ben - Fresh off a monster launch w/ crazy sales!
 5) $500 - lmran - Killed it from the beginning, thanks!!
 6) Warren/Mike C - Incredible Duo, they can bring some heat!
 7) Ian R / Ian S - Thanks fellas, great support :-)
 8) Mike S - Thanks for all the "mass commercial emails" lolz
 9) Steve Fox/ Rich - New powerhouse duo forming, thanks guys!
 10) Mike/Steve - Mailed late but made it to the top 10!

 ** Prizes have been paid to your clicksure accounts!

 Again, thank you all so much for all the love all
 week long. We really do appreciate it and we want
 you to know we've got your back when your time comes!

 Thanks so much!
 Grayson & Blake




                                                                           165

                                                                       MONTANO000356
                         Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 168 of 200 PageID 1453




 From:                                * TrianaSoft LTD < michael@trianasoftltd.com >
 Sent:                                Tuesday, March 22, 2016 4:00 AM
 To:                                  allinpublishing@gmail.com
 Subject:                             Quick Thank You and Your Download Link



  I want to give you something below ... But first ...
 You're getting this email because you signed up through our preferred broker partner at TrianaSoft.
 However, we respect your privacy, so if you want to STOP receiving communications from us, please
 take your email from further updates, please click here to be removed.



 YOUR NEW DOWNLOAD LINK IS BELOW.

 This is my way of saying "Thank You" ... but first, know this ..

 As we have always promised you, we will always give you the latest tips, tricks, apps, software, and tools to increase your
 probability of success in 2016. Today, we keep that promise to expose to you a secret software that multi-million dollar
 income earning binary traders are using. We've tried it ourselves last week and our results have been phenominal. Trust
 me, you don't want to miss using this unfair-advantage. And there's no cost, because I'm giving you a direct link to the
 member's area, once you've confirmed your email invitation on the next page. You ready for it?

 >>> START CLICKING HERE IF YOU WANT IT<<<<
 But one thing to keep in mind. The beta-testing positions are limited to only 50. So you must act quick if you DO want
 it. In 8 hours, this private invitation becomes public and over 5,000 people are going to get the public invitation. And yet
 50 are only available.

 If you are one of the first 50 to qualify, you've pretty much securied yourself to have a VERY profitable week.. But
 seriously, all joking aside, you have to be one of the first 50 people to qualify.

 >>> CLICKING HERE IF YOU WANT IT<<<<

 See you inside

 Regards,
 Support Department




   I want to give you something below ... But first ...
 You're getting this email because you signed up through our preferred broker partner at TrianaSoft.
 However, we respect your privacy, so if you want to STOP receiving communications from us, please
 take your email from further updates, please click here to be removed.




 This message was sent to allinpublishing@gmail.com from:                                                Email Marketing by




                                                                                                       ATKINSON166
                                                                                                                0004345
                         Confidential Treatment Requested by Timothy Atkinson
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 169 of 200 PageID 1454



 * TrianaSoft LTD I michael@trianasoftltd.com I Monica Anderson 112472 Lake Underhill Rd #4231 Orlando, FL   12:i···
                                                                                                              .X
                                                                                                               ,
                                                                                                                       """·'·""""""""'"·"'""'·"'•'cccc<e•<,cccl
                                                                                                                       cccecoOc<,ccCcce•ec<eoec<cceCcoceec,ceocC<cccc•~
                                                                                                                       frnmth,Int,m,t
                                                                                                               •····   ,Cont,ct-T,y!tF,ee'



 32828
 Update Profile




                                                                2




                                                                                                             ATKINSON167
                                                                                                                      0004346
                      Confidential Treatment Requested by Timothy Atkinson
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 170 of 200 PageID 1455




From:                               TRIANA < michael@trianasoftltd.com >
Sent:                               Tuesday, April 19, 2016 4:04 AM
To:                                 allinpublishing@gmail.com
Subject:                            Your acount (details inside)



Jay,

Your account is waiting.

>>>>> Click here to confirm your new account
This no-cost software is going to change the way you trade binary for good.

We have put years of experience into every element of this software to ensure that it's profitable in 99% of all the trades
it makes ... (No one is perfect)

You're going to have the ability too finally trade binary options on complete autopilot while you spend more time doing
the things you enjoy ...

... and it's SUPER simple to get your hands on.

All you need to do is click the link below to confirm your order and get started with this no-cost software that's going to
open up many doors for you and your family,

>>>>> Click here to confirm your new account


Regards,
Triana




Jay: I want to give you something below ... But first ...
You're getting this email because you signed up through our preferred broker partner at TrianaSoft. However, we respect
your privacy, so if you want to STOP receiving communications from us, please take your email from further
updates, please click here to be removed .. Otherwise, continue to your gift below




                                                                                                                   168
                                                                                                        Atkinson 000696
                      Confidential Treatment Requested by Timothy Atkinson
 Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 171 of 200 PageID 1456


This message was sent to allinpublishing@gmail.com from:                                                im2Ja;1 Ma,kebag b y -                                     I
                                                                                                         .X      ,.,.,o,,,,,,,.,...., ••,,••,.,,••,,.,,,.,sc,,,,
                                                                                                         ,       frnmth,Int,m,t


TRIANA I michael@trianasoftltd.com I Monica Anderson 112472 Lake Underhill Rd #4231 Orlando, FL 32828
                                                                                                         •····   ,Cont,ct-T,y!tF,ee'




Manage Your Subscription




                                                              2


                                                                                                                                   169
                                                                                                        Atkinson 000697
                                                    Case
                                                     Case6:18-cv-01606-GAP-GJK
                                                          6:18-cv-01607-GAP-GJK Document
                                                                                 Document101
                                                                                          72-13Filed 11/21/19
                                                                                                  Filed 05/16/19Page 17214ofof200
                                                                                                                  Page         50 PageID
                                                                                                                                  PageID 1457
                                                                                                                                         927




           SECOND PLACE: NEW Apple iPad Pro -yes, the new gigantic ones! or cash equiv ($1,000)

           THIRD PLACE: NEW iPad Air 2 - or cash equiv ($500)




           YES, I will actually ship the prize directly to your door if you win. Or if you prefer, I'll send the cash value
           :) The start of the new ClickSure day is in just one hour, so get your mails lined up if you fancy a head
           start! It runs until the end of CS time tomorrow.




           For all your swipes and link etc, head over to the JV page:




           http://pearsonprofits.com/jv




           Thank you!

           [3/14/2016 4:07:16 PM] Me: Great offer kx!

           [3/14/2016 4:18:25 PM] SU: yep doing great for me

           (3/14/2016 4:18:40 PM] * Kieran G: Thanks guys (cash)

           (3/14/2016 4:19:59 PM) Me: Aiming for the 65" TV

           [3/14/2016 4:20:03 PM] Me: lolol

           [3/14/2016 4:20:46 PM) Rich : Nice offer Kx

           [3/14/2016 4:20:54 PM] * Kieran G: it's a sick TV! saw it yesterday

           [3/14/2016 4:31:54 PM] Ronnie Montano: Kieran and SU, great offers! Definitely going to keep sending
           more both your ways.

           [3/14/2016 4:37:13 PM) SU: thanks Ronnie, yours doing great too

           [3/14/2016 4:38:46 PM) Rich : sick offer too Ronnie

           [3/14/2016 4:40:58 PM] Ronnie Montano: Thanks guys :-)

           [3/14/2016 4:43:03 PM] Ronnie Montano: Hi guys,




           What an amazing first day!




Confidentiality Treatment Requested                                                                                                                          GB_BB-CFTC-0008467

                                                                                                                                                CFTC-18-cv-0 1607-GAP-GJK-000004690
                                                                                                                                                                                  170
                                                   Case
                                                    Case6:18-cv-01606-GAP-GJK
                                                         6:18-cv-01607-GAP-GJK Document
                                                                                Document101
                                                                                         72-13Filed 11/21/19
                                                                                                 Filed 05/16/19Page 17315ofof200
                                                                                                                 Page         50 PageID
                                                                                                                                 PageID 1458
                                                                                                                                        928




           I apologize for the delay in the update, but my wife and I are traveling outside the country, celebrating
           our 1 year anniversary tomorrow:-) But here's a quick update for today: I'll try to get you guys another
           update later this evening with new swipes. If not by early morning tomorrow.




           Below is the current leaderboard ... But first ...




           Thank you all for your amazing support. It goes without saying that those of you that came full out
           swinging will not be forgotten. Martin and I got your back on YOUR launch 100000% :-)




           Just a few quick details before we get to the leaderboard:

           - We've just surpassed the 200 FTD mark this afternoon and this bad boy shows no signs of slowing
           down




           - EPC's are looking strong (see attached screenshot from my phone)




           - We had a slow morning because brokers were catching up to                                                           so many leads that came in from the
           weekend as well (lesson learned, do NOT open the offer up on a weekend LOL)




           - The USA leads are now being contacted by the USA brokers so you should see your numbers start
           creeping up more through the rest of the day.




           DON'T FORGET:

           Starting at midnight last night, until 5pm Eastern Tuesday (tomorrow), we are doing an early bird
           contest for the JV that has the most conversions. (Leaderboard found below)




           1st) $2,500

           2nd) $1,000




Confidentiality Treatment Requested                                                                                                                          GB_BB-CFTC-0008468

                                                                                                                                               CFTC-18-cv-01607-GAP-GJK-000004691 171
                                                 Case
                                                  Case6:18-cv-01606-GAP-GJK
                                                       6:18-cv-01607-GAP-GJK Document
                                                                              Document101
                                                                                       72-13Filed 11/21/19
                                                                                               Filed 05/16/19Page 17416ofof200
                                                                                                               Page         50 PageID
                                                                                                                               PageID 1459
                                                                                                                                      929




           3rd) $750

           4th) $500

           5th) $250




           GET SWIPES HERE: http://trianaso ft.co/jv




           We are also giving away A LOT of money in our main leaderboard




           Our Main leaderboard contest prizes are as follows :




           1st) $10,000   6th) $750

           2nd) $5,000    7th) $500

          3rd) $3,000     8th) $400

          4th) $2,000     9th) $300

          5th) $1,000     10th) $200

           11th for good luck) $100




           GET SWIPES HERE: http://trianaso ft.co/jv




           HERE'S YOUR CURRENT 48 HOUR LEADERBOARD

           YOU HAVE 24 HOURS TO MAKE YOUR MOVE!

           Last Updated On: 03/14/2016 4 :43 PM Eastern (New York Time)




           1   lmran - Up by 4 and leading from the start .. Can he win the $2,500 first place prize on the 48 hour
          contest?




Confidentiality Treatment Requested                                                                                                                        GB_BB-CFTC-0008469

                                                                                                                                             CFTC-18-cv-0 1607-GAP-GJ K-000004692
                                                                                                                                                                                172
                                                 Case
                                                  Case6:18-cv-01606-GAP-GJK
                                                       6:18-cv-01607-GAP-GJK Document
                                                                              Document101
                                                                                       72-13Filed 11/21/19
                                                                                               Filed 05/16/19Page 17517ofof200
                                                                                                               Page         50 PageID
                                                                                                                               PageID 1460
                                                                                                                                      930




           2    Paul Liburd - You're only 4 short from winning the $2,500




           3    Greg S - 1 Behind with all that firepower (5 Away from the $2,500)




           4    Grayson & Blake - Behind by 2




           5    Warren & Mike C - Tied with JP and 3 behind




           6    JP - Tied with Warren and Mike C




           7    Chris F & Craig K - 3 Behind




           8    Mike S - Behind by 1




           9    Ian R and Ian S - Behind by 3




           10    Ben S - Behind by 1




           11    SU

           12    Dael and Liam Baxter

           20    MikeA

           14    certifiied

           15    Rich

           16    Kieran




Confidentiality Treatment Requested                                                                                                                        GB_BB-CFTC-0008470

                                                                                                                                             CFTC-18-cv-0 1607-GAP-GJK-000004693173
                                                   Case
                                                    Case6:18-cv-01606-GAP-GJK
                                                         6:18-cv-01607-GAP-GJK Document
                                                                                Document101
                                                                                         72-13Filed 11/21/19
                                                                                                 Filed 05/16/19Page 17618ofof200
                                                                                                                 Page         50 PageID
                                                                                                                                 PageID 1461
                                                                                                                                        931




           17   emmbrook

           18   enidi

           19   madmax53

           20   awais786




           Thank you all once again for your support




           Warmest regards,

           Ronnie and Martin

           [3/14/2016 4:43:23 PM} Ronnie Montano: Here's the screenshot of current EPC's:

           [3/14/2016 4:43:52 PM] Ronnie Montano: Thanks again for all your support:-)

           [3/14/2016 4:45:45 PM] Hustle HQ: all 3 offers killing it for me

           [3/14/2016 4:45:48 PM} Hustle HQ: keep up the good work

           (3/14/2016 4:50:07 PM] Me: also great offer Ronnie

           (3/14/2016 4:50:07 PM] Me: binary back

           [3/14/2016 4:50:09 PM] Me: lol

           (3/14/2016 4:59:23 PM] Ronnie Montano: Thanks gentlemen!

           (3/14/2016 10:04:43 PM] Glynn Kosky: Offer doing great for us SU, will be sending more to Ronnie &
           Kieran too

           [3/15/2016 1:22:03 AM] Adam - FxFundJV: Good Morning All - I am looking for Display Media traffic to
           BUY. If you have this type of traffic, please ping me. Not interested in solos. We are large media buyers.
           Cheers (champagne)

           [3/15/2016 2:04:17 AM    I Edited 2:06:17 AM] SU: Hi,


           Off to a great start, almost 100 FTD's in the bag.




           Cloud Trader is ON FIRE as promised, take a




Confidentiality Treatment Requested                                                                                                                         GB_BB-CFTC-0008471

                                                                                                                                               CFTC-18-cv-0 1607-GAP-GJK-000004694
                                                                                                                                                                                 174
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 177 of 200 PageID 1462
   Kyle Varney made it BIG Sent Tuesday, Mairch 22, 2016 View as plaintext



               Kyle Varney's job as a OMV ·itle clerk paid $32,500 per year.

               Six weeks af ter beginning a eta tester for t he upcoming Virt ual Income
               program, he brought i n $34 584 IN ONE WEEK.

               Kyle gave notice at work. T~~ey understood.

               Here i s how he did i t .. .




                   Get Your Virtual lnco -
                                         me-Here
                                            --




               Normal, everyday people am making money like Kyle using Virtual Income.

               They're starting without a lo~ of money, without any experience and without
               years of training.

               Using this remarkable automatic trading system, many go on to make a "cool"
               $5,000 on their very 1ST D Y!

               Check it out above while the e are still some spots available!

               Yes, it's completely legit; ymu'II see the proof of how much they're earning and
               how they're doing it.

               And no; they're NOT SELLI G ANYTHING.

               BUT the spots are VERY LINlllTED.

               Get in while you can!


               All t he best ,
               Sean Willows



   Powered by A Weber Email Marketing




                                                                                                  175
Confidential                                                                                       GB-0001216
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 178 of 200 PageID 1463



           10. Warren & Mike C




           Keep pushing, this looks like a real winner.

           [3/21/2016 6:46:38 AM] SU: nice offer greg

           [3/21/2016 6:47:17 AM] SU: $2.40 epc

           [3/21/2016 6:47:30 AM]   *** Offline has renamed this conversation to "BINARY -
           http://virtualincomejv.co" ***

           [3/21/2016 7:14:35 AM] Greg: You killing it man thx

           [3/21/2016 7:15:26 AM] SU: no worries

           [3/21/2016 1:10:41 PM] Greg: Quick update:




           1/2. Ben/SU tie

           3. Mike

           4. G&B

           5. Ronnie

           6. lmran

           7. Chris and Criag

           8. Baxters




           Epes are simply insane.

           [3/21/2016 1:21:08 PM] dael baxter: Looking like a winner mate (y)

           [3/21/2016 1:23:33 PM] Greg: Thanks you doing great

           [3/21/2016 1:48:12 PM] Ronnie Montano: Nice EPC. ... we're about to lay down the hammer:-)

           [3/21/2016 1:48:57 PM] Greg: Thx appreciated

           [3/21/2016 2:07:30 PM] SU: $2.02 epc today, damn

           [3/21/2016 6:03:06 PM] Greg: Day 1 of Virtual Income launch was a great success




                                                                                                        176
Confidentiality Treatment Requested                                                                      GB-0004385
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 179 of 200 PageID 1464



           with insane amount of sales.




           Contents results:




           1. Ben S. - $2,500

           2. SU - $1,500

           3. Mike S. - $500

           4. Ronnie. - $250

           5. G&B -$250

           6. lmran

           7/8. Chris & Craig/Baxters

           9. Antonio

           10. Simon




           Prizes have been paid.




           And since the offer is killing

           I'm doing another 24h- $5,000 competition

           for Tuesday.




           1. $2,500

           2. $1,500

           3.$500

           4. $250

           5. $250




                                                                                177
Confidentiality Treatment Requested                                               GB-0004386
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 180 of 200 PageID 1465




           Plenty of swipes here:




           http://virtualincomejv.co




           Thanks,

           Greg

           [3/22/2016 8:14:25 AM] Me: Greg, accept my Skype invite pis and sending now with "Millamok" ID.

           [3/22/2016 8:14:41 AM] Me: (flex)

           [3/22/2016 8:21:53 AM] Hustle HQ: are you apex brah?

           [3/22/2016 8:22:19 AM] Me: everyone paranoid i turned fed

           [3/22/2016 8:23:16 AM] Hustle HQ: lol

           [3/22/2016 8:24:49 AM] Craig K: I'm not here, I'm not here! Who are all you guys?

           [3/22/2016 8:25:17 AM] Craig K: JP= Justice Police

           [3/22/2016 9:02:52 AM] Greg: Competition update:




           1. Ben

           2. SU

           3. Mike

           4. Martin & Ronnie

           5. G&B




           With lans, Baxters, Warren, Mike C, Rich and more right behind.




           Still anybody's game.




                                                                                                             178
Confidentiality Treatment Requested                                                                           GB-0004387
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 181 of 200 PageID 1466


   I Swi pe#O
     Subject    llwelcome Wealthy Wheal Trader!




                                                                                         •




                                                                   1"1111 111.ty onsubsctltrn .ar .111y Unt,,


                                                    •
                                                    •
                                                    •
                                                    •
                                                    •


                                                  Welcome!


                                                  I'd like to welcome you as ournewest
                                                  member of Wealthy Wheat Trader!


                                                  Please keep in mind that your W.W. T.
                                                  spot is not yet fully secured.

                                                  In order to secure your spot you will
                                                  need to create your free trading ae::count
                                                  at the link direcUy below.


                                                  :» Create your FREE trading account (_Cilek h ~


                                                  You will want to do this now as seats are
                                                  filling up fast as more and more people
                                                  rea11ze the power of being a member of
                                                  the Wealth Wheat Trader system.
    Message:

                                                  =>> Secure your spot right now (Click here)

                                                  Kind regards.


                                                    •
                                                    •
                                                    •

                                                    •


                                                                                                                179
Confidential                                                                                                     GB-0000140
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 182 of 200 PageID 1467

                                                 Mr. William Fleming
                                                 "Wealthy Wheat Trader"


                                                 info@wealthywheattrader.com
                                                 hlt11://WeaJJtmrtle!!.tlr_;td!}r~c;gmL~mber!>




                                    •

                                    •
                                    •




                                             11111   Wutn,lt,J   lltll\fJ_ dlUI I   IJ




    Swipe #1
   !Subject    !!About yesterday




                                                             •

                                                             •
                                                             •
                                                             •
                                                             •




                                                                                                 180
Confidential                                                                                      GB-0000141
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 183 of 200 PageID 1468


                                 Welcome again!

                                 Yesterday you sighed up for one of the
                                 last remaining membership positions for
                                 the Wealthy Wheat Trader system.

                                 I've reached out to you personally since
                                 you began taking action yesterday and
                                 we have your name already in our database.

                                 Please go now and reserve your spot and
                                 begin and incredible adventure with our
                                 team exploiting binary trading with our secret
                                 tactics.

                                 No experience is required and you can be
                                 earning the moment you create your free
                                 trading account below.


    Message:                     =» FREE Trading Account Access (Click here)

                                 Kind regards,


                                   •




                                                      Mr. William Fleming
                                                      "Wealthy Wheat Trader'


                                                      info@wealthywhealtrader.com
                                                      hlg); //wea ltt,ywh_!?attrade_r&qmfme mbers


                                       •
                                       •


                                       •




                                                      ipl,11 II'   Ill? .d,hN•II




                                                                                                    181
Confidential                                                                                         GB-0000142
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 184 of 200 PageID 1469




    !subject IIHi, I'm Willlam Fleming ... (Wheat Trader Millionaire)
   ,:======:




                                                        •
                                                        •
                                                        •
                                                        •


                                                      I don't flash around the Word millionaire
                                                      often but I really wanted to grab your
                                                      attention...

                                                      See a few days ago you signed up for
                                                      more information regarding my Wealthy
                                                      Wheat Trader system and I want you to
                                                      understand the power behind it

                                                      The Wealthy WheatTrader •1s• the reason
                                                      I'm able to call myself a millionaire today'

                                                      Not too long ago I was struggling 1n the
                                                      binary options market when a light bulb
                                                      came on in my head.

                                                      Why wasn't I focusing all my attention on
                                                      a proven commodity that is used
                                                      abundantly throughout the world?

                                                      The moment I began trading wheat, one of
                                                      the most widely used commodities on a
                                                      daily basis, my earnings sky rocketed!

                                                      That is why I spent the time developing an
                                                      automated wheat trading bot that does all
                                                      U1e work for you!

                                                      You press a few buttons and your work is
    Message:                                          done for the day!

                                                      Youve got to get signed up with your free
                                                      trading account below and We'll lnstanl1y
                                                      send you access to the Wealthy Wheat
                                                      Trader that will add thousands of dollars in
                                                      winning trades into your account daily1



                                                                                                     182
Confidential                                                                                          GB-0000143
       Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 185 of 200 PageID 1470

                                                    =>> Reserve Your FREE Trading Account (Go NOW)

                                                    Kind regards,




                                                      •
                                                      •




                                                                    Mr. Wi lliam Fleming
                                                                    "Wealthy Whe at Trader"


                                                                    info@wealthywheattrader.com
                                                                    hll~\"lllheatttac;f!l!£Ql!\lf!'embers




                                                      •
                                                      •
                                                      •
                                                      •
                                                      •




   jsw1pe #3
    !subject:   [IHow ''Wheat" made me $1 20,374.23 last month !




                                                                                                            183
Co nfidential                                                                                                GB-0000144
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 186 of 200 PageID 1471




                                                   (hU J,, UV unsub.sctlbD al   ,,,,v1111'\II
                                    •
                                    •
                                    •
                                    •
                                    •


                                  Not to boast but leave it up to yours truly
                                  to crack the code on a simplistic method
                                  of earning huge commissions trading
                                  binary options.

                                  I eliminated all the guess work and paid
                                  good money to develop an automated
                                  trading software that focuses ONLY on
                                  trading wheat

                                  I introduce to you the Wealthy Wheat
                                  Trader and you can reserve your copy
                                  directly below by opening a FREE account
                                  with our trusted broker here.


                                  =>> Open Your FREE Trading Account

                                  After that you will be sent the Wealthy
                                  Wheat Trader. Remember I had this
                                  developed to simplify my daily tasks of
                                  trading the secret, most overlooked
                                  commodity of all time and after realizing
                                  I've made this completely dummy proof
                                  (no offense to anyone} it occurred to me
    Message:                      I could share this with anyone to earn
                                  huge profits daily with really no time or
                                  hard work invested!

                                  =>> Get Your VVWT Account ActivateQ

                                  Best of luc"


                                    •
                                    •
                                    •
                                    •
                                    •


                                                         Mr. Wi lliam Fleming
                                                         "Wealthy Wheat Trader"


                                                         info@wealthywheattrader.com
                                                         htt_p://we;,lthywhe_attra$ler.co_(l'll1J1embe~




                                                                                                          184
Confidential                                                                                               GB-0000145
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 187 of 200 PageID 1472



                                                •
                                                •
                                                •

                                                •




    Swipe #4
    Subject !Finalizing Your \/\MIT Account
   :~~====:




                                                                            •
                                                                            •

                                                                            •




                                                •




                                              You completed Step 1 of your Wealthy
                                              W heat Trader account 4 days ago when
                                              signing up for more information. We
                                              noticed you've yet to complete the final
                                              step of opening your free trading account
                                              and I'Ve gfven you easy access here to
                                              get started trading instantly and making
                                              moneyNOWt


                                              =>> Open Your FREE Trading Account

                                              If you have any questions at all please


                                                                                          185
Confidential                                                                               GB-00001 46
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 188 of 200 PageID 1473
                                                      reach out to me. I should reply wiihin 4-5
                                                      hours.dependJng on what day of the week
                                                      it is.

                                                      The important thing is you get your trading
                                                      account opened up here.

    Message:                                          =>> Open Your FREE Trading Account

                                                      Best of luck,

                                                        •
                                                        •
                                                        •




                                                                           Mr. William Fleming
                                                                           "Wealthy Wheat Trader"


                                                                           info@weallhywheattrader.com
                                                                           h!lp;/flt,leaJthywtleatttac;lgr.com/IJ1embers




                                                        •
                                                        •
                                                        •
                                                        •
                                                        •




   ISwipe #5
   !Subject    !!Wealthy Wheat Trader... For Real?!
   :~=f===~




                                                                                                                           186
Confidential                                                                                                                GB-0000147
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 189 of 200 PageID 1474




                                                                     •
                                                                     •


                                                   fuu mnv uns yh:sc, lbe al ttnY thn

                                    •
                                    •
                                    •
                                    •
                                    •


                                  Imagine someone creating an automated

                                  app that requires ZERO experience that
                                  chums out thousands of dollars daily for
                                  you trading a single commodity!

                                  My name is William Fleming and I'm the
                                  creator of the Wealthy \/I/heat Trader.

                                  I've proven that focusing only on trading
                                  wheat is a sure fire winner simply due to
                                  the fact of supply and demand.

                                  Over and over again l'v-e taken. complete
                                  stran$ers along with pretty much all my
                                  friends and family and made them rich
                                  using my Wealthy Wheat Trader trading
                                  ONLY wheat!

                                  While others focus on gold, oil, platinum,
                                  cocoa and other precious commodities
                                  we've been exploiting one of the most
                                  overlooked of them all and making a killing
                                  doing so!

    Message:                      Go now... open your free trading account
                                  and start with the Wealthy \/I/heat Trader
                                  today!

                                  =:> Become a Wealthy Wheat Trader Here

                                  Kind regards,


                                    •
                                    •
                                    •

                                    •


                                                        Mr. WI iiiam Fleming
                                   ~                    "Wealthy \l\lheat Trader''


                                                        info@wealttrywheattrader.com
                                                        http://wealthywheattrader.com/members




                                                                                                187
Confidential                                                                                     GB-0000148
        Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 190 of 200 PageID 1475




                                                    •

                                                    •
                                                    •




                                                                     ,,,,, ,;J   lfi.;_:u '   JI




   1
       Subject   !Wealthy V\lheat Trader Secrets EXPOSED!




                                                    •


                                                    •




                                                  W heat is the most widely grown commodity
                                                  in the world and why it made perfeatly
                                                  good sense to develop a trading app that
                                                  focus' prlmarily on trading it !

                                                  You may ask why I'm shanng this


                                                                                                   188
Confidential                                                                                        GB-0000149
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 191 of 200 PageID 1476
                                  information with you because you know
                                  nothfng.aboutwheaL ortrading, butthat
                                  is the "kicker" here I

                                  l'Ve developed a completely automated
                                  trading bot that does all the work for you I I
                                  actually call it my money machine, also
                                  known as the 'Wealthy Wheat Trader".

                                  Just a few days ago you requested more
                                  information about the Wealth Wheat
                                  Trader so go below. create your free
                                  trading account and get started earning I



    Message:                      =<> Wealth Wheat Trader Info

                                  Kind regards,


                                    •
                                    •
                                    •
                                    •
                                    •


                                                        Mr. Wi lliam Fl eming
                                                        "Weallh'y Wheat Trade r"


                                                        1nfo@we.atthywheattrader.com
                                                        http;i/.wealth,_y-.ytwattrader ~com/members




                                        •




                                    •
                                    •
                                    •
                                    •




    Swipe #7



                                                                                                      189
Confidential                                                                                           GB-0000150
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 192 of 200 PageID 1477
   !Subject    l!No Risk, Safe Trading, WIN Bl<Sl
   I! = ~ = = ~




                                                      •
                                                      •
                                                      •
                                                      •
                                                      •


                                                    When it comes to binary trading many
                                                    refer to it as gambling. At one time in
                                                    my life, I tob could relate with that theory
                                                    until I was introduced to the idea of
                                                    tradin9 a single commodity, wheatl

                                                    When I saw the potentfal to earn big
                                                    primarily focusing on tradfng wheat I
                                                    decided to create the Wealthy Wheat
                                                    Trader to make it easy for anybody to
                                                    earn big using the same tactics.

                                                    The Wealthy Wheat Trader focuses on
                                                    trading wheat simply because of supply
                                                    and demand. Think about how many
                                                    products and foods out 1here have wheat
                                                    in them and the common knowledge that
                                                    food is a necessity and will never go away.

                                                    That is why I directed my attention to
                                                    wheat and created this special software
                                                    system that trades wheat and simply
                                                    cranks out the commissions day after
                                                    day! Why this commodity was overlooked
                                                    by many in the past is unknown to us but
                                                    we are taking advantage of it now and
    Message:                                        offeri(lg you membership to the Wealthy
                                                    Wheat Trader system below at no cosl


                                                    => Weatthv Wheat Tlader Info

                                                    Kind regards,


                                                      •

                                                      •
                                                      •


                                                                                                   190
Confidential                                                                                        GB-0000151
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 193 of 200 PageID 1478



                                                                  Mr. William Fl eming
                                                                  "Wealthy Wheat Trader"


                                                                  lnfo@weatthywheattrader.com
                                                                  htt!l,;//wealthywheatttader.co_tn/membe,rs




                                                      •
                                                      •
                                                      •
                                                      •




                                                          ,,r I   II 11,1   WJiUb!!l!:{lt)e. 11   :my lln C




    Swipe#8
   !!subject   11Weal1hy \/Vheat Trader Wanls YOU!?




                                                          Ytto 11111v ungubscr1bo al ilOY 11111


                                                      •

                                                      •
                                                      •

                                                                                                               191
Confidential                                                                                                    GB-0000152
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 194 of 200 PageID 1479




                                  Hi, my name fs V\/llllam Fleming and
                                  many know me as the Wealthy \Nheat
                                  Trader.

                                  Just as the nickname suggests, I've
                                  made millions trading the market and
                                  looking to give back to those who walk
                                  in the same shoes I once did.

                                  After lots of struggles and hard work I've
                                  "cracked the code" on trading a single
                                  commodity (wheat) and spent a huge
                                  chunk of my earnings developing a very
                                  unique system to automate all that work
                                  for me. At the conclusion of development
                                  I was left with a unique trading software
                                  that automated my daily tasks of trading
                                  and left me with a fine tuned "money
                                  machine" that results in MASSIVE daily
                                  earnings!

                                  After making mnlions exploiting the system
                                  l'm now looking to pass this out to others
                                  to use really with no catch or expense on
                                  their part.

    Message:                      Go here and decide if it is something you
                                  may want to take advantage of and be one
                                  of the lucky few who gets access!




                                  Kind regards,




                                    •
                                    •
                                    •
                                    •


                                                      Mr. William Fleming
                                                      "Wealthy Wheat Trader'


                                                      lnfo@wealthywheattrader.com
                                                      http://wealth.YWl'!fil)ttrader~mlmembers




                                    •
                                    •
                                    •
                                    •


                                                                                                 192
Confidential                                                                                      GB-0000153
      Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 195 of 200 PageID 1480




   -:+'.--1" ~•0   23:,;,,.-~[8)0 ~ ~~I» P.'t ©~ •   Q1©9' i, )) I(   'f'c3'J'& €£ 00JJ,-•+ ,C-0 fl • +11.1.i~<0 + ...,.-.-1+ ♦   * O *** • * * O ◄► *®TM * (911
   iphonefriendly: ·* ·-8 0 l,i 0&1,• + ~ w!l<'.='lfi ◄

     <                                                                                                                                                       )




                                                                                                                                                    193
Confidential                                                                                                                                           GB-0000154
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 196 of 200 PageID 1481
 From: Grayson Brookshire [gtbrookshire@gmail.com]
 Sent: Sunday, May 24, 2015 1 :03 PM
 To: Blake Barrett
 BCC: ronniemontano@gmail.com
 Subject: [JV] Wealthy Wheat Trader LIVE!


 Wealthy Wheat Trader is LIVE!



 Grab your links, grab your swipes and change the password
 on your bank accounts ... We don't need the spouses and other
 halves seeing these stats and calling up interior decorators!

 We've had some of the most impressive weekend self deposits I've
 ever seen and we're eager to see your Clicksure accounts EXPLODE
 when the brokers start calling your leads in the morning!


 You can get all the details to our $1 Ok Cash Competition on the
 N page! It started like, ummmm .... **NOW** so hurry up and get
 mailing!


 N Page:
 http://vvealthv\vhealtrader,com/jv/


 Your Hop link:
 http://affuser. vv ealthyw Lcpa,clicksure,com


 Please let Blake or myself know if you have any questions at all

 and thanks in advance for your support. You guys know we reciprocate

 as hard as anyone in the industry and value each and every one of

 you as a N partner!



 We'll be back tomorrow with a Day 1 Leaderboard!



 Grayson




                                                                            194

                                                                        MONTANO000342
     Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 197 of 200 PageID 1482
   Meet Millionaire Michael Wright in Sent Saturday, February 6, 2016 View as plaintext




               Michael Wright just 30 days ago gave a handful of people beta test rights to
               his Zulander Hack and they 1are now reporting gains higher than one hundred
               thousand dollars in that sholtt time frame!

               It's insane that Michael has :reated an automated trading software that only
               takes five minutes a day to .setup and it earns you money around the clock
               until the next days setup!

               Its so simple in fact that rv, . been away from my house on business before
               and had my 12 year old son tlo the setup for me and it's yet to fail! Everyday
               like clockwork its winning a d putting more money into my bank account!

               Does this sound like someth1 ng you may be interested in trying? I'm rewarding
               my most active newsletter ollowers with access below to his video that
               explains everything including how to get started!




                                       ideo
                   The Zulander Hack V -  -For
                                            -




                All the best,
                Sean Willows




   Powered by A Weber Email Marketing




                                                                                                195
Confidential                                                                                     GB-0001171
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 198 of 200 PageID 1483
 From: lmran [profmarketedge@gmail.com]
 Sent: Tuesday, February 09, 2016 7:54 PM
 To: lmran email
 BCC: ronniemontano@gmail.com
 Subject: [ZH JVs] Over 300 FTDs on Day 2! (LEADERBOARD)

 Hey guys,

 WOW, Tuesday was our BIGGEST day yet!

 Thanks to your support, we generated
 over 300 FTDs in 24 hours!

 And we're already off to a ferocious
 start on Wednesday ...

 ...just login and check your stats!

 I can't thank you enough for your
 epic support.



 Our TOP FIVE JVs have collectively
 generated over 500 FTDs after just
 day 2 of the launch!

 ALL of our TOP TEN have already
 banked FIVE-FIGURE payouts!



 Your Swipes:

 (Updated with NEW converting copy)

 http://zulanderhack.co/jv


 Your Link:

 http://yourcsld.zu!ander.cpa.cllcksure.com




 (ENDS MONDAY 15TH
                                                                           196

                                                                       MONTANO000594
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 199 of 200 PageID 1484
 FEBRUARY 23.59 GMT +2)


 1) Grayson & Blake - $10,000?

 2) Greg S - $4,000?

 3) Ronnie & Martin - $3,000

 4) Brandon H - $2,000?

 5) Mike S - $1,000?

 6) Chris F & Craig K

 7) Warren & Mike

 8) Baxters

 9) JP

 10) Rich & Kieran

 11) Ian R & Ian S

 12) Mike A

 13) Ben S

 14) Fred & Glynn

 15) c**1

 16) David A

 17) signinhere

 18) Ashley T

 19) haier

 20) = Antonio/steinaff/goodfriday

 23) = Lloyd K/David Blaze/John H/lilianarex/link7252/Metzizim

 29) GTA

 30) = William T/Aaron D/Phil & Matt Benwell/yourname

                                                                           197

                                                                       MONTANO000595
Case 6:18-cv-01606-GAP-GJK Document 101 Filed 11/21/19 Page 200 of 200 PageID 1485




 Your Swipes:

 (Updated with NEW converting copy)

 http://zulanderhack.co/iv


 Your Link:

 http://yourcsid.zu!ander.cpa.clicksure.com



 I truly appreciate every single one of
 you who has sent traffic and particularly
 those of you who are pushing hard!

 There's still plenty of time to move up
 the Leaderboard before the Day 3 update ...

 Thanks again,

 lmran




 This e-mail transmission and any file transmitted with it are the property
 ot the sender and are confidential and intended soiely for the use by the
 individual or entity names to whom this email is addressed. If you are not
 the named recipient(s) or otherwise have reason to believe that you have
 received th;s message ;n error. please notify the sender at the email
 address above and delete this message immediately from your computer. Any
 use. retention, dissemination, fonNarding, printing or copying this e-mail
 is strictly prohibited. Please note that any views or opinions presented in
 this e-mail are solely those of the author and do not necessarily represent
 those of the company. Finally, while we use vinJs protection, the recipient
 should check this e-mail and any attachments for the presence of viruses.
 Neither the author nor the company accepts any liability for any damage
 caused by any virus transmitted by this e--mail.




                                                                                   198

                                                                               MONTANO000596
